 126DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMontgomery Ward & Co., Incorporated and UnitedFood and Commercial Workers InternationalUnion, Local Union No. 455, AFL-CIO, CLC.Cases 23-CA-7882, 23-CA-7888, 23-CA-8019, 23-CA-8089, 23-CA-8323, 23-CA-8414,and 23-RC-4887March 24, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON AND CRACRAFTOn March 10, 1982, Administrative Law JudgeGordon J. Myatt issued the attached decision. TheRespondent and the General Counsel filed excep-tions and supporting briefs, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,1 findings,2and conclusions as modified and to adopt the rec-ommended Order as modified.We agree with the judge that the Respondent en-gaged in the following unlawful conduct:1. The Respondent violated Section 8(a)(1) bynumerous acts of interrogation, threats, and surveil-lance: (a) Store Manager Hull on several occasionsengaged in surveillance of employee union activi-ties and interrogated and threatened employees;31 We grant the General Counsel's motion to correct certain errors inthe transcript2 The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findings.3 We do not adopt the judge's finding that the Respondent violatedSec. 8(a)(1) by Hull's comments to employees Carlos Molina and FredGarcia that if the Union came in, employees could no longer come di-rectly to management with problems, Hull's door would not be open toemployees, and employees would have to go to the Union with any com-plaint We do not view Hull's remark as a threat to take away benefits,but as an expression of opinion of the probable consequences of unionrepresentation beyond management's control•i.e , "[c]hanges whichoccur between employers and employees when a statutory representativeis selected." Tr-Cast Inc , 274 NLRB 377 (1985). See also Koons Ford,282 NLRB 506 (1986). For, "[lit is a `fact of industnal life' that when aunion represents employees they will deal with the employer indirectly,through a shop steward." NLRB v. Sacramento Clinical Laboratory, 623F 2d 110, 112 (9th Cir. 1980), quoted in Tri-Cast.We likewise do not find an 8(a)(1) violation based on Hull's statementto Mohna that m the event of unionization, employees would not get payraises as frequently because the Union only provided for raises onceevery 3 years. We consider the statement to be fairly understood as a re-flection of Hull's understanding of union contract provisions and not athreat that the Respondent would grant fewer wage increases if theUnion was selected as representativeWe do not quarrel with our dissenting colleague's statement of thegoverning principle, as articulated in NLRB v. Gissel Packing, 395 U S.(b) Operating Manager Gore interrogated employ-ees,4 threatened employees with adverse working575 (1969). In our view, however, the subject of prediction here•the fre-quency of wage raises which would be available in a contract with theUnion•is not something that the employer could effect "solely on hisown initiative" in the same way that an employer could realize unilateral-ly a threat of plant closure "for reasons unrelated to economic necessitiesand known only to him." See 395 U S at 618 As the judge here ob-served, "any collective-bargaining agreement between the Respondentand the Union had to be the result of mutual consent by the negotiatingparties." Sec' IV,B, par 6, infra. It therefore does not follow, contrary tothe judge, that Hull's statement in any way was "implying that the Unioncould or would umlaterally limit the frequency of pay raises," id Wewould distinguish Rexall Corp., 265 NLRB 121, 126 (1982), in that theBoard there upheld a finding that the challenged statement suggested theunilateral and automatic loss of job privileges on the mere election of theunion. That Hull may eventually be proved wrong in what a bargainingagreement may provide concerning wage raises simply does not rise tothe level of a threat condemned by GisselMember Babson, contrary to his colleagues, would adopt the judge'sfinding that the Respondent, through Store Manager Hull, violated Sec.8(a)(1) by tellmg employee Molina that "the employees would not beable to receive raises as frequently as they had been getting them in thepast, because the Union contract would only provide for raises onceevery three years." The judge discredited Hull's denial that he had madeany such statement To be lawful under the standard set in NLRB v.Gissel Packing Co, 395 U.S. 575, 618 (1969), predictions of the conse-quences of unionization "must be carefully phrased on the basis of objec-tive fact to convey an employer's belief as to demonstrably probable con-sequences beyond his control . If there is any implication that anemployer may or may not take action solely on his own initiative for rea-sons unrelated to economic necessities and known only to him, the state-ment is no longer a reasonable prediction based on available facts but athreat of retaliation based on misrepresentation and coercion . " Id.The Court rejected the sincerity of the employer's belief as a potentialdefense Id In the present case, where the record is devoid of evidencethat Hull's statements were made m the context of any reference to thenegotiability of wages or any actual union demands or contract, therewas a threat of loss of wages by the implication that such a changewould inevitably result from unionization. There is no factual basis formy colleagues' conclusion that Hull's statement was based on his under-standing of umon contract provisions, particularly in view of Hull'sdenial that he addressed the subject NLRB v. Rexall Corp. 725 F 2d 74(8th Cir. 1984) (statement that union victory might mean loss of currentbenefits violation•omission of statement that all terms and conditions ne-gotiable is critical, with regard to other allegation no violation to de-scribe terms and conditions of unionized employees when not implyingthat such terms would automatically or inevitably apply as a result ofunionization) Cf Maestro Cafe Associates, 270 NLRB 106, 108-109 (1984)(no violation when adequately informed employees' reduced benefitswould be aspect of negotiations and no implied threat that respondentwould rescind its employees' benefits if union came in), Sheraton PlazaLaReina Hotel, 269 NLRB 716 (1984) (no violation to make truthfulstatement that union's contracts in area provided less than benefits cur-rently enjoyed by employees)4 We have reviewed the instances of interrogation by Operating Man-ager Gore and other management representatives m light of our decisionin Rossmore House, 269 NLRB 1176 (1984), enfd. sub nom Hotel & Res-taurant Employees Local 11 v. NLRB, 760 F 2d 1006 (9th Cir 1985),which overruled to some extent PPG Industries, 251 NLRB 1146 (1980),cited by the judge See also Sunnyvale Medical Clinic, 277 NLRB 1217(1985) Except for Gore's interrogation of employee Gilberto Moralesdiscussed below, we agree with the judge's conclusions concerning inter-rogation, and find that under the circumstances those instances which hefound violated Sec 8(a)(1) were coercive ' We note that in questioningemployee Carlos Molina, Store Manager Hull asked him to reveal thenames of union supporters, Retail Sales Manager Delano accompanied hisinterrogation of employee Amelia Caro with a threat of discharge if shecontinued to assist union organization, Sales Promotion Manager FrankPerez, while interrogating employee Arturo Tristan, indicated that Tris-tan had not received a raise because of union involvement and might re-ceive one if he opposed the Union; Department Manager David Gonzalescalled three salesmen in his department to his desk and asked if theyContinued288 NLRB No. 20 MONTGOMERY WARD & CO127conditions and loss of hours, and regularly madedisparaging remarks to the leading union adherents;(c) Security Manager Villarreal engaged in surveil-lance of employees, attempted to enlist employeeFred Garcia to support this endeavor, and createdthe impt:ssion that employees' union activitieswere under surveillance; (d) Retail Store ManagerDelano created the impression of surveillance andinterrogated and threatened employees; (e) Super-visor Rocha created the impression of surveillance;(f) Department Manager Moreno created the im-pression of surveillance; (g) Assistant PersonnelManager Paloma of the Respondent's Laredo storeunlawfully interrogated employees and implied thatthe Respondent would retaliate against them be-cause of their union activity; (h) Sales PromotionManager Frank Perez unlawfully interrogated anemployee, indicated that the employee did not re-ceive a raise because of his union activity, and im-plied that he would if he opposed the Union; and(i) Department Manager David Gonzales unlawful-ly interrogated the employees in his department.82.The Respondent violated Section 8(a)(1) bysoliciting grievances storewide through conductingan opinion survey and by soliciting grievances ofindividual employees Fred Garcia and CarlosMolina.3.The Respondent violated Section 8(a)(1) bygranting wage increases to 140 employees March26, 1980, and 70 employees June 4, 1980, to under-mine the union organizing effort.8knew anything about the Union; Department Manager Moreno asked em-ployee Gloria Diaz if she had signed a union card and gave the impres-sion that union activity was under surveillance by indicating he knewwhich employees in his department supported the Union; Assistant Per-sonnel Manager Paloma of the Respondent's Laredo store asked employ-ees at a party whether they had signed union authorization cards andwhen told that they had, asked whether they knew what they weredoing, implying in this and subsequent 1 elephone conversations with em-ployee Amelia Caro, that reprisals might follow union activity. In agree-ing with the above finding of unlawful interrogations, Member Cracraftfinds it unnecessary to rely on SunnyvaleWe find it unneccessary to decide whether Gore's interrogation of em-ployee Morales was coercive, because a finding that this incident of inter-rogation violated Sec 8(a)(1) would be cumulative and would not affectthe Order.5 The judge also found that Gonzales violated the Act by stating thatonly the hourly employees and not the commission salespersons wouldbenefit from union representation. We do not agree, and find that thestatement did not violate Sec. 8(a)(1) In the circumstances we view itmerely as an expression of opinion which cannot reasonably be construedas CA:SarClve.6 In finding that the wage increases were violative of Sec 8(a)(1), wedo not rely on any presumption that mei eases granted during an organiz-ing campaign are unlawful. Rather, we draw an mference of impropermotivation and interference with employee free choice from all the evi-dence presented and the Respondent's failure to establish a legitimatereason for the taming of the increases See Lake Development ManagementCo., 259 NLRB 791, 792 (1981), May Department Stores Co., 191 NLRB928 (1971)Our finding that the wage increases were unlawfully granted does notImply that the Respondent is authorized to revoke them.4.The Respondent maintained an unlawfullybroad no-solicitation rule in violation of Section8(a)(1),7 and enforced its no-solicitation policy in adiscriminatory manner.5.The Respondent violated Section 8(a)(3) and(1) by suspending employee Carlos Molina and dis-charging employees Mary Guerra and Javier DelCastillo, both of whom played a leading role in theorganizing effort.6.The Respondent violated Section 8(a)(1) byejecting Lois Johnson, a nonenaployee organizer,from its buffeteria. The Respondent operates itsbuffeteria for use by the general public as well asby employees for meals and breaks. At the time shewas ejected, Johnson was meeting with off-dutyemployees while eating at the Respondent's buffe-teria. Thus, she was clearly using the buffeteria in amanner consistent with its purpose. The Board andthe courts have traditionally held that solicitationin restaurants cannot be prohibited when, as in thiscase, the conduct of the nonemployee organizer isconsistent with the conduct of other patrons of therestaurant. Dunes Hotel & Country Club, 284NLRB 871 (1987); Harold's Club, 267 NLRB 1167(1983), enfd. 758 F.2d 1322 (9th Cir. 1985); AmeronAutomotive, 265 NLRB 511 (1982); MontgomeryWard & Co., 263 NLRB 233 (1982), enfd. as modi-fied 728 F.2d 389 (6th Cir. 1984); MontgomeryWard & Co., 256 NLRB 800 (1981), enfd. 692 F.2d1115 (7th Cir. 1982); Marshall Field & Co., 98NLRB 88 (1952), enfd, as modified 200 F.2d 375(7th Cir. 1952). To hold otherwise would license aproperty owner to prohibit a union organizer fromutilizing its restaurant solely because the organizerwas discussing organizational activities with off-duty employees (who are there in the capacity ofrestaurant patrons). Such a prohibition, which dis-criminates on the exclusive basis of the union's or-ganizational activity, flies in the face of the Su-preme Court's admonition against discrimination onthis basis when determining the propriety of accessrestrictions. NLRB v. Babcock & Wilcox, 351 U.S.105, 112 (1956).8 Even assuming the Respondentcould have lawfully prevented Johnson from solic-iting in the selling area, it could not prevent herfrom using its public restaurant in an orderly way,not disruptive of its business, even though she hadearlier made appointments with employees on thesales floor.To remedy the Respondent's extensive unfairlabor practices outlined above,8 we conclude, as7 In general, see Our Way, Inc , 268 NLRB 394 (1983).8 We do not view the majority position in Fairmont Hotel, 282 NLRB139 (1986), as conflicting with this analysis.9 As the Board election conducted June 18, 1980, will be set aside inany event, we find it unnecessary to pass on whether the raffle conductedby the Respondent warrants setting aside the election. 128DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrecommended by the judge, that a bargaining orderis necessary and appropriate.10We note initially that the Union achieved majori-ty status April 24, 1980 when, as the judge found,it had obtained 145 valid authorization cards in aunit of no more than 283 employees." The cardswere unambiguous single-purpose cards by whichthe employee authorized the Union "to representme for the purpose of collective bargaining." Suchcards are adequate proof of employee union senti-ment.12 We do not agree with the Respondent'scontention that representations made by union so-licitors to some employees when they signed thecards invalidate them. In our view, statements tothe effect that signatures are needed to bring in aunion, have a meeting, get information, or get anelection13 are not inconsistent with the stated rep-resentative purpose of the card, and do not negatethe written language of the card or amount to a di-rection to the signer to disregard the written lan-guage." They do not inform the signer that the"only" purpose of the card is the purpose stated bythe solicitor, not the purpose stated on the card."Consequently, cards signed on these representationsmay be counted toward the Union's majoritystatus.10 NLRB v. Gissel Packing Cc, 395 U.S. 575 (1969). We agree with thejudge that the Union's April 10, 1980 demand for recognition was a con-tinuing one Even absent a demand for recognition, however, a bargain-ing order is appropriate here as of the date when the Union achieved ma-jonty status and the Respondent had commenced its unlawful antiunioncampaign. See Peaker Run Coal, 228 NLRB 93 (1977); Kona 60 MinutePhoto, 277 NLRB 867 (1985)." The parties stipulated there were 283 unit employees April 10, 1980,and that two of those employees were terminated between April 10 and30 (exact date of terminations not given)The judge did not include the card of Maria Alicia Garza in determin-ing the Union's majority because it was dated April 30, 1980, but hefound the card was a valid designation. We find it unnecessary to consid-er the validity of the card as it does not affect the Union's majority statusdetermined as of April 24, 1980. The judge did count the card of LenoreRutledge, and we agree that it should be counted Rutledge's card is au-thenticated by the testimony of employee Del Castillo, who knew Rut-ledge and gave specific details about the card. Del Castillo testified thathe had talked with Rutledge several times, explamed the time and placewhere she returned the card, and identified his handwriting on the cardthat he had filled out except for the signature. We interpret his testimonysuggesting some uncertainty about whether she gave the card to him asbeing uncertainty with regard to whether she handed it to him or to an-other person with him In response to the question, "How did the cardget back to you?" Del Castillo testified, "I'm not sure if she gave it backto me or not, because that's•at that time, there was Mary Guerra alongwith me."Like the judge, we also include in the Union's majority count the cardsof Jackie Wisdom and Rachel Salmas, who attempted to revoke theircards sometime after the Respondent had engaged in widespread unfairlabor practices See Warehouse Groceries Management, 254 NLRB 252(1981).12 NLRB v. Gissel Packing Co, 395 U.S. 575, 603 (1969).13 Statements that were made to employees Baldomar Ramirez, Ru-dolfo Cunel, Yvonne Trevino, and Sylvia Perez.14 See NLRB a Gtssel Packing Co., 395 U.S 575, 606 (1969); Cumber-land Shoe Corp, 144 NLRB 1268 (1963).,15 The judge did not credit the testimony of employee Richard Can-ales that a card solicitor told him the only purpose of the card was to getan election. We see no reason to reject the judge's credibility finding.We also do not consider that representationsmade to card signers Servando Sandoval and Gil-bert Martinez that other employees had alreadysigned cards destroyed their choice so as to invali-date the cards. We consider such representationsgenerally to be in the nature of campaign "puf-fery," which employees are capable of evaluating.See Winco Petroleum Co., 241 NLRB 1118 (1979),enfd. 668 F.2d 973 (8th Cir. 1982), Marie Phillips,Inc., 178 NLRB 340 (1969), enfd. 443 F.2d 667(D.C. Cir. 1970), cert. denied 403 U.S. 905 (1971).Although the courts of appeals of the various cir-cuits have differed concerning the validity of au-thorization cards signed when solicited with mis-representations about the amount of support for aunion, the court decisions do not establish a per serule invalidating any card solicited in connectionwith such misrepresentations. Rather, the circum-stances surrounding such solicitations have beenconsidered.16The circumstances surrounding the solicitation ofcards from Sandoval and Martinez convince us thatthe representations made to them did not impairtheir independence in choosing to sign the cards.The language of the representations was generaland amounted to no more than customary cam-paign propaganda with which employees are famil-iar. The representations were made during nonhos-tile conversations between an employee solicitorand the individual signer.17 They were not accom=panied by coercive statements or actions or anysuggestion that the employee's failure to signwould result in reprisal by the employees who hadalready signed. The solicitors offered additional ar-guments to Sandoval and Martinez for signing,such as the opportunity for more benefits andbetter management. And, as the judge found, it wasnot shown that the representations about other em-16 See, for example, NLRB v. Roney Plaza Apartments, 597 F.2d 1046,1051-1052 (5th Cir. 1979), and cases there cited, denying enforcement232 NLRB 409 (1977). We note that the court's decision in Roney and allbut one of the cases on which it relied were decided when either Holly-wood Ceramics Co, 140 NLRB 221 (1962) (campaign misrepresentationsinvolving a substantial departure from the truth made at a time prevent-ing effective reply warrant setting aside an election), or General Knit ofCalifornia, 239 NLRB 619 (1978) (same), were Board law governing mis-representations generally These cci were later overruled in MidlandNational Life Insurance Co., 263 NLRB 127 (1982) (truth or falsity ofcampaign statements will no longer be probed, and misrepresentations offact will no longer be basis for setting election aside).17 Sandoval and Martinez, employed as commission salesmen of televi-sion or major appliances, were solicited by fellow employees. Sandovaltestified that the solicitor asked if he wanted to join the Union, statedthey were going to get better benefits and a better sales commission, andsaid, "that every body had signed the card, except that I was the onlyone left, that hadn't signed the card." Martinez testified the solicitor toldhim a "lot of people" in the store wanted to go union and "everybodyhere in the department" had signed a card. He asked if Martinez wouldlike to sign, said they were trying to organize, and get a certain amountof cards signed, and that they wanted better management. MONTGOMERY WARD & CO.129ployees' support were the reason that the employ-ees signed the cards.The evidence of misrepresentations of union sup-port in this case is significantly different from theevidence in NLRB v. Roney Plaza Apartments,supra. In Roney Plaza the card solicitors hadplanned from the outset to tell each employeebeing solicited that all the others had alreadysigned, and the solicitors obtained nearly all thecards in I day, allowing little chance for the decep-tion to be discovered." The court there declinedto evaluate separately the circumstances of eachemployee's decision to sign a card. It regarded theoverall union scheme as amounting to such seriousmisconduct that it concluded on that basis alonethat the cards could not support a Gissel bargainingorder. We do not read Roney Plaza as holding thatwhenever we have evidence that any employeewas told that all others have signed or (as in thecase of Martinez) that all others in his departmenthave signed, we must inquire into the precisenumber who had signed at the date and hour therepresentation about union support was made. Nordo we read Roney as holding that, having madesuch an inquiry, we would be barred from count-ing the card unless the solicitor's statement wasshown to be accurate." When, as in the presentcase, the circumstances of a solicitation provide nobasis for assuming that an employee was coercedby the possible misstatement, we see no reason fordisregarding the expression of intent manifested inthe clear language of the card he or she has signed.In sum, in considering the validity of the authori-zation cards on which we have based the Union'smajority status,2° we rely on our interpretation ofNLRB v. Gissel, supra, as establishing that employ-ees can understand the clear language of an unam-biguous authorization card and make a free choiceof representation by signing one unless the lan-guage of the card is negated by statements of thei6 We note that, of all the subjects on which parties to elections mightmake misrepresentations, a claim that fellow employees have signed cardsshould ordinarily be among the easiest for employees to verify by them-selves.12 We agree with the Roney court that a "critical" factor in the hold-ing of the Supreme Court in NLRB v. Savair Mfg. Co, 414 U.S. 260(1973), was that authorization card signatures obtained through whatamounted to monetary bribes might induce others to sign by virtue of thecreation of a "false portrait" of union support. Roney Plaza, 597 F.2d at1053, citing Savair, 414 U.S. at 277. We see no basis, however, for ex-tending the holding of ,Savair to cases in which card signatures have notbeen obtained by threats of reprisal or force or promise of benefits. Whencards have not actually been signed, the only "portrait" of union supportis the card solicitor's bare claim that others have signed†a matter that,as noted (fn. 18, supra), is readily subject I o verification.Member Babson finds the facts of this case distinguishable from thefacts in NLRB v. Roney Plaza Apartments, supra, and therefore finds itunnecessary to evaluate here the court's discussion in Roney Plaza ofNLRB y. Sayan. Mfg Co., supra." The Union had cards from a majority of the unit employees onApril 24 even if the cards of Sandoval and Martinez are not countedsolicitor or some coercion is used in soliciting thesignature.With respect to the appropriateness of a bargain-ing order, a number of factors lead us to concludethat the Respondent's unfair labor practices "havethe tendency to undermine majority strength andimpede the election processes"21 and, consequent-ly, require a bargaining order remedy.First, the Respondent engaged in a significantnumber of incidents of surveillance and interroga-tion. These incidents involved both individual em-ployees and groups of employees and were so nu-merous that their effects extended beyond the em-ployees directly involved. Second, the Respondentthreatened employees with loss of work hours that,like similar threats of job loss and plant closing,"once conjured up [are] not easily interred."22Third, the highest ranking officials at the Respond-ent's store engaged in the unlawful conduct, there-by implying the threats represented overall compa-ny policy and causing employees to regard themmost seriously." Fourth, the Respondent unlawful-ly discharged employees Javier Del Castillo andMary Guerra, the former being the leading activistin the organizing effort. Termination of the leadingunion adherent necessarily has a lasting effect onother employees and serves as an example of theretaliation that can result from union activity." Fi-nally, the Respondent initiated a pervasive programof grievance solicitation and wage increases. Theformer, effected by means of an opinion survey andrelated meetings, had an impact on each individualin the unit. The latter involved the granting of 210wage increases in the unit of approximately 280employees. The solicitation of grievances andpromises to remedy them, and the grant of wageincreases, have a strong coercive effect on employ-ee freedom of choice because they eliminate pri-mary reasons for organization.25 Moreover, as theincreases regularly appear in paychecks, they are acontinuing reminder that "the source of benefitsnow conferred is also the source from which futurebenefits must flow and which may dry up if it isnot obliged." 2 6For these reasons27 we conclude that "the possi-bility of erasing the effects of past practice and of21 NLRB v. Gissel Packing Co., 395 U.S. 575, 614 (1969).22 El Rancho Market, 235 NLRB 468, 476 (1978).23 See Ed Chandler Ford, 254 NLRB 851 (1981).24 See Shenanigans, 264 NLRB 908 (1982)25 See nine•, Inc., 282 NLRB 653 (1987).26 NLRB v. Exchange Parts Ca, 375 US. 405, 409 (1964). See alsoKeystone Pretzel Bakeiy, 256 NLRB 334 (1981), enfd. 696 F 2d 257 (3dCir. 1982).27 The passage of time since the unfair labor practices occurred,though regrettable, is not a sufficient basis for denying a bargainingorder. See Groves Truck & Trailer, 281 NLRB 1194 (1986); Quality Alumi-num Products, 278 NLRB 338 (1986). 130DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDensuring a fair election (or a fair rerun) by the useof traditional remedies, though present, is slightand that employee sentiment once expressedthrough cards would, on balance, be better protect-ed by a bargaining order."28ORDERThe National Labor Relations Board orders thatthe Respondent, Montgomery Ward & Co., Incor-porated, Pharr, Texas, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Engaging in surveillance or creating an im-pression of engaging in surveillance of employees'union or other protected activities.(b)Interrogating employees concerning their in-terest in or activities on behalf of the United Foodand Commercial Workers International Union,Local Union No. 455, AFL-CIO, CLC or anyother labor organization.(c)Attempting to induce employees to attendunion meetings and report back on the union ac-tivities of other employees.(d)Threatening employees with retaliation, in-cluding discharge, because they are supporters ofthe above-named Union, or any other labor organi-zation.(e)Informing employees that if they are repre-sented by the Union, their working hours will bereduced and more onerous terms of employmentwill be imposed.(f)Referring to union supporters in disparagingterms.(g)Attempting to cause employees to reveal thenames of other employees who actively support theUnion.(h)Promising employees benefits if they abandonsupport for the Union.(i)Granting employees wage increases in orderto undermine their support for the Union and to in-fluence the outcome of a pending representationelection.(j)Soliciting grievances and complaints from em-ployees with promises to remedy them in order toundermine employee support for the Union.(k)Maintaining and discriminatorily enforcing aninvalid no-solicitation rule.(1) Forcibly ejecting nonemployee union repre-sentatives from the public cafeteria located in thestore, when their, conduct is consistent with thepurpose for which the cafeteria was intended, andsummoning police for the purpose of causing theirarrest.28 NLRB v. Gissel Packing Co., 395 US 575, 614-615 (1969).(m)Imposing more stringent discipline on em-ployees because they engage in activities in supportof the Union.(n)Discharging employees because they areactive in supporting the Union.(o)Refusing to recognize and bargain withUnited Food and Commercial Workers Internation-al Union, Local Union No. 455, AFL-CIO, CLCas the exclusive collective-bargaining representativeof the employees in the following appropriate unit:All full-time and regular part-time employeesemployed at the Employer's retail facilities lo-cated at El Centro Mall and its warehouse fa-cility at 600 North Jackson located in Pharr,Texas, excluding all other employees, guards,watchmen, and supervisors as defined in theAct.(p)In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Mary Guerra and Javier Del Castilloimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the judge's deci-sion. 2 9(b)Remove from its files any reference to theunlawful discharges of Mary Guerra and JavierDel Castillo and the suspension of Carlos Molina,and notify them in writing that this has been doneand that the discharges and suspension will not beused against them in any way.(c)Recognize, as of April 24, 1980, and on re-quest, bargain with United Food and CommercialWorkers International Union, Local Union No.445, AFL-CIO, CLC as the exclusive representa-tive of all the employees in the bargaining unit de-scribed above and, if an understanding is reached,embody such understanding in a signed agreement.(d)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,29 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.0 • 6621. Interest onamounts accrued poor to January 1, 1987 (the effective date of the 1986amendment to 26 U.S.0 • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977) MONTGOMERY WARD & CO.131and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its facilities in Pharr, Texas, copies ofthe attached notice marked "Appendix."3° Copiesof the notice, on forms provided by the RegionalDirector for Region 23, shall be in Spanish as wellas English, and after being signed by the Respond-ent's authorized representative, shall be posted bythe Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuousployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.° (f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the election inCase 23-RC-4887 be set aside and the petition inthat case be dismissed.3• If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT question you about your unionmembership, affiliation, sympathies, desires, activi-ties, or other rights or actions guaranteed to youby the National Labor Relations Act.WE WILL NOT engage in surveillance of yourunion or other protected activities, or create an im-pression that we are engaging in surveillance ofyour union or other protected activities.WE WILL NOT attempt to induce you to attendunion meetings and report back to us regarding theunion activities of other employees.WE WILL NOT threaten you with retaliation, in-cluding discharge, because you support the Union.WE WILL NOT tell you that your working hourswill be reduced or that more onerous terms of em-ployment will be imposed because you are repre-sented by the Union.WE WILL NOT refer to union supporters in dis-paraging terms.WE WILL NOT attempt to cause you to reveal thenames of other employees actively supporting theUnion.WE WILL NOT promise you benefits to cause youto abandon support of the Union.WE WILL NOT grant new wage increases in orderto undermine your support for the Union or to in-fluence your decision in determining whether youwish to be represented by the Union.WE WILL NOT Solicit your grievances and com-plaints and promise to remedy them in order to un-dermine your support for the Union.WE WILL NOT maintain or enforce an invalidrule against solicitation in the store.WE WILL NOT impose more stringent disciplineon employees because they engage in activities insupport of the Union.WE WILL NOT forcibly eject nonemployee unionrepresentatives from the public cafeteria located inour store when their conduct is consistent with thepurpose for which the cafeteria is intended, and WEWILL NOT summon police for the purpose of caus-ing their arrest.WE WILL NOT discharge employees because theyare active in supporting the Union.WE WILL NOT refuse to recognize and, on re-quest, bargain with United Food and CommercialWorkers International Union, Local Union No.455, AFL-CIO, CLC as the exclusive collective-bargaining representative of our employees in theunit set forth below.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Mary Guerra and Javier DelCastillo immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL notify Carlos Molina, Mary Guerra,and Javier Del Castillo that we have removed from 132DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDour files any reference to their suspension or dis-charge and that the suspension or discharge willnot be used against them in any way.WE WILL recognize, effective from the date be-ginning April 24, 1980, and, on request, bargaincollectively and in good faith with United Foodand Commercial Workers International Union,Local Union No. 455, AFL-CIO, CLC as the ex-clusive bargaining representative of all the employ-ees in the bargaining unit described below with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment, andif an understanding is reached, embody such under-standing in a signed agreement. The appropriatebargaining unit is:All full-time and regular part-time employeesemployed at the Employer's retail facilities lo-cated at El Centro Mall and its warehouse fa-cility at 600 North Jackson located in Pharr,Texas, excluding all other employees, guards,watchmen and supervisors as defined in theAct.MONTGOMERY WARD & CO., INCOR-PORATEDRita Gillooly and Guadalupe Ruiz, Esqs., for the GeneralCounsel.Alexandra M. Goddard and Dennis B. Clark, Esqs., ofChicago, Blinois, for the Respondent.Rick Bensik, Esq. (Bray & Watson), of Houston, Texas,for the Charging Party.DECISIONSTATEMENT OF THE CASEGORDON J. MyArc, Administrative Law Judge. Onvarious charges filed by United Food and CommercialWorkers International Union, Local Union No. 455,AFL-CIO, CLC (the Union), against Montgomery Ward& Co., Incorporated (the Respondent), the Regional Di-rector for Region 23 issued complaints and notices ofhearing on May 22, August 15, and September 25, 1980,in Cases 23-CA-7882, 23-CA-7888, 23-CA-8019, and23-CA-8089, respectively.1 The complaints alleged, interalia, that the Respondent engaged in conduct that violat-ed Section 8(a)(1), (3), and (5) of the National Labor Re-lations Act. Respondent filed answers to the variouscomplaints in which it admitted certain allegations there-in, denied others, and specifically denied committing anyunfair labor practice.On April 10 the Union filed a representation petitionin Case 23-RC-4887 and pursuant to a stipulation forcertification on consent election agreement, an electionwas conducted on June 18. The Union failed to receive amajority of the valid votes cast and filed timely objec-tions to conduct alleged to have affected the results of1 Unless otherwise noted, all dates are in 1980.the eleetion. Because the conduct complained of by theUnion was the same as, or similar to, the conduct allegedto be unfair labor practices in the previously issued com-plaints, the Regional Director issued an Order consoli-dating the entire matter for hearing.The consolidated proceeding was heard in McAllen,Texas, on various dates in October and November 1980,and January 1981. All parties were represented by coun-sel and afforded full opportunity to examine and cross-examine witnesses and to present material and relevantevidence on the issues involved. Subsequent to the con-clusion of the hearing on January 20, 1981, but prior tothe filing of briefs, the Union filed additional chargesagainst the Respondent in Cases 23-CA-8323 and 23-CA-8414. The Regional Director issued additional com-plaints alleging the Respondent violated Section 8(a)(1),(3), (4), and (5) of the Act. The General Counsel filedmotions, which were granted, to reopen the record andconsolidate the new cases with those previously heard.The hearing was resumed on May 12, 1981, and conclud-ed the following day. Briefs have been submitted by allparties and have been duly considered.2On the entire record in this case, including my obser-vation of the witnesses and their demeanor while testify-ing, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent, Montgomery Ward & Co., Incorporated,is an Illinois corporation engaged in the retail sale anddistribution of merchandise with offices and places ofbusiness located throughout the United States. Amongthe Respondent's facilities is a store (Store-2129) and awarehouse located in Pharr, Texas. These are the onlyfacilities of the Respondent involved in this proceeding.During the past 12 months, the Respondent purchasedand received at its Pharr, Texas facilities products,goods, and materials valued in excess of $50,000 directlyfrom points located outside the State of Texas. During asimilar period, Respondent's operations at its Pharr,Texas facilities generated gross revenues in excess of$500,000.On the basis of the above, I find the Respondent is anemployer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers InternationalUnion, Local Union No. 455, AFL-CIO, CLC is a labororganization within the meaning of Section 2(5) of theAct.2 FolloWmg the filing of the briefs, counsel for the General Counselfiled a motion to take official notice of the Board's supplemental decisionin United Dairy Farmers Cooperative Assn, 257 NLRB 772 (1981) (inwhich the Board unposed a bargaining order even though the union in-volved had not obtained authorization cards from a majority of the em-ployees) MONTGOMERY WARD & CO.133III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Union began its organizing campaign among theRespondent's employees in late January 1980. On April10 the Union requested recognition as the representativeof a majority of the Respondent's employees in an appro-priate unit for purposes of collective bargaining. (SeeG.C. Exh. 18.) On the same day, the Union filed a repre-sentation petition with the Board's regional office in Case23-RC-4887. The parties executed a stipulation for certi-fication on consent election that was approved by theRegional Director. An election was held on June 18 inthe following unit which was found to be appropriate:All regular full-time and regular part-time employ-ees employed at the employer's retail facilities locat-ed at El Centro Mall and its warehouse facility at600 North Jackson located in Pharr, Texas, exclud-ing all other employees, guards, watchmen, and su-perVisors as defined in the Act.Of approximately 270 eligible voters, 121 votes were castfor the Union, 132 votes were cast against, and 8 ballotswere challenged. As previously noted, the Union filedtimely objections to conduct asserted to have effectedthe results of the election.B. Issues Involved1. Whether Respondent, through its agents and super-visors, committed violations of Section 8(a)(1) of the Actby:(a)Unlawfully interrogating employees about theirunion sympathies and desires.(b)Soliciting employees to report on union activitiesof other employees.(c)Engaging in surveillance of employees' union ac-tivities.(d)Creating an impression of engaging in surveillanceof the union activities of employees.(e)Threatening to discipline or discharge employeesfor engaging in activities on behalf of the Union.(f)Harassing and disciplining employees for engagingin union activities.(g)Soliciting complaints and grievances from employ-ees and promising to take steps to correct them.(h)Promising employees benefits in order to persuadethem to withdraw their support from the Union.(i)Granting employees wage inceases in order toinduce them to abandon their support for the Union.(j)Interfering with the statini ory right of employees toengage in self-organization by forcibly ejecting a unionrepresentative from the public cafeteria located on Re-spondent's premises and causing the arrest of the unionrepresentative by the local police.(k)Promulgating an overly broad no-solicitation ruleand disparately enforcing this rule in order to thwart theorganizing effort among the employees.(1) Informing employees the Respondent would notbargain with the Union if it achieved_ representativestatus.2. Whether Respondent violated Section 8(a)(3) of theAct by disciplining and/or discharging employees be-cause they were supporters of the Union.3. Whether the Respondent violated Section 8(a)(4) ofthe Act by terminating, employees who testified onbehalf of the Union at the unfair labor practices hearing.4. Whether Respondent was under a duty to recognizeand bargain collectively with the Union as the purportedexclusive representative of a majority of the employeesin an appropriate unit.5. Whether Respondent committed independent viola-tions of Section 8(a)(5) of the Act by the following con-duct:(a)Implementing a change in its payroll system with-out first notifying the Union and affording it an opportu-nity to bargain about the change.(b)Adopting a policy of utilizing part-time employeesto replace full-time employees who quit, were terminat-ed, or on extended leave, without first notifying theUnion and affording it an opportunity to bargain aboutthe matter.6. Whether the Respondent's conduct made it impossi-ble to conduct a fair election in which the employeescould exercise a free and untrammeled choice in decidingwhether they wished to be represented by the Union.C. The Efforts to Organize the Employees1. The inception of the organizing campaignOn January 25, Javier Del Castillo, a commissionsalesperson in Respondent's major appliance department,established contact with Juan Guardiola, a business rep-resentative of the Union. From their discussion, arrange-ments were made for a group of employees to meet withGuardiola at a local motel (Hilton Inn) in McAllen,Texas.3 On January 29, Del Castillo and approximatelyeight other employees met with Guardiola. Among theemployees accompanying Del Castillo were Alfredo(Fred) Garcia, Reynaldo (Ray) Gonzalez, and CarlosMolina. The union representative explained the benefitsthe employees could hope to achieve through union rep-resentation and instructed them to establish an organizingcommittee to solicit signatures from other employees onauthorization cards. Guardiola testified he explained thatby signing the cards, the employees would be authoriz-ing the Union to represent them in an effort to get betterwages and benefits and to improve their working condi-tions. Cards were signed by most of those attending themeeting, and they in turn were given blank cards to so-licit signatures from their coworkers. Guardiola ex-plained that one of the first steps in attaining union rep-resentation was to get a majority of the employeessigned up to be represented by the Union. This wouldenable the Union to petition for an election. Subsequentmeetings were held at the Hilton Inn on January 30 and31 and an informal organizing committee headed by DelCastillo was established. The group also decided to ar-range a meeting on Sunday, February 3, at the McAllen3 McAllen is the town immediately adjacent to Pharr where Respond-ent's retail store and warehouse are located 134DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHigh School park in order to reach the Respondent'swarehouse employees. The committee members andother employees who were persuaded to join in the orga-nizing effort began to solicit signatures on authorizationcards from fellow employees in Respondent's retail storeand warehouse.It is apparent from the testimony that Respondent'smanagement became aware of the solicitation of the au-thorization cards shortly after the meetings between theemployees and Guardiola. Fred Hull, the store manager,testified he heard of the solicitation in the store in earlyFebruary. According to Hull, several employees calledhim to inform him that authorization cards were beingpassed out to employees on the sales floor of the store.Hull weht out on the sales floor and questioned the em-ployees who called. He asked for and received a copy ofan authorization card and a description of the person'who was soliciting on the sales floor.4 Hull then wentthroughout the store to see if he could fmd this individ-ual. As he passed through the major appliance depart-ment, he asked salesmen Fred Garcia and Ramon Prun-eda if they had seen anyone passing out cards. Accord-ing to Hull, Pruneda asked if he meant "credit cards"and Hull explained he meant union cards. Both employ-ees denied seeing anyone passing out such cards.2. The meeting at the high school parkGeorge Broaddus, a commission salesperson in majorappliances, testified he attended the meeting at the highschool park on Sunday. He stated a soccer game was inprogress when he arrived with Carlos Molina and theynoticed Hector Villarreal, security and safety managerfor the Respondent, sitting in a parked car observing thegame. Broaddus was aware Villarreal was a soccer en-thusiast. The area where the employees were gatheringfor the union meeting and picnic was approximately 100yards away from the location of Villarreal's automobile.Later Villarreal left the park and drove to a nearby 7-Eleven store. Broaddus and Molina went to the store atapproximately the same time and Villarreal discussed thesoccer game with Broaddus.Villarreal acknowledged that he was at the park thatday watching the soccer game. He also acknowledgedseeing Broaddus and Molina at the park and the 7-Eleven Store. He denied having any knowledge about aunion meeting taking place in the park and said that hehad driven from his home, which was four or five blocksaway, to watch the game The following day, accordingto Villarreal, Molina came up to him and asked why hewas at the park. Molina also asked if Villarreal knew aunion meeting was being held at that time. Villarrealdenied any knowledge of the meeting. Villarreal testifiedhe later advised Hull that he saw Broaddus and Molinaat the park that Sunday and that Molina later questionedhim about his presence there. Villarreal stated he spoke4 Hull forwarded tins card to Paul Perez, who is Respondent's areamanager for labor relationsto Hull about the matter as a precaution in the event itshould come up at a later time.53. The announcement by several employees of theirsupport for the UnionDel Castillo testified he drafted individual form letters,which he distributed to several employees to sign declar-ing their involvement with the Union and announcingtheir intention to assist in organizing the store on theUnion's behalf. Copies of these letters were sent to theRespondent's management either by Del Castillo or theemployees who signed them. These letters apparentlywere sent to the Respondent at different time intervals.The letter signed by Gilberto Morales appears to indicatehis involvement as of February 11 (G.C. Exh. 22); thatof Carlos Molina shows a date of February 27 (G.C.Exh. 31); Daniel Arzola indicates April 7 (G.C. Exh 72);Maria Garcia and Mary Guerra show a date of March 20(G.C. Exhs. 89 and 106, respectively); and the letter an-nouncing Del Castillo's involvement is dated March 3(G.C. Exh. 203).In addition to his written declaration of support forthe Union, Molina testified that the first week in Febru-ary he went into Hull's office and announced he was in-volved in an attempt to get a union in the store. Molinasaid he initiated this conversation with Hull. Accordingto Molina, Hull stated the Union would not benefit theemployees. He said the employees would not be able toreceive raises as frequently as they had been gettingthem in the past, because the union contract would onlyprovide for raises once every 3 years. Molina testifiedthat Hull also stated that if the Union represented theemployees, Molina would not be able to talk with man-agement but would have to go to the Union with everycomplaint. Molina then asked Hull which side he wouldtake if Molina were to come to him with a complaintagainst his department manager. Hull indicated that hewould take the manager's side and Molina then asked,"Why have an open-door policy?"Hull, on the other hand, recalled that his conversationwith Molina took place sometime in January rather thatFebruary. He stated he was discussing Molina's perform-ance appraisal with the employee. During the course ofthis discussion Hull pointed out Molina's deficiencies inmeeting Respondent's standards for selling service con-tracts on the appliances. According to Hull, Molina thenasked if there was a difference between him and his de-partment manager, which would Hull support. Hull re-plied that he would support the department manager ifthe matter related to store or corporate policy.4. The meeting at the Hilton Inn on February 14A further organizing meeting was held with the unionrepresentatives on the evening of February 14 at theHilton Inn in McAllen. This meeting was to enableGuardiola to talk to a larger number of employees afterthe store closed. February 14 was a Thursday and by5 Ray Gonzalez also testified that he observed Villarreal in his automo-bile at the high school park However, Gonzalez had no conversationwith Villarreal concerning his presence there. MONTGOMERY WARD & CO.135custom at the Hilton it was "'ladies' night." This was apopular event, which was normally well attended, be-cause all female patrons received free drinks up to a cer-tain hour and drinks at half price thereafter. The physicallayout of the Hilton was such that there were two en-trances from the parking areas. The main entrance led di-rectly into the lobby and the bank of elevators. At thesecond-floor level overlooking the lobby was a balcony.The union meeting was held in a suite of rooms on thesecond floor. The other entrance from the parking arealed to a wide hallway past the restaurant and lounge areainto the main lobby. Chairs and small tables were nor-mally placed in this hallway on Thursdays to accommo-date the overflow crowd from the lounge.Several employees who attended the union meetingtestified that when they arrived, they saw various super-visors from Respondent's store standing around in thelobby. Ray Gonzalez testified he observed Jere Delano(manager of housewares, bedding, linen, candy and giftdepartments), Ralph Ruby (then store controller), DonMiller (then repair service manager), and Hector Villar-real (security manager) standing in the lobby. Gonzalezwent directly to the second floor for the meeting, whichhe estimates lasted 3 hours. He then went to the loungewhere he saw all four of these supervisors again. Em-ployee Mary Guerra stated that when she went to theHilton that evening, she saw Delano and Miller in thelounge. Guerra did not attend the union meeting, butstayed in the lounge. There, she also saw Ruby and Vil-larreal.Fred Garcia testified that after the union meeting, hewent to the lounge where he saw the four supervisors.According to Garcia, Ruby asked if the employees had agood turnout and he responded that they did. Garciastated that Villarreal wanted to know what was dis-cussed and how many people attended the meeting.Garcia further testified that Villarreal attempted to gethim to reveal the names of the employees attending andhe refused to do so.6 According to Garcia, during theconversation with Villarreal, the security manager said itwas useless for the employees to try to bring the Unionin the store because the people would not stand for itand the employees would not make any more money.Garcia testified he had similar discussions with Delanoand Miller but did not detail these conversations.Del Castillo also testified regarding the meeting on,February 14. He stated that when he entered the Hilton,he saw all four of the supervisors there. The meetingended at approximately 11 p.m. and Del Castillo went tothe lounge with Guardiola. There, he identified and in-troduced Guardiola to Delano.The four supervisors admitted being at the Hilton onFebruary 14, but stated they were not aware that a unionmeeting was scheduled to take place that evening Millertestified that he regularly attended the ladies' night fes-tivities at the Hilton. Because the lounge was crowdedwhen he entered, he went into the hallway to look at ajewelry display and then purchased a ring. Miller stated6 On cross-examination, Garcia admitted that, in talking with the su-pervisors in the lounge, he may have mentioned the union meeting -tothem first before being questioned about ithe saw a number of Respondent's employees there, in-cluding Del Castillo and Fred Garcia. According toMiller, he did not learn that a union meeting was takingplace until he overheard it in conversations among theemployees. Miller talked with employee Maria Garciaand her husband in the lounge. He stated that Garcia'shusband mentioned his company was also having someunion activity. Miller acknowledged that he also spoketo Lynda Rivera, but stated they did not discuss theunion meeting. Miller admitted having a conversationwith Fred Garcia. Miller stated he knew Garcia wasmarried and asked the employee what he was doing atthe Hilton. Miller said he asked this question because hefelt Garcia's wife would shoot Garcia if she caught himthere.Delano testified he arrived at the Hilton late on Febru-ary 14, because he had to lock up the store. He statedthat when he walked in, Lynda Rivera, Molina, andsome other employees gave a loud cheer from the balco-ny. He later saw Fred Garcia in the lounge and Garciasaid that he could get fired for this. Delano testified thathe did not know what Garcia meant by the statementand the asserted he was not aware that a union meetingwas taking place at the hotel.Ruby testified there were a number of employees atthe Hilton when he arrived between 7:30 and 8 p.m. Hecame to the Hilton with Villarreal. He stated when hewalked in someone said, "Oh, shit, here's Ruby." Thensomeone asked him not to mention that the employeeswere there and he requested that they not mention hispresence. Ruby and Villarreal left to go to another clubat a different hotel and then subsequently returned to theHilton. In the lounge Ruby spoke with Fred Garcia andDel Castillo. He stated the employees again asked thathe not mention their presence at the Hilton and he madethe same request of them. Ruby testified he made this re-quest because he was married and did not want anyoneto know he was out looking for girls. Ruby acknowl-edged that he spoke with Delano in the lounge and theywondered why so many of the Respondent's employeeswere at the Hilton that evening. Ruby also stated thatthe Union "may have been mentioned to some extent,"but testified that he did not learn of the union meetinguntil several days later from Villarreal.Villarreal testified that he frequently went to theHilton on ladies' night. He stated that when he and Rubyarrived, Delano and Miller were already at the club. Hesaw a number of employees in the lounge and talkedwith several. He stated.that he had a conversation withFred Garcia in which Garcia told him the employeeswere having a meeting at the Hilton and it was well at-tended. According to Villarreal, Garcia indicated hewould bet the Union was going to come into Respond-ent's store because of the employee interest shown at themeeting. Villarreal testified that he was noncommittal inresponse to Garcia's statements. He also denied havingany knowledge of the union meeting until his conversa-tion with Garcia.Fred Garcia testified that when he arrived home afterleaving the Hilton, his wife told him Temo Gonzalez, hisdepartment manager at the store, called at approximately 136DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD10:30 that evening. On being informed that Garcia wasnot at home, Gonzalez wanted to know if he was attend-ing the union meeting. The following day, Garcia con-fronted Gonzalez at the store about the telephone call.Garcia wanted to know why Gonzalez called and dis-turbed his wife that late in the evening. Gonzalez repliedthat he was setting up a work schedule for the depart-ment and needed information from the employee. Garciathen warned Gonzalez not tocall his home again in thelate evening. After his conversation with Gonzalez,Garcia went to Hull to complain about the telephone callfrom Gonzalez. Hull promised to look into the matter.When testifying about the telephone conversation withGarcia's wife, Gonzalez recalled that it occurred inMarch. He stated he was preparing a monthly workschedule for the department and needed informationfrom Garcia. When told that Garcia was not home, Gon-zalez testified he asked where he might reach the em-ployee. Garcia's wife indicated she did not know wherehe could be located. During the confrontation withGarcia the next day, according to Gonzalez, the employ-ee said Gonzalez and Hull would be sorry the telephoneincident occurred.Hull was uncertain whether it was in February orMarch that Garcia complained to him about Gonzalezcalling his home and upsetting his wife. Hull testifiedthat when he questioned Gonzalez about the matter andwas told the department manager was attempting to getinformation to complete his monthly work schedule, heconsidered the telephone call justified and dropped thematter.5. The meeting at the home of employees Caro andGuerraThe meeting of the union supporters was scheduled onMarch 25 at an apartment shared by employees AmeliaCaro and Mary Guerra. Apparently in preparation forthe meeting, Guerra had purchased a supply of Cokes inthe mall during the day. Caro, who worked in home ac-cessories, testified that Crescencio (Chris) Rocha, manag-er of the furniture department, came over to her andasked if he could attend the meeting being held at theapartment. Caro replied that it was up to him Carostated that shortly before closing time, Rocha called heron the store telephone and asked that she not mention hisrequest because he might get into trouble. Caro also tes-tified that sometime between 8 and 8:30 that eveningRobert Gore, the operating manager of Respondent's fa-cilities, came over to her department. According toCaro, Gore wanted to know why so many Cokes hadbeen purchased, and asked if the employees were havinga meeting or a party that evening at Caro's apartment.Guerra, who worked in the furniture department, testi-fied that Rocha came up to her on March 25 and said heheard she was going to have a party. He asked if hecould come. Guerra told him he could not attend. Ac-cording to Guerra, Caro came into the department andRocha repeated his request to Caro. He was again toldthat he could not attend. J. B. Casso, who also workedin the furniture department, testified that he overheardRocha ask Guerra if he could attend the meeting at herapartment. According to Casso, after being rebuffed byGuerra, Rocha came to him and asked if he could attendthe meeting. Casso stated that Rocha wanted him to getthe names of the employees who were attending themeeting and report back to him. Casso refused to do this.Gore testified he also heard a party was being giventhat evening by Caro and Guerra. He stated he ap-proached Guerra and asked if he was invited and Caroindicated yes. Gore testified he declined to go becausehe had to work late that evening. On cross-examinationGore first indicated that Caro invited him to the party,but he subsequently changed his testimony to indicatethat he may have asked Caro if there was to be a party.According to Gore, he had been to several parties givenby employees in the past.At the time of the meeting, Rocha parked his automo-bile in front of Guerra's apartment and remained in it.When his presence became known to the employees,Garcia, along with Molina and Guardiola, came down tospeak to him. Garcia testified they asked Rocha why hewas there and Rocha replied that he wanted to attendthe meeting. Garcia told Rocha he could not unless hesigned an authorization card for the Union. According toGarcia, Rocha stated he wanted to attend the meetingfirst and hear what was going to be discussed and seewho was there. Guardiola told Rocha he could notattend the meeting. Guardiola testified Rocha remainedin his automobile for approximately 20 minutes and left.Guerra left the meeting to go to a nearby conveniencestore and observed Rocha in his automobile talking toGarcia and the other employees. Guerra stated thatwhile she was at the store Rocha came in and said toher, "Some friend you are. I am not going to speak toyou any more." Guerra replied that Rocha had been toldnot to come to the meeting.Rocha gave a different version of these events regard-ing the meeting at the home of Caro and Guerra. Rochatestified that Guerra invited him to attend a party at herapartment that evening and he asked if he needed tobring anything. Guerra assured him that everything hadbeen taken care of and she gave him instructions how toreach her home. Rocha testified that he did not have anydiscussion with Caro about attending the party. Accord-ing to Rocha, when he arrived in the parking lot at theapartment, Garcia came up and told him that as a friend,he would advise him to leave because a union meetingwas going on. He stated Molina and a union representa-tive then came up to the automobile and asked if hewanted to sign a union card. Rocha replied that hewould sign after the meeting. Rocha then left and wentto a nearby convenience store where he met Guerra. Ac-cording to Rocha, he told the employees, "Thanks" andshe laughed.6. The ejection of the union representative from theRespondent's BuffeteriaLois Johnson, an international representative for theUnion, was sent from Houston in mid-March to directthe organizing campaign. Johnson met with the employ-ee organizing committee on March 18. Because the com-mittee initially had been structured on an informal basis,Johnson established a formal committee consisting of MONTGOMERY WARD & CO.137nine employees. Del Castillo and Molina were key mem-bers of this group. Johnson testified she advised the com-mittee members that by signing the authorization cards,the employees would be authorizing the Union to repre-sent them. She told them the Union would seek to get acard check when a majority of the employees signedcards and if the Respondent refused to recognize theUnion, a petition for an election would be filed with theBoard.On March 19 Johnson visited the Respondent's store.She met with Del Castillo and Molina in an aisle on thesales floor and sought to find the store manager. She wasdirected to Hull who was sitting with Paul Perez in theBuffeteria.7 Johnson identified herself and stated shewanted to talk to the employees on their breaks. Accord-ing to Johnson, Hull gave her permission to do so, pro-vided she did not interrupt the employees on the salesfloor. Johnson then went into the store and spoke to anumber of employees, advising them that she would beavailable in the Buffeteria when they took their breaks.Johnson returned to the Buffeteria where she purchasedsome food and sat down at an empty table. She wasjoined at various times by employees and discussed theUnion with them. While she was sitting at the table talk-ing with several employees, Villarreal came up and iden-tified himself as the manager of store security. Accordingto Johnson, Villarreal asked her to leave the premisesand she refused. Johnson testified she informed Villarrealshe had permission from Hull to be there. Johnson statedthat Villarreal then called the local police and two offi-cers subsequently responded. They came over to John-son's table and attempted to persuade her to leave. John-son protested that she was not violating any law. John-son testified the police officers went over to speak toVillarreal and later sat down at a table in the Buffeteriaobserving her. Villarreal then came back to her table andaccused her of soliciting on the sales floor. According toJohnson, at no time during her conversation with Villar-real did he advise her that the store manager had re-voked her invitation to remain on the premises. Villar-real called another security officer (Regelio Alaniz) andeach grabbed Johnson by an arm and dragged her out ofthe door leading from the Buffeteria to the sidewalk.Johnson became angry because she felt she had beenhandled offensively. According to Johnson, she receivedbruises on her breasts, arms, and shoulder. She slappedVillarreal and one of the local police officers came up,forced her arm behind her back, and placed her underarrest.8 The police officer told Johnson that if shewanted to act like a man, he would treat her like a man.Hull testified that he first met Johnson in the Buffe-teria. He stated he and Paul Perez were sitting in theBuffeteria and Johnson came up and introduced herself.According to Hull, Johnson stated she would be in thestore for the next few days and wanted to talk to em-ployees during their breaks in the Buffeteria about theThe Buffeteria is a cafeteria operated by the Respondent. It is forgeneral use by the public and for Respondent's employees during breaksand mealtimes8 The police officer (Herrera) signed a complaint charging Johnsonwith assault The case subsequently went to trial before a jury and John-son was found not guiltyUnion. Paul Perez told Johnson she could not solicit theemployees in the store and if she did, her privilege as aninvitee would be revoked. Hull warned Johnson that shewas in Texas and could be subject to arrest for trespass ifshe violated the store rules.Hull further testified he was advised later by severalemployees on the sales floor that Johnson was in thesales area inviting employees to meet with her in theBuffeteria to discuss the Union. Hull then called Villar-real and told him Johnson's status as an invitee was re-voked. He instructed Villarreal to so inform Johnson andto remove her from the premises. Villarreal reportedback that Johnson was eating in the Buffeteria and re-fused to leave. Hull told Villarreal to remove Johnsonafter she finished eating and to place a call to the Pharrpolice department. Hull then decided he would call thepolice department himself. He stated he placed a call tothe police chief and advised him of the situation at thestore. He requested that the chief send someone with a"cool head" because Johnson was very abrasive. Hullstated he had nothing further to do with the matter andleft it up to Villarreal and the local police.Villarreal testified that on March 19, Hull advised himthat if anyone were in the store on the sales floor inter-fering with the store operations or the sales employeeswhile they were working, Hull would call on Villarrealto take appropriate action. Villarreal stated he was subse-quently informed that there was a female in the store so-liciting employees and asking them to meet with her inthe Buffeteria. According to Villarreal, he received sev-eral calls to this effect from various department heads.Villarreal went to the Buffeteria and approached thetable where Johnson was sitting. He stated Johnson ini-tially invited him to sit down but later asked him toleave the table. Villarreal told Johnson she was the onewho should leave because she had been contacting em-ployees on the sales floor. Villarreal stated he informedJohnson that the store manager did not want her in thestore as a customer any more and she was no longer in-vited to remain there. Johnson refused to leave and Vil-larreal threatened to call the local police. He statedJohnson continued to sit at the table and refused toleave. According to Villarreal, he then went to Hull andadvised him that Johnson refused to leave the premises.Hull and Paul Perez then instructed Villarreal to removeJohnson from the store. Before doing so, Villarrealcalled Respondent's regional director of security inDallas and appraised him of the situation. He was in-structed by the regional director to go ahead and removeJohnson from the store.Before returning to the Buffeteria, Villarreal stated hecalled the local police and asked for assistance. He thenwent to the Buffeteria and repeated his request to John-son to leave the premises. Johnson again refused and, inthe interim, Carlos Molina came up to the table and satdown with Johnson. Villarreal stated that local police of-ficers came in and talked with Johnson. They asked herto leave and she refused to do so unless she was beingplaced under arrest. Villarreal stated that Officer Berrera, called his department and spoke to one of his superiors.Berrera was informed that he could not arrest Johnson 138DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbecause he had not observed her doing anything wrongin a public place. Villarreal then informed the police offi-cers that he was going to physically remove Johnson. Hewent over to Johnson's table and told her that if she didnot leave voluntarily he would remove her. Johnsonagain refused to leave and Villarreal called his assistant,Alaniz, over to help him remove Johnson. Villarreal ac-knowledged that each grabbed an arm and pulled John-son out of her chair and dragged her out of the Buffe-teria door to the sidewalk. He stated that once outside,Johnson attempted to go around him and return to theBuffeteria, but he blocked her way. Villarreal testifiedthat Johnson then became angry and slapped him threetimes in the face. It was at this point, according to Vil-larreal, that the police officers came up and placed John-son under arrest.Johnson's ejection from the Buffeteria was witnessedby a number of the employees who were in the Buffe-teria on their breaks. Frances Cantu Villanueva testifiedshe was working as a cashier in the Buffeteria at thetime. She stated she overheard a conversation betweenVillarreal and Officer Berrera while Johnson was sittingat the table. According to her testimony, Villarreal askedBerrera if he could get Johnson off the premises and wastold that it could not be done because Johnson was in apublic place and not violating any law. Villanueva testi-fied the police officer stated that if Villarreal could getJohnson outside, the police could arrest her. It was then,according to Villanueva, that Villarreal and Alanizdragged Johnson from the Buffeteria.D. The Employee Opinion Survey Conducted by theRespondentThe testimony reveals an opinion survey was conduct-ed among Respondent's employees sometime in March.Lynda Rivera testified employees were directed to gointo the training room in small groups and were givenquestionnaires to fill out. (See G.C. Exh. 11.) Accordingto Rivera, the person conducting the survey told the em-ployees the purpose was to identify problems in thestore. Gloria Diaz, a salesperson in the sewing depart-ment, testified she was given a copy of the survey ques-tionnaire by Edward Moreno, her department manager.She stated she was told to fill it out in the departmentand return it to Moreno. Molina testified that the em-ployees in his department were called into the trainingroom in groups by Judy Padgett, the personnel managerof the store. There the employees were given copies ofthe questionnaire by a Ward's employee from anotherarea. According to Molina, this person stated it wascompany practice to find out how the employees feltabout the Company's policies and what could be done toimprove the employees' conditions. All of the employeestestified this was the first time such a survey had beenconducted at Respondent's store.99 Hull testified he was advised by the regional personnel director thatan opinion survey would be conducted at his store in March. Althoughhe had no role in formulating the decision to conduct the survey, Hulladmitted that the regional office staff was aware of the organizing cant-paig,n prior to the announcement of the decision.Michael Waldron, a former employee in the Respond-ent's regional office in Dallas, testified he was instructedby Robert Trebesch, the regional personnel director, toconduct an attitude survey among the employees at theMcAllen store.1• According to Waldron, similar surveyshad been conducted from time to time at other stores ofthe Respondent. He acknowledged, however, that thiswas the first time such a survey had been conducted atthe McAllen store. Waldron stated he was not told thatan organizing campaign was going on and did not learnthis until he arrived at the store. According to Waldron,the survey was conducted in the training room of thestore and employees attended in small groups. Althoughattendance was not mandatory, he stated that approxi-mately 85 to 90 percent of the store personnel participat-ed. Waldron indicated it was Ward's policy not to tellthe person conducting such a survey of its intended pur-pose; this was to prevent any possible bias showing up inthe results.When the employees came into the training room,Waldron read the instructions to them and used an inter-preter for the non-English-speaking employees. The em-ployees were told not to sign the questionnaires and oncethey were completed, they were placed in a box by theparticipants. Waldron took the completed questionnairesback to Dallas, where he collated the information anddestroyed the actual questionnaires He turned over theresults of the survey to Dennis McDonald, assistant re-gional personnel director.McDonald came to the McAllen store in early Aprilto discuss the results of the survey with the employees.The same procedure was followed in that the employeeswere brought into the training room in small groups.McDonald used transparencies to flash the results of thesurvey on a screen as he explained them to the employ-ees.Gloria Diaz recalled McDonald stated the survey re-vealed problems that would be straightened out and im-proved. Caro testified McDonald told the employees thatany problems they had could be discussed openly. Shethen questioned why such a survey had not been con-ducted in the past. According to Caro, McDonald re-plied there had been no previous complaints, but Hullwanted him to address these problems now. Riverastated McDonald identified the reprimanding of employ-ees in front of customers as one of the areas of concern.He stated management was going to correct this rightaway. He also said that staff and management recognizedthere were other areas of concern and they would takesteps to correct them. Molina testified that whenMcDonald showed the employees the statistical resultsof the survey, he told them what measures Respondentplanned to take to remedy their complaints. Molinaasked McDonald whether the survey had been conduct-ed because of the union campaign and was told that thiswas not the reason. Molina stated he questioned certainpractices regarding the ringing up of sales on "bottom-ii the Respondent's store and warehouse Involved m thisproceeding are located in Pharr, all the witnesses referred to the facilitiesas the "McAllen store." k N.IMONTGOMERY WARD & CO.139of-the-line" merchandise and McDonald promised tolook into the matter."Regarding the announcement of the results of thesurvey, McDonald testified that he spoke with the em-ployees in the training room and used a management-trainee who was fluent in Spanish to communicate withthe non-English-speaking employees. Although McDon-ald admitted the survey was conducted because therewas an employee discipline and morale problem at thestore, he denied • being aware of union activities takingplace at the store until he was informed of this fact byWaldron, when the latter returned to Dallas after con-ducting the survey. McDonald testified he identified gen-eral areas of concern revealed by the survey, but statedhe offered no solutions to the employees. He informedthe employees that the results of the survey would beturned over to the store manager, who would contactthe employees about resolving identified areas of con-cern. He also testified that he assured the employees hewould discuss the problems with the store manager andwork toward a solution. McDonald stated the survey re-vealed that employees complained about their wages andfailure to receive wage increases. He stated he spokewith Padgett about this matter and suggested she informthe employees of Respondent's wage plan. Another areaof concern revealed by the survey related to employeeappraisals and the procedures followed in the McAllenstore. McDonald testified he reminded the store managerof company policy and procedures regarding appraisals.Molina testified that after McDonald announced theresults of the survey to his group, the two of them hadlunch in the mall. Molina discussed the complaints hehad against Temo Gonzalez with McDonald. Accordingto Molina, McDonald said he knew there was trouble inthe store but felt the reasons were deeper. He stated thepurpose of his visit to the store was to investigate Hulland Gonzalez because in his view, the problems startedthere. Molina further testified that he discussed his recent3-day suspension with McDonald and asked to receivebackpay for the time he was suspended." According toMolina, McDonald replied he did not know about givingMolina backpay because it. would look as if McDonaldwere trying to buy the employee's support. McDonaldpromised, however, to discuss Molina's suspension andrequest for backpay with Hull and to get back to the em-ployee. Molina further testified that McDonald said hehad reviewed , the personnel files of Molina and FredGarcia and had removed any items he felt were unfair tothe employees, including Molina's suspension notice.Molina stated McDonald asked what could be done tostraighten out things without the Union. In response tothis, Molina stated it was too late because he only hadMcDonald's and Hull's word that he would not be firedin any event for his union activities. Molina stated he re-ceived a call from McDonald the following week inwhich McDonald asked to meet with him and Temo11 It was apparently the practice at Respondent's stores for the depart-ment managers to receive the commission from the sale of bottom-of-the-line merchandise rather than the salesperson who sold the item12 Molina's suspension is treated in detail in subsequent sections of thisdecisionGonzalez to attempt to resolve their problems withoutthe Union. Molina declined this invitation.McDonald testified that after his session with the em-ployees concerning the results of this survey, Garcia andMolina =lie up and asked if they could talk with himprivately." According to McDonald, Molina met himfor lunch in the mall. Molina complained about TemoGonzalez and stated he felt the department manager wasbuilding a case in order to discharge him. McDonaldsaid he offered to mediate, but Molina had mixed feelingsabout meeting with Gonzalez. McDonald acknowledgedthat Molina disclosed he was involved in union activityand felt that derogatory reports about which he was un-aware were being placed in his file. McDonald stated hechecked MolinA's personnel file and subsequently toldthe employee that all of the matters contained in the fileWere matters the employee knew about. McDonalddenied removing any material from the files of eitherMolina or Garcia. McDonald confirmed that Molina de-clined his request to meet with Temo Gonzalez." McDonald testified that Fred Garcia came to his hotellounge because the employees did not want to meet withhim at the store. As in the case of Molina, Garcia ex-pressed his concerns about Temo Gonzalez and felt thata case was being built against him by Gonzalez. Garciaindicated that Molina was experiencing the same prob-kilns with Gonzalez. McDonald offered to mediate be-tween Gonzalez and the two employees in an effort toresolve their differences. He stated Garcia agreed to thisapproach, but indicated he could not speak for Molina.McDonald testified that' like Molina, Garcia feared therewas some damaging information in his personnel fileabout which he had no knowledge. McDonald agreed toinspect the file and get back to Garcia. According toMcDonald, later that same week he spoke with Garciaand said there was nothing in the file the employee wasnot already aware of.E. The Change in the Manner in Which Paychecks,Were Distributed to Employees-One of the complaints the employees revealed by thesurvey was that their weekly paychecks were simplyhanded out to them by the department heads. Thus, itwas possible for coworkers to ascertain how much anemployee was receiving in 'wages. Shortly after McDon-ald met with the employees to discuss the results of thesurvey, all paychecks were given to the employees in en-velopes. These pay envelopes were also used to distrib-ute communications from the store manager urging theemployees to remain loyal to the Respondent and toreject the overtures of the Union. (See G.C. Exhs. 3through 9.) Management also utilized the pay envelopesin early May to distribute notification- of increases in thebenefits contained in Respondent's health care plan. (SeeC.P. Exh. 1.)Testifying concerning the change in the manner inwhich the paychecks were distributed to the employees,, -i3 Although Garcia was a witness in these proceedings and testified atlength on many matters, he did not testify regarding any conversationwith McDonald 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPadgett stated she initiated the change after a conversa-tion with the store manager in March. Although Padgetthad been the personnel manager since 1976 and Hull hadbeen the store manager since 1977, Padgett stated it wasnot until March 1980 that Hull brought it to her atten-tion that it was a districtwide policy of the Company toissue employees' paychecks in envelopes. Once this wasbrought to her attention, according to Padgett, she beganto implement this policy.Hull corroborated Padgett's testimony that he orderedthe employees' paychecks to be placed in envelopesbefore being distributed to them. Hull stated it wasbrought to his attention that this practice had not beenfollowed at the store. He did not indicate, howeverjwhen it was brought to his attention or by whom. Hullsaid that he was only interested in remedying the failureto follow the correct practice and was not concernedabout, how long it had been going on.F. The Employees Antiunion CommitteeSometime in late March or early April, several em-ployees decided to organize a group to oppose the unionorganizing effort at the store. Most of the employeesforming the antiunion committee worked in the adminis-trative office of the store. Delia Flores was a personnelclerk responsible to Padgett, Ernestina Hernandez was adetail clerk working for Hull and others on the store'smanagement staff," and Jackie Wisdom was a clerk inthe vendor's chargeback unit under the supervision ofthe store controller. These three employees along withemployees Kay Gonzalez and Silvia Perez decided toform a group and solicit support among the employees todefeat the union organizing effort. Flores testified the an-tiunion group met at the homes of its members and de-cided to distribute literature to employees in the parkinglot. The antiunion committee members also solicited sig-natures on petitions from employees opposing the Union.Because some employees in the nonselling areas of thestore were wearing T-shirts urging support for theUnion, the antiunion committee also purchased T-shirtsand badges to be worn by antiunion employees who didnot work in the sales area of the store.16Hull testified he was approached by the initial organiz-ers of the antiunion committee and asked if it were per-missible for them to engage in activities opposing theUnion. Hull advised the employees they were free to doso, provided they made certain they obeyed the rulesand regulations of the store. Hull denied the Respondentprovided the antiunion committee members with anymoney or supplies or the use of company facilities toprepare their material for distribution to the employees.Flores and Wisdom testified that members of the an-tiunion committee solicited signatures from employees inRespondent's parking lot on petitions opposing theunionization of the employees. They also distributed lit-erature to employees in the parking lot from time to14 The duties of Flores and Hernandez are detailed m the section in-volving unit composition, infra15 Padgett testified the Respondent's dress code forbade the wearing ofT-shirts in the store. However, according to Padgett, this rule was re-laxed in order to allow both union and antiunion supporters working innonselling areas to wear T-shirts expressing their preferencetime, according to Flores and Wisdom, seeking to rebutthe arguments advanced by the union supporters and ex-horting the employees to reject the Union. (See C.P.Exhs. 2 through 4.)G. The No-Solicitation Rule and its EnforcementHull confirmed that after March 19 (the date of the in-cident in the Buffeteria with Johnson), he instructed Vil-larreal to post signs on the doors of the store prohibitingsolicitation in the store or on the sidewalk around thestore. Hull stated that although these signs were notposted until March, there had been a no-solicitationpolicy in effect at the store since it first opened in 1971.The posted signs read as follows:NO SOLICITINGALLOWED IN THE STOREOR ON THE SIDEWALKStore ManagerSeveral employees testified they were warned bymembers of management about soliciting other employ-ees on behalf of the Union in the store. Ray Gonzaleztestified that in February he was paged by Padgett andcalled into her office. Padgett told Gonzalez she hadbeen informed by another employee that Gonzalez waspassing out union cards in the store. Gonzalez did not re-spond to Padgett and was told that he could not pass outunion cards on company hours. Padgett admitted havingthis conversation with Gonzalez about soliciting in thestore. According to Padgett, she had been informed byWilson that Gonzalez was passing out union cards andsoliciting signatures from employees in the receivingarea.Padgett also spoke with employee Lynda Rivera aboutpassing out authorization cards in the store, Rivera re-called that this conversation with Padgett took placesometime in early February. According to Rivera, Pad-gett stated that Rivera had been observed passing outcards on company time. Padgett told the employee thatif she did it again, disciplinary action would have to betaken. At the hearing, Rivera testified that while she saidnothing in response to Padgett's reprimand, she had beenpassing out union cards while working. Rivera statedthat after the reprimand, she did not attempt to solicitsignatures from employees during her working time.Padgett confirmed that this conversation took placesometime during the second week of February. Accord-ing to Padgett, she told Rivera it was against companypolicy to solicit during working time She testified thatRivera asked if she could solicit while in the Buffeteriaand the employee was told this was permissible.Fred Garcia testified he was called into Hull's officeand warned about soliciting on behalf of the Union in thestore. Garcia stated that Hull said it was not right to so-licit in the store. According to Garcia's testimony, thisconversation took place in early January prior to thetime he signed an authorization card for the Union.1616 The record reveals that Garcia signed a card while attending ameeting at the Hilton Inn on January 29 MONTGOMERY WARD & CO141Garcia further testified that during this conversation,Hull stated he did not want the Union to represent theemployees and if it did, his door would not be open tothe employees and he would not be able to help them ashe had in the past. The conversation ended, according toGarcia, by Hull asking if the employee wanted to put hisjob in jeopardy because of the Union.Other employees testified the no-solicitation rule wasnot enforced against all types of solicitation'in the store,nor was it enforced against the activities of the antiunioncommittee. Rivera stated she saw Carlos Sandoval, themanager of the receiving department, solicit employeeson several occasions to participate in "betting pots."17Yolanda Alvarado testified that during the time of theunion campaign, she observed a local politician, who wasrunning for office, come into the store and distribute lit-erature to employees on the sales floor. According to Al-varado, she saw this particular politician talking to Hullwhile he was soliciting votes in the store. Maria Garciatestified that Sandoval frequently went through the vari-ous departments and solicited employees to purchasechances in sports pools. She stated she also knew of anumber of employees who sold Avon products inside thestore during working hours to other employees. JuanGonzalez Jr. testified he had observed solicitations in thestore by employees and nonemployees for raffle tickets,school and band candy sales, and for football and base-ball pots.Caro testified that she observed Delia Flores passingout antiunion literature in the Buffeteria on June 17, theday before the election. According to Caro, Gore andDelano were in the Buffeteria at the time and did not at-tempt to stop Flores. Alvarado also testified that she ob-served members of the antiunion committee passing outliterature on the day before the election. Alvarado statedthat Hull, Gore, Padgett, and other department managerswere in the Buffeteria when this occurred, but did noth-ing to prevent the distribution of this literature by themembers of the antiunion committee.Flores and Wisdom denied passing out antiunion litera-ture in the store. They stated the antiunion committeemembers confined their activities to the parking lot out-side the store. Flores stated that on June 17, she had apacket of leaflets in her hand while she was at the rail inthe Buffeteria. She was preparing to go outside to dis-tribute them. At this point, according to Flores, a personby the name of Harrington came up and asked for a leaf-let. Flores replied that she could not give her one in thestore, but they were being passed out in the parking lot.At this point, according to Flores, Harrington grabbed aleaflet from her and left with it. Molina then came upand accused Flores of passing out literature in the store.H. The Various Statements Alleged to Have BeenMade to Employees by Respondent's Staff andSupervisors1. Gilberto MoralesŠBob Gore: Morales testified thatapproximately 3 weeks prior to the election on June 18,he was approached by Gore. According to Morales,Gore stated he did not think the employee would have"7 This was the term used to describe sports betting pools.signed the "union letter." At the time, according to Mo-rales, he had no idea about what letter Gore was refer-ring to." Morales stated Gore asked what the employeethought the Union would give him Morales respondedthat the Company had not given him anything and hadtreated him like dirt.Gore denied asking Morales any questions about hisunion sympathy or activities. Gore also denied speakingto the employee about being signatory to a letter indicat-ing his support for the Union.2.Gilberto MoralesŠFrank Perez: Morales stated healso had a conversation with Frank Perez approximatelya week before the election. According to Morales, Perezcame into the furniture department and asked what hethought about the Union. Morales replied that the Unionwould not have come into the store if Hull had treatedthe employees differently.Perez testified that as sales promotion manager, he hadmany occasions to go into the furniture departmentwhere Morales worked. Perez indicated this was a partof his duties in order to check up on the furniture dis-plays and the sales markdowns. Perez denied ever dis-cussing the Union with Morales during his visits to thefurniture department.3.Juan Gonzalez Jr.ŠDavid Gonzales: Juan Gonzalezworked as a salesman in the TV stereo department. Hestated that on one occasion after the organizing cam-paign commenced, his supervisor, David Gonzales,called all of the employees in the department over to hisdesk and asked if they knew anything about the Union.Juan Gonzalez further testified that David Gonzales toldthe employees the Union would not help the commissionsales people, but would only benefit the hourly paid em-ployees. Juan Gonzalez replied that he wanted to hearboth sides before he made up his mind, David Gonzales admitted talking to the employees inhis department on one occasion. He stated he noticedone employee (Sandoval) was upset and when Gonzalesasked why, the employee said he was tired of being har-assed by Juan Gonzalez and Ramiro Juarez because hewas wearing a "Vote No" button. Gonzales asked theemployee if he could be of assistance and Sandoval thenasked about the Union getting benefits for employees.According to Gonzales, he told Sandoval he could notstate either way whether this would be possible. Gon-zales testified that during the conversation, Juan Gonza-lez and Juarez came over and spoke to Sandoval. Theyasserted that with union representation, the employeeswould get more paid holidays, receive extra fringe bene-fits, and would get rid of some of the paper work re-quired of the commission sales people. Gonzales deniedthat he questioned the employees in his department aboutthe Union or that he initiated any conversations withthem about the Union.4.Arturo TristanŠFrank Perez: Tristan was an employ-ee who worked in the display department under the su-pervision of Frank Perez. He testified that 2 days beforethe election, he had a conversation with Perez at the18 In February, Morales signed the form letter sent to the Respondentin which he declared his support for the Union and his mtention to helporganize the store 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEagle's Lodge in Pharr. Tristan and Perez had beenfriends for 6 or 7 years. He stated they went to theEagle's Lodge to have a beer after work. According toTristan, Perez brought up the subject of the Union whilethey were drinking. Perez asked Tristan what he thoughtabout the Union. Tristan responded that he thought theUnion was all right because he had been involved with aunion when he lived in Chicago. Perez then stated hethought Tristan was smarter than that and that the"Valley" was not ready for that sort of thing (unionsrepresenting workers).19 Tristan further testified thatPerez began talking about the number of pay increasesthe employees had recently received, and Tristan askewhy he had not been offered a raise. Perez said Tristanwas too involved in the Union to be considered for araise. According to Tristan, Perez stated Tristan couldbe a "hero" if he joined sides with the Respondent, be-cause he had influence with the other employees. Tristanresponded that if he received a raise, he could be onmanagement's side. He testified that Perez then said hecould not promise anything, but if Tristan would supportmanagement, he would speak to Hull and see what hecould do. Tristan further testified that Perez indicated itwould be good if he could go to Hull, and tell him thatTristan was supporting management. He advised Tristanthat by doing this, he could be on the "winning side."Perez testified that his conversation with Tristan tookplace on June 12 rather than June 16. He was certain ofthis date because his wife's birthday was on June 16 andhe took her out to dinner after work. According toPerez, Tristan invited him to go to the Eagle's Lodge fora drink after work. Because they had known each othersince childhood, Tristan talked about personal problemsand his need for a pay raise. Perez stated he indicatedthat Tristan's performance appraisal was due in Octoberand the employees' work performance warranted a raiseat that time. According to Perez, Tristan said he thoughtthe Union would make it easier for employees to receiveraises and Perez replied, "The best way to get a raise isthrough individual performance." He stated Tristan thenconfided that he had designed the logo for the prounionT-shirts. He further testified Tristan stated Tristan wouldwind up in an alley if he tried to abandon the Union. Itwas at this point, according to Perez, that he asked theemployee if he were trying to be a hero. Perez deniedtelling Tristan that he should go to see Hull and an-nounce his support for management. Perez stated thatsubsequent to this conversation, Tristan came to hisoffice and asked whether he would get a pay raise. Ac-cording to Perez, he told Tristan that if his work per-formance continued the way it was going, he would re-ceive a raise in October.2•5. MolinaŠHull: Molina testified that sometime duringmid- or late February, Hull came up to him and spokeabout soliciting signatures on authorization cards in thestore. According to Molina, Hull stated that if he eversaw the employee soliciting in the store, he could walk19 By "Valley," Perez was referring to the locale that was situated inthe Rio Grande Valley.20 Tristan denied Perez mentioned that his performance rating was duein October, and he would then get a pay raise He also denied tellingPerez that if he abandoned the Union, he would wind up in an alleyout of the door. Molina denied that he was engaging insuch activity in the store, and Hull repeated that if hefound Molina talking to other employees about theUnion, he was to walk out of the door. Molina statedthat Temo Gonzalez, his department manager, waspresent at the time and after Hull left, Gonzalez said inSpanish, "Why don't you get going?"Molina also testified he came to the store on his dayoff, sometime in early March. After a brief stop in theBuffeteria, he went on the sales floor to match a particu-lar type of yarn. Hull came over and asked if he couldbe of assistance. After searching the available supply,Hull was unable to match the sample and suggestedMolina go to another store. Molina testified that he leftthrough the candy department and HUH followed himuntil he exited the store. The following Monday, whenMolina returned to work, he spoke to Hull. He told Hullit was not necessary to follow him throughout the storeand that he was not soliciting signatures on authorizationcards. Molina also stated he had already signed up to 60employees and did not have to risk his job soliciting (inthe store). He further indicated he was not the person"who started this union bit." According to Molina, Hullthen put an arm around his shoulder and said, "WellCarlos, give me a few names." Molina declined and Hullwalked away.Hull testified that he spoke to Molina sometime inApril in the major appliance department about solicitingfor the Union on the sales floor. Bull stated he toldMolina that such soliciting was against Respondent'spolicy. He stated he spoke to Molina on this occasion be-cause he observed the employee talking to other salespersonnel in the store in the TV and stereo department.Hull said that when he walked up, all the employees inthat department were gathered around Molina but thendisbursed. Hull also admitted seeing Molina in the storelooking for yarn. He stated he told Molina the store nolonger carried that type yarn and suggested the employ-ee try Woolco. Hull denied following Molina throughthe store until he left.6.MolinaŠTemo Gonzalez: Molina testified that priorto becoming involved in activity on behalf of the Unionhis relationship with Temo Gonzalez was close and theyoften socialized after work. He testified this changedafter he announced his support for the Union and Gonza-lez would not talk to him any more. He stated the storehad a sidewalk sale on a Saturday on February 23.During the sale, Gonzalez came up to him and, in thepresence of Gore, referred to Molina as an "SOB." Hestated that Gonzalez also referred to him as CaesarChavez and Tony Orendine in front of other employeesduring the sale.217.MolinaŠGore: Molina stated that Gore would fre-quently observe him sitting with Fred Garcia and DelCastillo in the Buffeteria. Whenever Gore observed thethree employees together, Molina stated Gore wouldrefer to them openly as "the Mafia."21 Chavez is the national leader in the Farmworkers Union and Oren-dine is active in the union movement in Texas. MONTGOMERY WARD & CO.143Molina also testified that sometime during February,he had a conversation with Gore in the latter's office.According to Molina, Gore brought up the subject ofthe Union and Molina stated the employees had a chanceto make more money, if they were represented by theUnion. Gore disputed this and said if the Union came in,the store would have to cut back on the number of hoursthe employees worked in order to make a profit.Gore testified there was a standing joke betweenMolina and him He stated he used to call Molina part ofthe "Mexican Mafia" and Molina would retort by callinghim "El Goro" or "El Gorito." In addition, Gore testi-fied that Molina came into his office at the end of Febru-ary and initiated a conversation about the Union. Ac-cording to Gore, Molina wanted to assure him that Gorehad nothing to do with bringing the Union into the store.Gore testified Molina also stated he would "call off thedogs," if Gore would get rid of Temo Gonzalez. Molinasaid he did not want to do anything to jeopardize hisjob. Gore testified he told Molina he only had to do hisjob properly and there would be no problem.8. Amelia Caro•Jere Delano: Caro testified that onMarch 26, Delano called her into Ruby's office. Shestated that in the past, Delano would normally meet withall of the employees in his department as a group whenhe had matters to discuss with them. On this occasion,however, he met individually with the employees inRuby's office. According to Caro, Delano stated the em-ployees were taking too much time for their breaks. Healso told Caro that half of the employees in the depart-ment were going to get a raise or have their wages ad-justed, but Caro was one of the few who would not re-ceive a raise or a wage adjustment. She testified Delanostated too many employees were coming from other de-partments to speak with Caro while she was working.He asked Caro if she had a problem. It was then, accord-ing to Caro, that Delano asked why the employee wastrying to help get the Union in the store. Caro informedDelano she would rather not discuss that matter. Delanothen told Caro she must already know how Respondent'smanagement knew of her activities on behalf of theUnion. He suggested that Caro bring in all the informa-tion on the benefits promised by the Union and go toPadgett to compare them with the benefits given by theRespondent. She further testified that Delano said whilemanagement had told him the Respondent would not fireCaro, they could do so because she was involved withthe Union.Delano admitted meeting with Caro and other person-nel in his department on March 26 in Ruby's office. Thepurpose of these meetings was to discuss the problems inhis department. He testified he informed Caro that shewas below the department standard for Point of Pur-chase (POPs) applications in her sales.22 Regarding the22 Point of Purchase or POPs credit applications come about when acustomer makes a purchase and does not have a credit account with theRespondent The sales personnel were required to solicit credit applica-tions from this category of customer and submit them to Respondent'scustomer assistance department Each commission salesperson is requiredto generate a minimum number of new accounts each month in order tomeet the POPs standard for their department.wage adjustment that employees were receiving, Delanostated he told Caro she would not be getting a raise or awage adjustment because she was at the level she shouldbe for the length of time she had been employed by theRespondent. Delano admitted discussing the Union withCaro and the other employees. He stated he told Carothat if she wanted to get a true picture of what theUnion was promising, she should get a statement in writ-ing of all the benefits the Union claimed it would givethe employees and compare them with the benefits theRespondent was giving to the employees. Delano alsostated that during his interviews with the employees, anumber "volunteered" they were not in favor of theUnion. However, he denied asking the employees abouttheir union sentiments. He further acknowledged hemight have told employees on occasion that a union wasnot needed in the store. He also testified he told Caro hedid not want employee Mary Guerra coming into the de-partment to visit her. He stated Guerra was loud and dis-rupted the operation of the department. Delano admittedon cross-examination that he was aware Guerra wasactive on behalf of the Union when he made this com-ment to Caro.9.Gloria Diaz•Edward Moreno: Diaz testified thatMoreno spoke with her on April 6 or 7 in the sewingdepartment about the Union. According to Diaz,Moreno asked if she had signed a card for the Union.Moreno also stated he knew, more or less, who amongthe employees in his department were in the Union.Moreno, on the other hand, denied ever asking any ofthe employees in his department about their union activi-ties or sentiments about the Union. He also denied thathe ever indicated he was aware who among the employ-ees were involved with the Union.10.J. B.Casso•Chris Rocha: Casso testified that some-time in March, Padgett came into the furniture depart-ment. Rocha told Padgett in a loud voice that everyoneworking there ,belonged to the Union. According toCasso, all of the other sales personnel were present at thetime.Casso also testified that approximately 2 weeks beforethe election, Rocha told him that Respondent's staffmembers had checked all the sales tickets of the employ-ees and now had proof that would allow the Respondentto legally fire all union supporters. When Casso ques-tioned how this could be possible, Rocha cited examplesof how the Respondent could change the past records toshow that the employees had somehow violated storepolicies and procedures. Rocha said this would enablethe Respondent to discharge employees who supportedthe Union.11.Yolanda Alvarado•Ed Moreno: Alvarado testifiedto a number of conversations she had with her depart-ment manager, Ed Moreno. Alvarado stated that some-time in May, Moreno told her the Respondent did nothave to bargain with the Union even if the Union wonthe election. According to her testimony, Moreno madethis statement on several occasions. Alvarado also testi-fied that on June 13, Moreno spoke to her and GloriaDiaz about the coming election. Alvarado stated thatMoreno told the employees he had just come from a 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmeeting with management and, "You all have lost theelection." When Alvarado asked Moreno how he knewthis because the election had not yet occurred, Morenoreplied that he had just been in a meeting with the de-partment managers in which they had counted thenumber of employees they felt were going to vote formanagement. According to Alvarado, Moreno said, "Wehave 137." At this point Alvarado told Moreno that anumber of employees were saying they were going tovote for the Respondent simply because they did notwant to get into trouble. Moreno told Alvarado that theUnion should have written down the names of their sup-porters in order to secure their votes.Alvarado further testified that on June 17, Morenotold her that if the election "does not go through," a lotof employees were going to get fired. She stated he iden-tified Fred Garcia and Carlos Molina from the appliancedepartment and Ramero Juarez and Juan Gonzalez Jr.from the TV and stereo department. According to Al-varado's testimony, Moreno said the Respondent initiallyintended to get rid of the "main pushers" for the Union.Alvarado stated that shortly after the election (June 18),Moreno came up to her and Gloria Diaz and stated hehad just come from a meeting with Gore. According toher testimony, Moreno said Gore instructed the depart-ment heads not to harass the employees who had beensupporters of the Union because the Union only lost asmall margin, and might possibly be brought in "byforce" in September. Alvarado stated she told Morenothat harassment was already taking place, and she point-ed to treatment she considered to be unfair to herself,Fred Garcia, and Carlos Molina. She testified thatMoreno indicated this was pursuant to the orders of "BigP," who Moreno identified as Frank Perez. Several dayslater, a desk which the employees used to do their paperwork in the sewing department was removed. When Al-varado complained to Moreno about this, he said thedesk was removed on orders of Gore. According to Al-varado, Moreno stated the desk was removed "becausethe employees were involved in the Union and Gore wastrying to make it hard on them."Moreno denied he ever told any of the employees inhis department he knew the Union had lost the electioneven before the balloting had taken place. He also deniedstating that employees would be fired if the Union lostthe election, or that the Respondent would not bargainwith the Union if it were voted in. He stated that afterthe election, a number of employees came up to him andsaid they were going to appeal the results because theRespondent had tricked the employees and used witch-craft to twist the minds of several employees to get themto vote against the Union. He denied stating that Molinaand Garcia would be harassed by management after theelection, or that the Respondent was going to get rid ofthe "main pushers" for the Union. He acknowledged thathe was familiar with the word "pusher" because he usedto work in the oil fields, but denied using that expressionat the store. Moreno also denied telling the employeesthe desk was removed from the sewing department tomake it uncomfortable for the employees because theyhad supported the Union. He stated there was no need tohave a desk for the employees to do their paper workbecause the sewing machine cabinet tops were used forthis purpose Finally, Moreno denied ever referring toFrank Perez as "Big P."12.Yolanda AlvaradoŠFred Hull: Alvarado testified toa conversation she and employee Rudy Cerda23 hadwith Store Manager Hull in the sewing departmentsometime in April. According to Alvarado, she andCerda were reading copies of unfair labor practicecharges which had been filed against the Respondent bythe Union as Hull walked by the sewing department. Al-varado testified that Hull asked if she had sold anythingthat day, and she replied she had not. Hull then said, "Ifyou were doing your job, don't you think you would beselling instead of reading that." Hull questioned Cerdaconcerning why he was in the sewing department. Ac-cording to Alvarado, Cerda indicated he was waiting forhis truck to be repaired and walked away.Hull testified that he observed Alvarado and Cerdareading a piece of paper as he was passing by the sewingdepartment. He asked Alvarado if she had made her salesquota for the day and the employee replied that she hadnot. He then told Alvarado that if she were taking careof business instead of doing something else, she couldmake her quota. Hull acknowledged that he asked Cerdawhy he was in the sewing depaitinent and when toldthat Cerda was waiting for his truck to be repaired, di-rected the employee to get a ride back to his departmentif his truck was not going to be ready for awhile.13.Maria GarciaŠJere Delano: Garcia testified thatshe had several conversations with her supervisor,Delano. According to Garcia, on March 26, Delanocalled her into Frank Perez' office. He told the employeethe Respondent was going to make adjustments in thewages of the employees and he went over her work per-formance appraisal with her. Garcia testified she in-formed Delano she had been promised a raise in March.According to Garcia, Delano stated he was not awareabout that but if her work performance were all right, hewould see about getting her a wage increase. Garcia fur-ther testified that Delano then asked her to bring him in-formation on the benefits promised by the Union. Hetold the employee he did not want her to get into trou-ble and advised her that he was against having a union inthe store.On April 4, Garcia had another conversation withDelano. She stated Delano had called her into Ruby'soffice this time. When she arrived, Delano said he had to"cool down" for 2 hours before talking with her becausehe was "very pissed off." Delano told Garcia that EdithSalge, his assistant, reported to him that Garcia wouldnot do the tasks Salge assigned to her in a timely fashion;but when she later did them, she did a good job. Delanotold Garcia he did not want to put her on probation andhe wanted the best for her. He instructed Garcia to dowhat Salge directed when she directed it to be done andto do a good job. Garcia agreed to comply with De-lano's instructions.Delano acknowledged having a conversation withGarcia about a wage adjustment. According to Delano,23 Cerda worked in Respondent's service department. MONTGOMERY WARD & CO.145he told Garcia that she would get a wage adjustment be-cause the Respondent had conducted a wage survey andincreases were found to be warranted. He also admitteddiscussing the Union with the employee at this time. Hetold Garcia she should get the benefits the Union waspromising in writing and go to Padgett to compare themwith the benefits given by the Respondent. Delano statedhe told this to all the employees in his department, buthe did not recall whether he had spoken to Padgett priorto making this suggestion to the employees.Delano further acknowledged that he spoke withGarcia about her failure to comply with instructionsgiven by Salge. According to Delano, this occurredsometime in March. Delano stated he told Garcia sheshould follow her supervisor's orders and do the jobwhen it was intended to be done. He did not give Garciaa written warning because this was the first complaintagainst her since she began working in his department.Delano also recalled that approximately a week after thislast discussion, he had occasion to speak to Garcia again.He stated he instructed Garcia not to go out of her de-partment during working time "harassing" employeesabout the Union. He told Garcia the employees were en-titled to make up their own minds whether they wantedto be represented by the Union.Salge confirmed that she complained to Delano aboutGarcia's work performance. Delano asked if she wantedGarcia placed on probation and she indicated she didnot. Salge stated she merely wanted Garcia to improveher work performance. She testified she later toldDelano that Garcia's work had improved. On cross-ex-amination, Salge admitted she was aware Garcia wasactive on behalf of the Union and she was certain Salgehad passed this information on to Delano.14.Mary Guerra•Chris Rocha: Guerra testified that inlate March, Padgett passed by the furniture departmentwhere she worked. Guerra corroborated the testimonyof Casso that Rocha called out to Padgett and said thatall the employees in his department had signed authoriza-tion cards for the Union. According to Guerra, Rochapointed out that she and another employee, Torres, hadsigned cards. Guerra retorted, "Hell, you want theUnion as badly as anyone else, don't you?" She statedthat Rocha replied, "Yeah."Guerra testified to another conversation with Rocharegarding the Union. Although she did not fix the pre-cise time when the conversation took place, Guerrastated that Rocha asked if she wanted to get the Unionin the store. Guerra replied that she did. At this point,Rocha stated he guessed it would go through, but thenagain, he did not know if it would or not.15.Fred Garcia•Hector Villarreal: Garcia testified to aconversation he asserted took place on February 14, theday the meeting was held at the Hilton. He stated thatduring working hours he went into Villarreal's office tospeak with him. According to Garcia, Villarreal wantedto know how many employees had signed authorizationcards for the Union and he wanted Garcia to give himtheir names. Garcia replied that it was up to Villarreal tofind that information out for himself. He stated Villarrealthen mentioned that Del Castillo and Molina were names-that he knew, and he would find out who the otherswere and keep an eye on all of the employees.Villarreal recalled talking to Garcia during the day onFebruary 14. He said Garcia called his office and statedhe had some information he wanted to give Villarreal.He told Villarreal he thought he had some evidence of a"kickback" being taken by his department manager,Temo Gonzalez. During this conversation, according toVillarreal, Garcia also stated that he, Del Castillo, andMolina were active in trying to get a union in the store.Garcia told Villarreal that they wanted to get rid ofTemo Gonzalez either by causing Villarreal to investi-gate the kickback claim or by bringing in the Union. Vil-larreal testified that this was the first time he heard aboutthe union activity among the employees.16.Fred Garcia•Bob Gore: Sometime in mid-AprilGarcia had a conversation With Gore. Garcia testified heasked Gore what changes would occur if the Unionbecame the representative of the employees. Garciastated Gore replied it would be a different "ball game."He said the Respondent would deduct points from em-ployees for violations and when enough points had beenaccumulated, the employees would be brought before a"union jury" and if found guilty, would be fired. Garciaasked Gore why only union supporters were being writ-ten up by the Respondent's supervisors and management.According to Garcia, Gore replied they were the onlyones committing violations. Garcia protested that thiswas not true and the conversation ended at that point.Gore admitted he had a conversation with Garcia, butstated it came about by Garcia advising him that theunion campaign had nothing to do with Gore personally.He testified Garcia said he did not want to jeopardize hisjob. Gore replied that the employee merely had to do hisjob and there would be no problem.17.Tekla Ronnbeck•Bob Gore: Ronnbeck, the payrollclerk, testified she had a conversation with Gore in hisoffice approximately a week before the election on June18.According to Ronnbeck, she was speaking to Goreabout the large number of wage increases24 when Goretold her that he had seen her name on a "union letter."Ronnbeck replied, "Yes," and asked Gore if he was sur-prised. Gore stated he was not.Gore testified he had several conversations with Ronn-beck about the Union. He stated that in late February orearly March, Ronnbeck told him she wanted to get aunion in the store because her husband and sons had allbeen union members, and the failure to have union repre-sentation for employees was one of the things wrongwith the "Valley." He stated that in April, Ronnbeckcame to him and asked what effect the Union wouldhave on the store payroll. Gore replied that it wouldhave no effect whatsoever. Gore denied initiating anyconversations with Ronnbeck regarding the Union andindicated that when the topic was discussed, it wasbrought up by the employee.18. Javier Del Castillo•Fred Hull: Del Castillo testifiedthat on March 1, he was called into Gore's office and24 The wage increases are treated as a separate topic in this decision,infra. 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthey had a strong disagreement over a policy exceptionnotice (written reprimand) issued by Gore over the han-dling of a sale of a refrigerator by Del Castillo. Del Cas-tillo admitted their disagreement was intense and duringthe discussion their voices became quite loud. He statedthat when he left Gore's office, Hull stopped him.25 Hulltold Del Castillo if he did not like the way managementwas running the store, why not quit. Del Castillo askedhull what was the problem and Hull replied, "You arethe problem." Del Castillo asked Hull what was theproblem and Hull replied, "You are the problem." DelCastillo questioned why he was considered a problemand asked Hull if it was because he tried to clarify thingsand solve matters pertaining to customers. He stated Hullrepeated that if Del Castillo did not like the way thingswere run, he could walk out of the "big door in front."Hull testified that he spoke with Del Castillo at thetime the employee was having a corrective interviewwith Gore. According to Hull, Del Castillo became loudand belligerent toward Gore and Hull went in and toldDel Castillo that if he did not like the policies of theCompany, he had the privilege of leaving.19. Amelia Caro•Chris Paloma: Paloma is the person-nel manager at Respondent's Laredo, Texas store."Prior to going to the Laredo store, Paloma worked atthe McAllen store for 6 years. Her family was in theMcAllen area and she maintained a close relationshipwith some of the employees at the McAllen store; shewas especially close to Amelia Caro.Sometime in late February or March, Paloma returnedto McAllen to visit for the weekend. Caro and Guerragave a barbecue party for her and invited several otherstore employees who were friends of Paloma. MariaGarcia attended this gathering and testified that duringthe course of the evening, Paloma asked the employees ifthey had signed authorization cards for the Union. Ac-cording to Garcia, when a number of employees indicat-ed they had, Paloma said, "You all don't know what youare doing."Caro testified that several weeks, later she had anumber of union supporters over to her apartment for ameeting, and she received a telephone call from Palomain Laredo. According to Caro, Paloma stated she wasworried about Caro because Paloma had told severalpeople in the Laredo store that Caro was involved in ac-tivities on behalf of the Union at McAllen. Caro repliedshe now knew what kind of friends she had and the con-versation ended. Approximately 5 minutes later, Palomacalled Caro again. She asked Caro not to mention hername or the fact that she passed on the information toCaro, because it might get her into difficulty. Caro statedPaloma called a third time that evening and asked Caroif she knew what she was doing. At this point, Caro re-fused to discuss the matter any further with Paloma.Paloma acknowledged she attended a barbecue partyat Caro's home during her visit to McAllen. She statedshe and Caro were old friends and called each other onoccasion. According to Paloma, she first learned of theunion campaign in early January from Caro during one25 Gore's office is located next to that of the store manager26 Laredo is approximately 150 miles from McAllen.such telephone conversation. Caro mentioned in this con-versation that a union representative (Johnson) had beenejected from the Respondent's store. Paloma further tes-tified that the barbecue was given as a homecomingparty for her by Caro and Guerra. While they weregathered with the other employees at the party, someonebrought up the subject of the Union. Cam, Guerra, andMaria Garcia indicated they had signed authorizationcards and Paloma asked the employees if they knewwhat they were doing. Paloma testified her concern wasbased on her personal relationship with Caro, althoughshe stated she did not believe that the employee's jobwould be in jeopardy because of her union activities. Shetestified that Guerra indicated she was supporting theUnion because management was pressing her about meet-ing her draw as a commission salesperson.Paloma further testified that 2 weeks later, she calledCaro from Laredo. Paloma admitted her store managerin Laredo had mentioned that union activity was takingplace at the McAllen store. Although Paloma testifiedshe did not indicate she was aware that Caro or theother employees were involved with the Union, shestated her boss in Laredo asked if she knew anythingabout Del Castillo, Molina, or Caro. In response to hisquestion, she indicated she knew Caro. Paloma testifiedshe told Caro during this phone conversation thatPaloma was a ledger employee (management) and Carowas a timecard employee, and they could no longer dis-cuss business when they talked. She told Caro she feltshe might have mentioned Caro's name to managementpeople in Laredo. Caro replied, according to Paloma,that she did not care who knew about her union involve-ment. She stated that she was looking for another job inany event and Paloma cautioned Caro to be careful.Paloma admitted she called Caro back approximately 5minutes after the first conversation. She told Caro thatthe matter was only between them as she did not wantanyone else to know about their discussion. Paloma testi-fied she was concerned about Caro mentioning her nameand thus identifying her as supporting the union effort inMcAllen. During this second conversation, Caro men-tioned that Molina had been suspended from the McAl-len store and Paloma stated that she did not want toknow anything about the Union. She again cautionedCaro to be careful and terminated the conversation.Paloma denied she had been instructed to inquire aboutCaro's union activities or to speak to the employee abouther union involvement. She also stated that she only re-called telephoning Caro on two occasions that evening.I. The Wage IncreasesThe record discloses that a large number of employeesreceived wage increases in 1980; especially during themonths of March and June. Tekla Ronnbeck testifiedthat during her 5 years as the payroll clerk, she hadnever processed pay increases for so many employees asshe did in March and June. Ronnbeck stated she had touse a special form called a "mass change form" to ac-commodate all of the names rather than make out indi-vidual forms for each employee, as had been the pastpractice. Ronnbeck testified that while it was not unusual MONTGOMERY WARD & CO.147for employees to receive several pay increases in thecourse of a year, it was unusual for so many to get themat one time. Ronnbeck did not attribute these increasesto the increase in the Federal minimum wage, whichwent into effect in January 1980. She stated that all ad-justments for the minimum wage had been put into effectin January. She acknowledged, however, that because ofthe increase in the Federal minimum wage, the moresenior employees also received wage increases to main-tain the differential between their hourly rate and thenew minimum wage.27 Ronnbeck estimated that approxi-mately 100 employees received wage increases in Marchand approximately 70 employees received increases inJune.28 She noted that the June increases were effectiveon June 4 and the pay raise was reflected in the pay-checks received on June 18; the date of the election.29According to Ronnbeck, wage increases are normallygiven on the anniversary date of employment, unless therecipient is receiving a merit wage increase. In the lattersituation, the increase could occur at any time during theemployment year. Ronnbeck also confirmed that anni-versary- date increases do not necessarily occur on theexact anniversary date of hire for each employee. Insome instances, they are given prior, and in others, sub-sequent to the employee's anniversary date. Ronnbeckstated that while some of the wage increases on March26 and June 4 were classified as merit increases, mostwere designated as "adjustments" or "equity" increases.Because of the large number of wage increases, Ronn-beck spoke to Gore about them a week before the elec-tion in June.3• According to Ronnbeck, she told Gorethat many of the increases given to the employees werein larger amounts than had been given in the past. Ronn-beck attributed the size of the increases to the pressurebeing asserted by the union organizing campaign. Goredenied this. He told Ronnbeck that in the past, many de-partment managers had not been efficient in determiningwhen employees should get raises and let a number ofraises slip by.Padgett was the principal witness for the Respondentregarding the wage increases given during the unioncampaign, and her testimony was corroborated by Hulland Gore. First, Padgett stated it was the general policyof the Respondent to review the job performance of allnew employees at the end of 90 days and if they provedsatisfactory, they were given a 25-cent-an-hour increase2•Z was described as the "ripple effect," which occurs when theminimum wage is increased In order to maintain the differential betweenthe employees earning the minimum wage rate and the more senior em-ployees, it was always necessary to make adjustments for the latter cate-gory whenever there was a change in the minimum wage rate.28 The General Counsel submitted exhibits compiled from Respond-ent's records that listed the employees and the amount of wage increasesthey received on March 26 and June 4 (See G C Exhs. 102 and 103.)The Respondent submitted similar lists from its records, but the Respond-ent's lists indicated the reason for the pay increase for each employee.(See R Exhs. 67 and 68.) Roth sets of exhibits show that over 140 em-ployees received wage increases on March 26 and 70 employees receivedwage Increases on June 429 Under the Respondent's payroll system, a 2-week timelag existed be-tween the effective date of pay increase and the date when the increasefirst appeared in an employee's paycheck.3• This was the same conversation in which Gore informed Ronnbeckthat he was surprised to see her name on a letter supporting the Unionin pay. Next, Padgett stated all employees receivedannual performance appraisals on the anniversary date oftheir employment and if the appraisals were satisfactory,a wage increase was given. She acknowledged that somesupervisors turned in appraisals before the anniversarydates, and others after. Thus, annual wage increases werenot necessarily given on the precise anniversary dates ofthe employees affected. She further testified that whenan employee was promoted to a new position, it was Re-spondent's policy to give that employee the minimumwage level for the new position, but the increase couldnot be greater than 20 percent. If the minimum level forthe new position was greater than 20 percent, the em-ployee would be reviewed ever 6 months and given araise until the level was reached.Padgett also testified to a number of wage plans orprograms that directly impacted on the wage increasesreceived by the employees during this period. Accordingto Padgett, the Respondent's corporate headquarters ap-proved a plan for the auto service employees in October1978, which was not implemented in the store until Sep-tember 1979. Under this plan, the Respondent was togive the auto service employees wage increases every 6months (March and September 1980) until they reachedthe level required by the plan. According to Padgett, alater wage survey revealed that these goals could not beachieved with 6-month increases, and management decid-ed that these employees would receive increases every 3months until the plan's objectives were achieved in Sep-tember 1980. Padgett stated she discussed the review ofthe auto service plan with Hull and with the district per-sonnel manager. They approved changing the interval ofthe wage increases to 3 months. Padgett stated hersurvey revealed that Respondent was paying its autoservice employees less than its chief competitor, Sears,and consequently, was losing personnel to Sears.Padgett also referred to another wage program ineffect at the store for the repair service employees. Shestated Respondent was losing its repair service employ-ees to competitors because of its lower wage scale. Pad-gett acknowledged that Respondent had a repair servicewage plan for the employees in the store since 1976. Ac-cording to Padgett, in late February, 1980, she discussedupdating the wage survey for the repair service depart-ment with its manager. Padgett stated her data showedthat Respondent's employees were still being paid lessthan similar employees at Sears.3' Padgett testified shespoke with higher level management, including the dis-trict manager's office, and a decision was made to giveall of the service repair employees wage increases inMarch 1980. After this increase, according to Padgett,the Respondent continued to review the wages of theservice repair employees and discovered they were stillbelow the wage scale for similar employees in the area.Therefore, management decided to give these employees37 Padgett testified that she conducted an informal wage survey in1979 and it revealed that the repair service department employees werereceiving lower wages than any of Respondent's competitors. She furtherstated that in July 1979, the entire department received wage increasesbut acknowledged this also occurred in the 2 previous years (1977 and1978) 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwage increases every 3 months until their wages werecomparable to those paid by Respondent's competitors.Padgett further testified that on instructions from Re-spondent's district office to all stores in the district, thedraw-rate for commission sales employees was increased.The net result of this was to increase the hourly rateeach commission salesperson earned against the draw,but it also meant that each salesperson in this categoryhad to sell more merchandise to meet the draw." Pad-gett also stated that the truck tire sales personnel hadtheir base rate increased from $140 to $185 a week oninstructions from Respondent's district office. These in-structions applied to all district stores with truck tirecenters. Padgett also testified regarding the increase inthe Federal minimum wage rate. Although the minimumwage was $3.10 an hour, the Respondent's corporateheadquarters set $3.15 per hour as its minimum rate. Pad-gett stated she was not aware of this until March 1980,when she received a directive from the district personneloffice. (See R. Exh. 55.) In order to meet the require-ments of this directive, Padgett immediately gave payraises to those employees who were receiving less than$3.15 per hour. According to Padgett, this caused aripple effect and other employees had to be given pay in-creases to maintain the wage differential.Padgett also testified about another plan that was putinto effect in all of Respondent's store that impacted onthe wages of the employees. According to Padgett, theregional office required a change in the job grades of thelead salespersons in all of the stores. These individualswere moved up from job grade 3 to job grade 5. Thischange resulted in a storewide increase of a minimum of40 cents an hour for all of the employees so affected.In addition to the above programs, Padgett stated shealso looked at the wage scales being paid to the employ-ees working in the customer accomodation center(CAC). Padgett testified that there was an extremelyhigh rate of turnover among these employees and sheand Ruby" decided that a wage increase was inorder.34 After securing approval of the store manager,these employees were granted increases of 20 cents anhour. According to Padgett, this reduced the turnoverrate among the CAC employees from almost 100 percentto 70 percent.Finally, Padgett testified that in March 1980, she re-viewed the job grades of the employees on a storewidebasis and analyzed the information obtained from thisreview without regard to the departmental listing of theemployees. (See R. Exhs. 63 and 64.) Prior to this ap-proach, Padgett always reviewed the job grade structuredepartmentally, and did not take into account the differ-ences in the wage rates earned by employees working indifferent departments but occupying the same job grade.According to Padgett, this study disclosed numerous in-equities in the wages earned by employees with the same32 By increasing the weekly draw for the commission salespersons, theRespondent in effect raised their salaries from $3 25 to $3 75 an hour.33 As store controller, Ruby was the manager of this section34 Padgett testified that when she compared the salaries being paid tothese employees to the wage scale that should have been in effect in Feb-ruary 1980, she discovered these employees were below the standard re-quired by the wage programjob grade and the same length of employment. Shepassed this information onto the store manager and thedistrict office. Padgett stated she was instructed to cor-rect this condition as soon as possible by giving the em-ployees adversely affected wage increases. She was alsoinstructed by the district office not to string out thewage increases over the year.Padgett took full responsibility for selecting June 4 asthe date the second major round of wage increaseswould become effective. She stated that once this datewas chosen, the store manager had the final authority toapprove implementation of the increases. Padgett alsotestified that she was fully aware the increases would notbe reflected in the employees' paychecks until 2 weekslater (June 18).Hull recalled that Padgett conducted a survey some-time in January 1980 to determine if the wage scale paidby the Respondent was competitive with Sears. Accord-ing to Hull, the survey showed that Sears had drasticallychanged their wage scales to a "time-step program."Analysis of the information obtained by Padgett indicat-ed that the Respondent was not competitive with thewages being paid in the marketplace. Hull discussed thematter with the district manager and the district person-nel manager. He stated he was ordered to implement awage plan and put it into effect immediately in order toenable the Respondent to obtain parity with Sears.35J. The Discharge of Baldemar Flores and ReynaldoGonzalezFlores and Gonzalez worked in the shipping and re-ceiving department under Carlos Sandoval. Gonzalezwas hired by the Respondent in October 1979 and Floreswas hired on January 22, 1980. Flores testified that onFebruary 18, he was told by Sandoval that he was goingto be laid off because there was a slow sales period inthe store. According to Flores, Sandoval told him thatafter things picked up, he should come back. Flores wentto Padgett's office that day and was informed by Padgettthat he was being laid off because business was slow.Gonzalez testified that he was called into Padgett'soffice on February 18 and told that the Respondent wascutting down on the number of hours budgeted for em-ployees and since Gonzalez was new, he was being laidoff first. Gonzalez went to Gore to question the reasonfor his layoff and was told that his work was satisfac-tory, but that the Respondent had to cut back on thenumber of hours available for employees to work. Afterhis layoff, Gonzalez went to work for Ruby, the storecontroller, in Ruby's private landscaping business. Gon-zalez testified that in March he had occasion to go to thestore to see Ruby about getting his paycheck for somelandscaping work. According to Gonzalez, Ruby tookhim aside and went out in the parking lot to talk withhim Gonzalez testified Ruby informed him that Hull didnot want him coming into the store and "passing out any35 Gore testified that in late November 1979, he instructed Padgett toconduct a wage survey among the warehouse employees and truckdnv-ers According to Gore, unlike the testimony of Padgett and Hull, thissurvey determined that the Respondent was competitive in this particulararea at the time of the survey. MONTGOMERY WARD & CO.149type of thing." When Gonzalez asked Why, Ruby repliedthat Gonzalez signed a union card when he was workingfor the Respondent and that was why he was laid off.Gonzalez further testified that Ruby called him at homesometime in April and asked what kind of trouble Gon-zalez was getting him into with the labor board." Pad-gett testified that Gonzalez had a satisfactory workrecord, but there were some problems with Flores. Pad-gett stated she had been told by Gore that there had tobe cuts in the nonselling area and the receiving depart-ment had to lose two people. Padgett decided to lay offthose who were the last hired, and these individualswere Flores and Gonzalez. She stated the Respondenthad no recall policy and laid-off employees were rehiredonly if there were vacancies they could fill when theyreapplied. Padgett testified that in the receiving andstockroom area, the need for personnel diminishes afterthe inventory period following the Christmas season. Ac-cording to Padgett, business does not pick up in that areauntil the back-to-school season commences in August.Padgett stated that in prior years there were layoffs inthe receiving department and none of the laid-off em-ployees were ever recalled or transferred to other de-partments. Padgett denied having any knowledge aboutthe union activities of Flores or Gonzalez at the time thedecision was made to lay them off.Gore testified that his payroll was exceeding the allot-ed budget so he decided to reduce personnel in the ware-house and also in the POPs area and in the credit depart-ment. Gore stated this decision was made because the in-ventory had been taken after the Christmas season andsales in the store were generally down. Gore denied anyknowledge of the involvement of Flores and Gonzalezwith the Union. Gore indicated his decision to trim backin the nonselling area was ordered by the Respondent'sdistrict office. He then went to Padgett to determine thelast two employees hired in receiving and ordered themlaid off in order to reduce his payroll. In the other sec-tions of the nonselling area, Gore stated he cut back inthe number of hours worked by the employees.Ruby acknowledged that he conducted a private land-scaping business while he was working as controller forthe Respondent. He stated that Gonzalez worked for himwhile they were both employed by the Respondent.Sometime in March, Hull admonished Ruby for conduct-ing his private business on the store phone and receivingcalls and visits from employees in his landscaping busi-ness while working at the store. Ruby testified that Gon-zalez came into the store that month to inquire aboutworking for Ruby the following week. Ruby left thestore with Gonzalez and asked Gonzalez not to discussany private business while he was working at the store.According to Ruby, Gonzalez understood and agreed.Sometime in April, Ruby and Gonzalez were bothworking on a landscaping job. After the completion ofthe job they were in Ruby's truck drinking beer. Ac-cording-to Ruby, Gonzalez mentioned that he was prob-ably laid off by the Respondent because of his activitieson behalf of the Union. Ruby testified that he replied in36 The Union had filed charges alleging that Gonzalez was laid off be-cause of his union activities.a joking fashion, "yes, you probably was [sic], you asshole." Ruby testified he intended this to be a joke, butGonzalez apparently took it seriously.According to Ruby, after the Union filed charges al-leging the Respondent terminated Gonzalez for engagingin union activity and that Gonzalez had been "badgered"by Ruby, he called Gonzalez at home. He asked Gonza-lez if he thought Ruby was serious about his commentsabout the reason why Gonzalez had been laid off. Gon-zalez indicated he thought Ruby was serious and thatwas why he had been instructed not to talk to Ruby atthe store. Ruby testified he denied this was what he in-tended, and said he only meant for Gonzalez not to con-sult with him at the store regarding the landscaping busi-ness.After Flores and Gonzalez were laid off, RogelioAlaniz was transferred to the receiving department onApril 11 Alaniz had worked part time in store securityunder Villarreal. Gore testified Alaniz had not been per-forming well in the security section and he needed a full-time job to support his family. Since the Easter seasonwas approaching and sales were increasing, he consultedwith Padgett and they decided to transfer Alaniz to thereceiving department. The Respondent's records revealthat no other new hires or transfers occurred in the re-ceiving department until August (when the back-to-school season started) and October (when the prepara-tion for the holiday season commenced). (See G.C. Exh99 and R. Exh 42).K. The Suspension of MolinaAs noted previously, Molina was suspended for a briefperiod commencing March 20. According to Molina, onthat date Temo Gonzalez noticed that someone in themajor appliance department had crossed out the price ona tag on a washer and placed a new price in ink insteadof putting a new tag with the correct price on the appli-ance. In an effort to determine who was responsible,Gonzalez went around checking the pens of all the sales-persons to compare the color of the ink. He did not askMolina, however, for his pen. Molina became incensedand asked if Gonzalez wanted to see his pen also. Gonza-lez replied that he had not asked for it. Molina insistedand Gonzalez told Molina he did not have to put upwith the employee's actions.37 He ordered Molina to gohome for a few days. Molina left the department andwent to the Buffeteria. Gonzalez called Villarreal over toget Molina to leave the store. Molina then went out to aphone in the mall and called Hull. He was told by Hullto contact him in a few days and he would let the em-ployee know when he was to return to work. Molinathen placed a call to the Respondent's regional office inDallas about his suspension and was informed he would37 Molina also testified that on the preceding day when Johnson wasejected from the store, Gonzalez came up to him and said, "Why don'tyou go help your friend?" Gonzalez then ordered Molina to clean a newshipment of refrigerators that had just been placed on the sales floorMolina questioned why he had to do the job when Gonzalez' cousin wasstanding in the department reading a- newspaper. Molina stated that de-spite his objections to cleaning the refrigerators, he completed the job asdirected by Gonzalez. 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbe contacted by Paul Perez. According to Molina, Perezcalled him from Hull's office and Molina objected to dis-cussing his complaints while Perez was with Hull. Perezarranged to meet with Molina later that evening.Molina met with Perez at the latter's hotel and theywent out to dinner. Molina stated Perez told him unionswere not good for retail stores. According to Molina,Perez stated the unions only took dues and did not getgood contracts for the employees. Molina testified thatPerez asked what it would take to get him to help defeatthe Union. Molina replied that it would be necessary toget Hull "to walk a straight line" and remove TemoGonzalez from the major appliance department in orderto show him the Union was of no advantage to the em-ployees. Molina testified Perez stated he was interestedin correcting the problems at the store, "union or nounion." According to Molina, Perez said that Molina hadto prove himself before any actions could be taken, andMolina responded that it was up to the Respondent toshow the employees they were interested in correctingthe employees' complaints.The next day (Saturday) Hull called Molina and askedthe employee to report to his office the followingMonday. When Molina met with Hull, Hull gave him apolicy exception notice reprimanding Molina for his con-duct. (G.C. Exh. 33.) The notice accused Molina of in-sulting and humiliating Gonzalez in front of other em-ployees and engaging in "disrespectful conduct" the daybefore regarding the cleaning of the refrigerators. Thenotice stated Molina was to be placed on disciplinaryprobation for 30 days, ending on April 22. Hull toldMolina he wanted the employee to stop embarrassingGonzalez in front of the employees. Molina refused tosign the notice, asserting that it was not true. He ques-tioned Hull about where he got his facts and Hull statedit was based on information supplied by employeesBroaddus and Salinas. Molina asked Hull to bring theminto the office and have them make the statements to hisface. Hull refused to comply with this request. WhenMolina continued to refuse to sign the policy exceptionnotice, Hull asked the employee to state at the bottomthe reasons why he would not sign the letter. Molina didso and, according to Molina, Hull suspended him for 30days. When Molina returned home, he received anotherphone call from Hull. According to Molina, Hull said hehad made a mistake and he was revoking Molina's sus-pension. He asked the employee to report back to workthat same day, which Molina did.Hull testified that in late March, Gonzalez complainedto him that Molina had refused to do his share of house-keeping chores. He claimed that Molina threw a rag on arefrigerator, when he was asked to clean it. Hull instruct-ed Gonzalez to advise Molina to do his share of thework or be written up on a policy exception notice. Hullstated that Gonzalez later came to him and said he hadsent Molina home. Gonzalez informed Hull that he wasinterrupted by Molina when checking the pens of thesalespersons to determine who had changed a price tag.Gonzalez told Hull that Molina was rude and insolentwhen he interrupted him Hull called Villarreal andasked him to talk to the employees who were presentwhen the incident occurred and to report the facts backto him Based on Villarreal's report, Hull talked toBroaddus and Rachel Salinas about the incident. Accord-ing to Hull, these employees confirmed that Molina waswrong and had been rude to Gonzalez. Hull then wroteup a policy exception notice on Molina regarding the in-cident.38 Hull confirmed that he called Molina and askedthe employee to come to his office. He went over thepolicy exception notice with Molina and put him on a30-day disciplinary probation. Hull testified that prior toissuing the policy exception notice, he consulted withPaul Perez. Perez indicated he thought the disciplinaryaction was proper. Hull stated that during his conversa-tion with Molina they both became confused over theterms of the policy exception notice, and Molina thoughthe was being suspended for 30 days. Hull was unable torecall, however, whether he had told the employee thathe did not want to see him around the store until the 30days were up. Hull stated he became aware there was amisunderstanding between them when Molina asked forhis vacation pay, and Hull denied the request. However,Hull acknowledged he did not clear it up at that point.After Molina left, Hull called the employee at home andsaid the discipline was probation and not suspension. Heasked Molina to return to work that afternoon and theemployee did.Paul Perez acknowledged he spoke with Molina fromHull's office after being informed by his regional officethat Molina called and wanted to speak to someoneabout his situation." He stated Molina wanted to knowif anyone from the store was present while they weretalking and when Perez informed him ,Hull was there,Molina declined to talk any further. Because of this, ameeting was arranged at 7 p.m. that day away from thestore. Perez testified that Molina came to his motel andpicked him up and they went out to dinner.According to Perez, the discussion centered on themorale problem in the store. Molina indicated the Unionwas the last resort for the employees because they hadreceived no satisfactory action from local managementor from the district office. Molina complained about theway the sales personnel were treated, especially in themajor appliance department. Molina told Perez that theemployees were discontented and that was the reasonthey sought assistance from the Union. Perez was unableto recall whether during the course of the conversationthey discussed Molina's suspension. Perez replied thatthe problems in the store were local. According toPerez, they returned to his motel room and he reaffirmedhis commitment to enforce company policy. He saidMolina advised him that certain violations were occur-ring at the store such as: sales personnel being requiredto work while off the clock; Gonzalez "giving away"sales to favorite salespersons; and Gonzalez receivingcommissions on sales of bottom-of-the-line merchandise38 Hull testified that he personally had prepared 15 to 20 policy excep-tion notices on employees between mid-1979 and March 198039 Perez admitted on cross-examination that the employees in themajor appliance department had been identified as the focal point of theunion activity in the store. He also admitted that Molina had been identi-fied as one of the leaders in the umon movement and he was aware ofthis at the time he spoke with Molina. MONTGOMERY WARD & CO.151when other salespersons sold the item. Molina also com-plained that Gonzalez was hiring relatives to work in hisdepartment and he accused Gonzalez of being involvedin some kind of smuggling operation. Perez denied thathe asked Molina what it would take to get him to changehis mind about the Union. He also denied that he prom-ised to do anything on Molina's behalf in order to per-suade him to abandon the Union.Perez checked into Molina's various complaints and healso had a discussion with Hull. Perez testified that headvised Hull to deal with Molina's suspension as if theemployee's union activities had not occurred. However,he suggested that Hull look into the matter of the sus-pension and stated that he was later informed by Hullthat Molina had been called back to work. Perez also in-dicated that he checked into the matter of Gonzalezshowing favoritism in his department and determinedthat Gonzalez only offered help to new salespersons aspart of his training program. He determined that thecommission on the bottom-of-the-line items was a prac-tice followed by all of the stores in the district. Regard-ing the hiring of relatives, he determined that Gonzalez'relative in the major appliance department had been"grandfathered" in when the Respondent began follow-ing a policy of prohibiting nepotism. Perez testified hehad also checked with security on the allegation thatGonzalez was involved in some sort of smuggling oper-ation and assumed that it was under investigation. He de-termined that nothing was occurring that would harmthe Respondent. Perez admitted that he discovered someinstances when Gonzalez had required commissionedsalespersons to work in the warehouse while off theclock. Perez relayed this information to Hull who inves-tigated and found it to be true. Perez advised Hull thatthis was against company policy and illegal. He told thestore manager that all employees who worked wouldhave to be paid. He stated that he was later informed byHull that this practice had been corrected.L. The Written Warnings Issued to Fred GarciaGarcia testified that after he became involved in theunion organizing campaign, the number of written warn-ings (policy exception notices) he received from manage-ment substantially increased. According to Garcia, he re-ceived more policy exception notices after February1980 than in any other period of time he had been work-ing for the Respondent. Garcia admitted he had previ-ously worked for the Respondent in 1975 and had beenplaced on probation by Albert Clark, then operatingmanager, for poor attendance and failure to follow up oncustomers' complaints. He also admitted that subsequentto this probation, he was terminated by Clark in 1975 forfailing to improve in these areas of deficiency. Garciawas later reemployed by Hull, but continued to haveproblems that resulted in his receiving written warningsfrom his manager and other members of Respondent'sstaff." Gonzalez noted on Garcia's performance apprais-40 Hull testified that when he reemployed Garcia, he told the employ-ee his rehire was conditioned on his taking care of his customers and notlying to them.al in August 1979 that Garcia generated a great volumeof sales, but failed to "accomplish what he promises tocustomers." (R. Exh 7)Respondent introduced into evidence a series of policyexception notices issued to Garcia between December18, 1979, and July 21, 1980. (R. Exhs. 8-17.) These in-fractions were summarized in a single document by Goreon July 21, when he notified Garcia he was being placedon probation for 90 days. (G.C. Exh. 143.) Each infrac-tion, with the exception of one, involved a failure on thepart of Garcia to properly service a customer and in oneinstance, causing great inconvenience to the customer.4'The one policy exception not directly involving a cus-tomer was a failure to list the serial numbers of micro-wave ovens sold to customers in a register Respondentwas required to keep by Federal law. (R. Exh. 13)42Garcia acknowledged that the underlying incidents,which gave rise to the policy exception notices, had oc-curred, however, he stated that in two instances he hadrelied on Temo Gonzalez and Ramon Pruneda to followthrough on the matters involved in these particular situa-tions. His testimony indicated that because of their fail-ure to do so, the problem arose with the customers. Al-though he acknowledged that the facts did occur as setforth in the various policy exception notices, Garcia re-fused to sign two that were issued to him on July 21.After completing the 90-day probation imposed on July21, Garcia's work performance improved and Gore testi-fied that Respondent experienced no additional problemswith the employee.M. The Discharge of Mary GuerraWhen the organizing campaign began at the store,Guerra was working as a commission salesperson in thefurniture department under the management of ChrisRocha. Prior to working there, Guerra worked as asalesperson in major appliances. She stated she asked forand was given a transfer from the latter department be-cause her sales were low. Guerra attributed her lack ofsuccess in the appliance department to her inability tospeak Spanish fluently. After her transfer to the furnituredepartment in November 1979, Guerra continued to havedifficulty meeting her required sales quota. The docu-mentary evidence discloses that during the time Guerrawas working in the furniture department, she was onlyable to meet her commission sales draw for 3 weeks outof the 5-month period.43 Guerra testified that in mid-41 See. R. Exh. 11 wherein the customer traveled 300 miles fromMexico, but was unable to pick up the appliance ordered because of Gar-cia's failure to order it from the warehouse.42 The testimony indicates that Garcia was not the only salesperson inthe major appliance department who violated this rule, nor was he theonly one who received a policy exception notice for this infraction.Under the terms of the Federal regulation governing the registration ofthe microwaves, the Respondent was liable for up to a $10,000 fine forfailing to register the products when they were sold. As a result of thisinfraction, Garcia was placed on probation for 90 days, effective April I.42 Under the Respondent's policy, all commission sales persons weregiven a weekly draw against their sales commissions In the furniture de-partment, the draw was $150 a week and the commission on sales was 6percent. Thus, in order to meet Respondent's minimum standards, eachsalesperson was expected to sell enough merchandise to earn commissionsContinued 152DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMarch, she was called into Gore's office about her lowvolume of sales. According to Guerra, Gore stated thatwhile her sales were low, management was going to "letit ride" because she was a good employee and they didnot want to lose her. Guerra promised to improve herjob performance.Guerra also testified that shortly after she transferredinto the furniture department she had attempted to makea transfer to a noncommission selling position in the cos-metic department. She stated the manager of that depart-ment (Mary Gonzalez) asked her during the Christmasseason in 1979 if she would like to work in the cosmeticdepartment. Gonzalez considered Guerra to be a goodasset. When Guerra expressed interest in making thechange, Gonzalez said she would speak to management.Sometime in February, Gonzalez informed Guerra thatmanagement would talk to her about the transfer. Ac-cording to Guerra, she was later called into Padgett'soffice and asked if she was dissatisfied in the furnituredepartment. Guerra replied she was not, but her saleswere low. Padgett then told Guerra she felt the employ-ee should remain in the furniture department. She citedthe example of another employee who took over a yearto get her commissions up to the Respondent's standard.Guerra also spoke to Hull about her low volume of salessometime in March. She told Hull her sales were lowand asked if she could be transferred to another depart-ment. She admitted telling Hull during this conversationthat her personal problems had interfered with her per-formance at work. According to Guerra, Hull stated shedid not have to worry about her job.Guerra made another effort to transfer to a differentdepartment. She stated that she attempted to get a trans-fer into the display department, which was under the su-pervision of Frank Perez. Guerra testified she was re-quired to spend a great deal of her working time acces-sorizing displays in the furniture department. This con-sisted of decorating and placing accessories in variousgroupings of furniture displays. Guerra estimated shespent 15 to 20 hours a week on this type of work. Sheacknowledged, however, that all sales personnel in thefurniture department were required to perform some dis-play work. Guerra testified she was complimented byFrank Perez for her work on the furniture displays andshe asked him if she could be transferred to the displaydepartment. According to Guerra, Perez stated she wasa commission salesperson, but he would look into thematter. Guerra made a similar request to Hull on March28, when she became concerned because Gore had comeinto the furniture department and only checked on hersales. Guerra called Hull on the store telephone to ques-tion this and was told her sales were low. Guerra thenasked Hull to transfer her to the display department andindicated that she had previously spoken to Perez aboutthe matter. Hull reminded Guerra she was a commissionsalesperson and she protested that an inexperienced indi-vidual had recently been hired in the display department.that would equal the weekly draw. If a commission salesperson failed tomeet his or her draw for two consecutive 4-week periods or for three, 4-week periods m a calendar year, that individual either would be termmat-ed or transferred to a noncommission position.Hull informed Guerra that this person was only workingpart time in displays.On April 2 Guerra was called into Gore's office. Pad-gett and Rocha were also present. Gore told Guerra hersales were lower than anyone else in the store. He in-formed the employee that as of that date she was beingterminated. Guerra protested that if she had been al-lowed to go to a noncommission position, she wouldhave been able to sell merchandise. According toGuerra, Gore indicated he was aware of this fact, butthat she was being terminated nevertheless. Gore askedGuerra to sign a statement that her sales were low andthe employee refused.Padgett testified that when Guerra worked in themajor appliance department her sales were low and hersupervisor wanted to transfer her to the furniture depart-ment. According to Padgett, Guerra refused on theground that the job in major appliances was a challenge.Two weeks later, however, Guerra came to Padgett andasked to be transferred to the furniture department andPadgett accommodated her request. Padgett further testi-fied that in February she was aware that Guerra washaving problems meeting her sales standard in the furni-ture department. According to Padgett, she suggested toGuerra that the employee transfer to the cosmetic de-partment where the manager was anxious to have her asa noncommission salesperson. Padgett stated Guerra re-fused and indicated again that her job in the furniture de-partment was a challenge. Several weeks later, accordingto Padgett, Guerra confided that she was having person-al problems that interfered with her work. She asked tobe allowed to remain in the furniture department inorder to work her way through the problems. Padgettstated that Guerra was terminated on April 2 becauseshe failed to meet the minimum sales requirements fortwo consecutive 4-week periods. According to Padgett,Guerra was not offered a position in a noncommissionsales area because she had been offered opportunities totransfer in the past and had turned it down. She statedthere was no opening suitable for Guerra at the time ofthe decision to discharge her.Hull recalled having a conversation with Guerra sev-eral weeks before she was terminated. She told him shewas having family problems and that her sales were low.She stated she intended to improve her work and shewas taking a Dale Carnegie course at school. Later,Guerra called Hull on the store telephone and asked ifshe could go into the display department. Hull stated hetold Guerra he did not think there were any openings,but he would check with Padgett and Gore. Accordingto Hull, he subsequently determined that there were noopenings available in the display department. Rocha alsotestified concerning Guerra's request to go to the cos-metic department. According to Rocha, he stated thatsometime in February, Guerra informed him that she hadbeen asked to go to the cosmetic department but that sheturned down the offer. Guerra told him she liked itbetter in the furniture department. Rocha also testifiedthat on one occasion, he refused to let a salesman (Casso)in the furniture department assist Guerra in handling aprospective sale. According to Rocha, Guerra had been '"=MONTGOMERY WARD & CO.153in the department for approximately 4 months, and hefelt she should be able to handle any sales on her own.44Gore testified that in November 1979 he talked withGuerra and indicated to the employee that her perform-ance was borderline in the appliance department. Ac-cording to Gore, after she transferred to the furniture de-partment, he had occasion to speak to her again at theend of December regarding her low volume of sales. Hestated Guerra agreed to try harder. Gore testified hecounseled Guerra in January, February, and Marchabout her poor sales performance. Gore further testifiedthat when he terminated Guerra, he did so because ofher inability to meet Respondent's minimum sales stand-ards. According to Gore, he terminated employees in thepast when they failed to meet the sales requirements. Healso stated there were no openings in the cosmetic de-partment at the time the decision was made to dischargeGuerra.N. The Discharge of Enoc ZunigaZuniga was employed as a commission salesperson inthe carpet and floorcovering department. His managerwas Oscar Palacios. Zuniga was a member of the unionorganizing committee and worked actively in solicitingemployees to sign authorization cards for the Union.The record shows that in August 1979, Zuniga re-ceived a performance appraisal in which he was ratedsatisfactory by Palacios and considered "potentially pro-motable." (G.C. Exh. 134.) The only area in whichZuniga was considered below Respondent's standardswas in the Point and Purchase solicitation of credit ac-counts (POPs). Zuniga also received a similar satisfac-tory rating in April 1980 and again, his only cited defi-ciency was in the POPs category. (GC. Exh. 135.)A week prior to the election on June 18, Zuniga wascalled into Gore's office about his failure to meet hisdraw for 4 consecutive weeks ending June 4. Zuniga wasadvised by Gore that if he failed to meet his draw fortwo consecutive 4-week periods or for three 4-week peri-ods in a year, he would be terminated.45 Zuniga refusedto sign the "Cancellation of Unearned Draw" formshowing he had been counseled about his low volume ofsales. (R. Exh 83.) Zuniga testified he refused to sign thedocument because he felt the sales in his departmentwere generally low over that period of time and werebeyond his control. Zuniga felt the position taken byGore during the interview was unfair and he complainedto Palacios. According to Ztmiga, Palacios stated Zunigawas a good worker and the department was experiencinglow sales during that particular 4-week period. Palaciostold Zuniga he would speak with Gore on Zuniga'sbehalf.44 Casso testified this incident occurred in late March. Guerra had acustomer who was interested in furniture that would have totaled ap-proximately $3500. Casso stated he went over to assist Guerra with thesale because of her inexpenence. Rocha stopped him and said that Guerrawould have to handle the sale on her own. Guerra was unable to com-plete the sale because she could not answer all of the customer's ques-tions about the furniture. Casso asked Rocha why he was not allowed tohelp Guerra complete the sale Casso testified that Rocha said he did notwant Guerra to make any sales.45 In 1979, Gore had a sumlar interview with Zumga because of lowsales. He told the employee at that time, if he failed to meet the salesstandard over the prescnbed period of time, he would either be terminat-ed or transferred to a noncommissioned position.Zuniga went on vacation for a week on July 7. Duringthis time, the Union sent the Respondent a letter inwhich Zuniga and several other employees were namedas "in-store representatives" for the Union. (G.C. Exh.136448 When Zuniga returned to work on July 15, hewas called into Gore's office and advised that he hadfailed to meet his sales quota for the second consecutive4-week period, ending July 2, (R. Exh. 84.) Zuniga wastold by Gore that he would be terminated immediately.The employee asked that he be allowed to finish theweek, but Gore refused this request.47Palacios testified that while he was aware of Zuniga'sactivities on behalf of the Union, he never spoke to Goreabout this. According to Palacios, the decision to termi-nate Zuniga rather than to transfer him to a noncommis-sion position was made by Gore and Palacios made norecommendation to Gore in this regard.48 Palacios testi-fied that prior to Zuniga's termination, he had talked tothe employee every week about his deficiencies in sales.He stated he went out into the field with Palacios toassist the employee when he called on potential custom-ers. Palacios further testified that he appraised Zuniga asa satisfactory employee in 1979 and again in 1980 be-cause he was doing "fairly well." However, Palacios in-dicated that he rated Zuniga potentially promotable be-cause he felt this was necessary to encourage the em-ployee to reach his real potential.0. The Discharge of Del CastilloAs noted, Del Castillo was the leading activist onbehalf of the Union at the McAllen store. He had beenemployed by the Respondent since 1972, -when he startedas a noncommission salesperson in the hardware depart-ment. Del Castillo became a commission salesperson inthe TV and stereo department and subsequently was pro-moted to manager of that department. In 1976 he wastransferred to the major appliance department as a com-mission salesperson under the supervision of Temo Gon-zalez. There is no question in the record that manage-ment's staff and supervisors became aware of Del Castil-lo's leading role in the union organizing campaign almostimmediately after the first meeting with the union repre-sentatives on January 29.Del Castillo testified that when he was given his per-formance appraisal interview in February 1980, his de-partment manager rated him lower than in past years anddid not follow the same procedures." Del Castillo's ap-46 The other employees named in this letter were Carlos Molina,Lynda Rivera, Amelia Caro, Juan Torres, and Julian Garza.47 Gore testified he terminated Zuniga because the employee failed tomeet the Respondent's sales standards and did not go out and solicit salesfrom new buildings and installations or subdivisions.48 Palacios stated that during his tenure as manager in the carpet andfloorcovering department, no employee who had failed to meet the salesstandards had ever been transferred to a noncommission position.' 49 It was Respondent's policy to have a supervisor or department man-ager fill out the appraisal form and then give it to the employee to ratehim or herself. Once this was done, they would discuss the differencesand any areas the supervisor felt needed improvement. After this wascompleted, the appraisal would be sent to the store manager for his ap-proval and any additional comments. 154DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpraisals for the years 1977 through 1979 indicate that hisimmediate supervisors and the store management consid-ered him to be an above-average salesperson. The 1977appraisal gave Del Castillo a composite rating of "nota-ble." This was one category below the top rating of "su-perior." (G.C. Exh. 210.) On both the 1978 and 1979 per-formance appraisals, Del Castillo was rated "above aver-age." (G.C. Exhs 211-212.) Again, this was one catego-ry below the top rating on the appraisal form. In eachinstance these appraisals were approved by Hull.Del Castillo testified that when Gonzalez gave him theappraisal form in 1980, it had not been filled out by thedepartment manager. Del Castillo complained about thisand refused to have the appraisal interview until Gonza-lez filled out the form and rated him Gonzalez thencompleted the form and Del Castillo signed the docu-ment. Although Gonzalez rated Del Castillo lower thanhe had in the 3 previous years, he nevertheless indicatedthat the employee was "satisfactory." (G.C. Exh 213.)When the appraisal form was given to Hull for approval,however, the store manager made several changes anddowngraded the composite rating. In the area of solicit-ing new accounts at point of purchase (POPs), Gonzalezrated Del Castillo as meeting the quota and occasionallyexceeding it; but inconsistent in soliciting new accounts.Hull changed this to "below standard." Hull also notedthat Del Castillo's solicitation of service contracts was"unsatisfactory." The changes in the performance ap-praisal were never shown to Del Castillo and he was un-aware of them until the document was subpoenaed bythe General Counsel for use in this proceeding. Hull tes-tified that after he made the changes on Del Castillo'sperformance appraisal, he sent the document back to thepersonnel office to be forwarded to the department head,who would then discuss the changes with Del Castillo.Hull admitted, however, that he did not discuss thechanges with the employee nor did he discuss them withthe department manager.Testimony and evidence was introduced by the Re-spondent to show that despite his "above average"rating, Del Castillo was not a satisfactory employee. Be-tween July 15, 1976, and February 28, 1980, Del Castilloreceived four policy exception notices and correctiveinterviews. (R. Exhs. 23, 26, 27, and 28.) In addition, hehad corrective interviews with management in Novem-ber 1979 and March 1980 for failure to meet the pre-scribed quota of sales of service contracts. (R. Exhs 24and 25.)Del Castillo was discharged by the Respondent onMarch 28 for improperly handling records of returns(RORs) when merchandise was returned by customerson an even exchange basis. Del Castillo was accused bythe Respondent of completing the RORs in a fashionwhereby he received a double commission; i.e., a com-mission on the original sale and a subsequent commissionon the exchange item. The documentation reflectingthese particular transactions was intorduced into evi-dence and reveals that each of the transactions occurredin the year 1979.Del Castillo testified the for nearly a year he had aconstant disagreement with coworker Ramon Prunedaover the manner in which he (Del Castillo) made outRORs for even exchanges.50 According to Del Castillo,Pruneda insisted that Del Castillo was making out theRORs improperly. Pruneda claimed the number "9" wassupposed to precede the salesperson's clock number toshow that the commission was to be deducted on theitem being returned. Then on the accompanying salesticket where replacement item was being ordered, thesalesperson would ring up his or her regular clocknumber preceded by, "9" in order to show credit for thecommission. Thus, the ROR and the accompanying salesticket constituted a bookkeeping entry to deduct a com-mission previously earned and to award the commissionon the replacement item when there was an even ex-change. Del Castillo, on the other hand, took the posi-tion that all sales were final after 30 days.51 Therefore,he did not put the prefix "9" before his clock number onRORs that involved an even exchange after 30 days. Itwas his view that the salesman making the original salehad to expend time and effort to work out the exchangeitem for the customer and, thus, was entitled to a com-mission on the exchange without losing the commissionon the original sale.Del Castillo testified that he had always prepared hiseven exchange RORs in this fashion and that they hadbeen approved by Gonzalez and a member of the staff.He stated that in late January 1980, however, he took anROR to Gore for approval and Gore rejected it. Ac-cording to Del Castillo, Gore told him that he could nottake a commission on the subsequent exchange and there-fore he was required to place a prefix "9" on the RORbefore his clock number. Del Castillo replied, "Okay, ifthat's the way you want it, that will be fine; no problemwhatsoever." Del Castillo further testified that after thisincident in January, he never prepared RORs contrary tothe instructions given by Gore.On March 26 Del Castillo was called in by DonaldHarrison, a field security officer from Respondent's re-gional office in Dallas, and questioned about a series ofRORs involving transactions that occurred in 1979. DelCastillo sold a customer a refrigerator in February 1979and it was returned the following September and ex-changed for another refrigerator. Del Castillo filled outan ROR (G.C. Exh 204) to authorize the return of theitem and a sales ticket (G.C. Exh. 205) for the replace-ment item. Del Castillo did not place the prefix "9"before his clock number on the ROR, but did so on thesales ticket for the replacement refrigerator. The secondtransaction involved the sale of a freezer on January 26,1977. The ROR indicated that this item was returned onMay 11, 1979, because it had not been working properlyand had been in the Respondent's service departmentover a long period of time. (G.C. Exh 206.) Again, DelCastillo did not place the prefix before his clock number50 When RORs were prepared by salespersons, they were kept in anopen box in the department until processed Thus, they were available forexamination by anyone in the department Once an ROR was made outby a salesperson, it first had to be approved by the department managerand then by the operatmg manager or the store manager.51 Normally, all sales on "big ticket" items are final after 30 days Ifthe customer returned the item after that time and canceled the sale, it isconsidered due to a defect in the manufacture of the item and the sales-person would not lose the commission MONTGOMERY WARD & CO.155on the ROR, but did so on the 'accompanying salesticket. (G.C. Exh. r 207.) Thus, he received a commissionon the original sale and on the replacement item. Thethird transaction related to the sale of a washer on Feb-ruary 29, 1979. It was replaced on an even exchangebasis on May 4, 1979. Consistent with his practice, DelCastillo left the prefix "9" off of the ROR (G.C. Exh.208) and received a commission on the replacementwasher (G.C. Exh. 209).Del Castillo testified he was questioned about thesetransactions by Harrison and Villarreal and asked abouthis understanding of how to prepare RORs for even ex-changes. He told them that because all sales were finalafter 30 days, he was entitled to the commission on theoriginal sale and on the replacement item involved ineach of the transactions in question.52 Del Castillo statedhe was accused of preparing the RORs so that he couldclaim a double commission. He responded that the RORsin question had been approved by both his departmentmanager and by Gore.On March 29 Hull called Del Castillo into his office.Gore and Temo Gonzalez were there. Hull told Del Cas-tillo that because of the investigation into the employee'spreparation of RORs, he was going to have to terminatehim. Del Castillo protested and stated all of his RORshad been approved by Gonzalez and Gore when theywere written. Del Castillo testified that Hull asked himto sign certain papers relating to his termination and theLmployee insisted that he wanted the reasons for his ter-mination to be put into writing. Hull refused to do thisand Del Castillo in turn refused to sign the papers as re-quested by Hull. Del Castillo's discount card was pickedup by Gore, and Hull told Del Castillo he did not wantto see him in the store.Gonzalez testified that sometime during the first partof March he overheard Del Castillo and Pruneda in aheated discussion. According to Gonzalez, Del Castillotold Pruneda to keep his mouth shut. When Gonzalezasked Pruneda about the conversation, Pruneda informedhim that Del Castillo had been filling out RORs incor-rectly and receiving a commission on the returned mer-chandise. He stated that Pruneda showed him an RORthat had been filled out by Del Castillo and he thenbegan an investigation of all of Del Castillo's RORs.Gonzalez testified that until his conversation with Prun-eda, he had not been aware of the manner in which DelCastillo was writing up the RORs. Gonzalez testifiedthat as a result of his research of the RORs completedby Del Castillo, he went to Gore and told him Del Cas-tillo was writing up the RORs to receive double commis-sions.Gonzalez also testified that, from time to time, man-agement issued written instructions to the sales personneladvising them how to correctly fill out RORs; whether itwas for an even exchange, a cancellation of a sale, or anuneven exchange. According to Gonzalez, wheneversuch instructions were issued, he would circulate themamong the salespersons in his department and go overthe procedures with them at the weekly sales meetings52 Del Castillo did not mention to Harrison or Villarreal the mstruc-tuons he received from Gore in late January.that he conducted. Exhibits were introduced by the Re-spondent relating to the procedures br filling out RORsthat had been published by various members of staff overa period of years, and Gonzalez testified that he had cov-ered their contents with the employees on receivingthem from management. (See R. Exhs 75, 76, and 77.) Inone instance, instructions were issued in April 1977 byPadgett (whose last name was then Douglas) relating tosales cancellations and refunds. The employees, includingDel Castillo, signed the bottom of the covering memo toindicate that they had read the information contained inthe document. (See G.C. Exh. 31.)Hull testified that in late January, Gonzalez gave himan ROR that had been filled out by Del Castillo that in-dicated the employee was receiving a double commissionon an even exchange. According to Hull, he directedVillarreal to search through all of the RORs issued andreport back to him.53 He stated that Villarreal subse-quently came to him and indicated that he was going tohave to notify the regional security office of the situationbecause he discovered several other RORs issued by DelCastillo that contained the same violation of companypolicy.Harrison, the field security officer, stated he checkedwith Villarreal when he came to the store on March 26.According to Harrison, this was the normal procedure inorder to get a complete background report on an em-ployee before commencing the investigation. He and Vil-larreal researched all the RORs prepared by Del Castilloas well as the RORs prepared by other commission sales-persons in the major appliance and TV and stereo de-partments. According to Harrison, they determined thatthe RORs prepared by Del Castillo were the only onesin the group that allowed the salesperson to receive acommission on the initial item sold and on the replace-ment item. Harrison admitted that in talking with Villar-real, he was informed about Del Castillo's leadership rolein the union organizing campaign in the store. Harrisonindicated this in his investigative notes by putting downthe following comment:Del Castillo is one of several employees who havebeen actively involved in union activity and at-tempted organization.Harrison interviewed Del Castillo and the employee ac-knowledged that he had omitted the "9" on the RORsthat involved exchanges after 30 days. Harrison testifiedthat on March 26, after completing his investigation, herecommended to Hull that Del Castillo be terminated forviolating company policy. They placed a call to the re-gional security officer and he was informed of the rec-ommendation. Although the regional security officeragreed, he directed Harrison and Hull not to do anythinguntil the regional staff had an opportunity to consultwith Paul Perez. The following day Perez called and ap-proved the termination of Del Castillo.Hull testified that once the decision was made by theregional personnel, he no longer had any control over53 Villarreal testified Hull gave him the Del Castillo ROR on March19 or 20 It was then that he began the investigation 156DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe matter. He stated that he informed Del Castillo onMarch 28 that he was being terminated and asked theemployee to sign his retirement papers in order to expe-dite payment of his money. Del Castillo refused to signthese documents.P. The Cast-A-Ballot SweepstakesOn the day of the election, the Respondent conducteda cast-a-ballot sweepstake (CABS) among the employees.For several weeks before the election the employees re-ceived notices in their pay envelopes calling their atten-tion to CABS without identifying what it was. (See G.C.Exh. 8.) One week before the election, the employees re-ceived printed information explaining that CABS was asweepstake and the purpose to encourage all of the em-ployees to vote in the election. (See G.C. Exh 10.) TheRespondent clothed two mannequins, one male and onefemale, with various items of Respondent's merchandiseand placed a sign under each indicating that the totalvalue of the merchandise was in excess of $300. This waspurported to equal the amount of union dues each em-ployee would be required to pay over a 3-year period.Shortly before the election, Hull conducted a meetingwith the employees in which he reviewed the rules ofhow the sweepstakes would be run.According to the instructions, the employees were toreceive a sweepstake ticket from their supervisors or de-partment managers prior to being released to go to votein the Board election.54 Each employee was to placetheir name and department number on the sweepstaketicket and after voting, place the ticket in a box that waslocated in the front of the store. A drawing was to beheld the following day to select the winner.Yolanda Alvarado testified that when her departmentmanager, Moreno, gave her the sweepstake ticket to fillout, he said it was needed to vote in the election. Ac-cording to Alvarado, Moreno stated that she had to fillout the ticket and place it inside a ballot box. Alvaradodid not participate in the sweepstakes. The following daya drawing was held in Padgett's office and employeeVicki Garza was declared the winner and awarded theprize.Padgett testified that after the winning name wasdrawn, she took the box that contained all of the otherentries and put it in the store incinerator. According toPadgett, none of the other names were ever removedfrom the box. Hull testified that he did not review any ofthe other entries in the box before it was destroyed.Q. The Composition of the Bargaining UnitThe parties agreed on the appropriate bargaining unit,but were in disagreement over whether several employ-ees should be included in the unit. The agreed-on unit isas follows:All regular full-time and regular part-time employ-ees employed at the Montgomery Ward retail facili-ties located at El Centro Mall and its warehouse fa-cility at 600 North Jackson, located in Pharr, Texas,54 The Board election was conducted in the Respondent's trainingroom that was located in the rear of the store.excluding all other employees, guards, watchmen,and supervisors as defined in the Act.The General Counsel introduced a list into evidence,compiled from records provided by the Respondent, set-ting forth the work force as of April 10. The parties stip-ulated that the names of four of our employees were tobe added to this list, bringing the total employee comple-ment to 283. These four employees were Fernando Enri-quez, Maria Alicia Garza, Yolanda Espinosa, and Evan-gelina Melchor.5 5In addition, the General Counsel contends that thenames of Javier Del Castillo, Baldemar Flores, ReynaldoGonzalez, and Mary Guerra should have been includedon the list, since they were unlawful dischargees.56 TheGeneral Counsel further contends that two employees,Maria De La Fuente and Blanca Guerrero, were casualemployees who should be excluded from the unit andtwo others, Delia Flores and Ernestina Hernandez, wereconfidential employees who likewise should be excluded.The facts relating to these four employees are as follows:1. Maria De La Fuente is a part-time employee work-ing approximately 20 hours a week. She conducts cakedecorating demonstrations in the store and also teachesclasses on the subject to groups of customers who signup for them. De La Fuente has a full-time job with thelocal school district as a teacher's aide and a cake deco-rator instructor.When De La Fuente was hired, she filled out one ofRespondent's employment applications and was inter-viewed by Padgett. De La Fuente is paid $3.50 an hourfor demonstrations and $7 an hour when she conductsclasses in the store. She is required to punch a timeclockand is paid by the Respondent by check on a weeklybasis, as are all the other employees. The materials andsupplies used for the cake decorating demonstrations andclasses are products sold in Respondent's housewares de-partment. Whenever customers or students want to pur-chase supplies, De La Fuente refers them to thehousewares department. The manufacturer of these sup-plies (Wilton) has an arrangement with the Respondentwhereby the Respondent is reimbursed a portion of DeLa Fuente's salary based on a percentage of the Wiltonproducts sold in the store. However, Wilton makes nodirect payments to De La Fuente. Her salary is paid byRespondent's check and Federal income and social secu-rity taxes are deducted. De La Fuente also receives anemployee discount for merchandise she purchases fromthe Respondent, and gets paid holidays and accrues paidvacation time. Padgett testified that De La Fuente is en-titled to participate in the Respondent's retirement pro-gram, provided she works a certain number of hoursduring the course of a year. De La Fuente reports to asupervisor in the housewares department and receivesannual performance appraisals from this individual.55 It was also stipulated that three employees were terminated betweenApril 10 and 30 and, therefore, were not included in the unit as of thelatter date The employees in this group were Albert Rodriquez, OlgaRodriguez, and Gilberto Moreno56 The question of whether the discharges of these employees violatedthe Act is treated in the section entitled "Concluding Findings," infra. MONTGOMERY WARD & CO.157,2.Blanca Guerrero began working for the Respondentin December 1979, on a part-time basis until she quit inJune 1980. She was employed as a microwave demon-strator in the major appliance department and reporteddirectly to Temo Gonzalez. Guerrero was a full-timeteacher of home economics in the local school district.Guerrero made application for employment with the Re-spondent and was interviewed by Padgett. She was toldshe would work between 4 and 12 hours a week givingdemonstrations and conducting classes in the use ofmicrowave ovens. Like De La Fuente, Guerrero re-ceived the standard employee discount and was paidweekly by check. When customers attending her classesor demonstrations sought to purchase microwaves, Guer-rero referred them to salespersons in the major appliancedepartment. Guerrero punched a timeclock and workedunder the direct supervision of Gonzalez. She also re-ceived performance appraisals from Gonzalez.3.Ernestina Hernandez is the detail clerk in Respond-ent's administrative office. Her duties include openingand stamping all mail that comes into the store, operatingthe store switchboard, typing reports for the manage-ment staff and department managers, and setting upmeetings for the staff. Her immediate supervisor is FredHull, the store manager. In addition to these duties, Her-nandez files all of Hull's correspondence and the formshe is required to submit weekly to the district office. Shealso types all of Hull's correspondence. Hernandez' deskis located in front of Hull's office in the open area whereall the office clerical personnel of the store sit.4.Delia Flores is classified as a personnel clerk and re-ports directly to Padgett. Her duties include the filingand handling of employee compensation claims. Florestakes all new applications for employment before submit-ting them to Padgett and examines them to make surethe applicants have properly completed the forms. How-ever, Flores makes no recommendations to Padgett re-garding the applications; she is merely the conduit bywhich the applications are passed on to the personnelmanager. She has access to the personnel files, which arecontained in Padgett's office. Periodically, she is respon-sible for filing documents in these files. The key to thepersonnel files is kept in Padgett's desk and Ronnbeck,the payroll clerk, has equal access to the files." Flores isalso responsible for seeing that the performance appraisalforms for employees are sent to the various department/ managers and supervisors on a timely basis. She merelyinserts the names and the dates of hire on the forms andforwards them to the supervisors for completion. Whenthe forms are returned to Flores, she updates the infor-mation on service record cards of the employees beingappraised and then gives the forms to the store managerfor his final action.R. The Authorization CardsIn support of the contention that the Union had validsigned authorization cards from a majority of the unitemployees at the time of the demand on April 10, theGeneral Counsel introduced 162 authorization cards into57 The General Counsel does not contend that Ronnbeck should be ex-cluded from the unitevidence. The parties are agreed that on April 10 therewere 283 employees in the unit and that on April 30,there were 281 employees. The Respondent poses multi-ple objections to 65 of the authorization cards submitted.Although the objections are broken down into specificcategories, many of the cards are objected to for morethan one reason. Only those cards specifically contestedby the Respondent will be treated here and all otherswill be considered valid designations for representationby the Union. For convenience, the cards will be treatedseriatim:Porfirio CabelloŠcard signed March 19 (G.C. Exh. 12):This card was identified by Union Representative John-son who testified she gave Cabello the card in the mallparking lot or in the Buffeteria. Johnson stated when shesolicited employee signatures, she told them that by sign-ing the card, they were authorizing the Union to repre-sent them in negotiations for a contract with Respond-ent. Cabello, on the other hand, testified he was told thathe would be placed on a mailing list in order to receivefurther information about the Union. He stated he signedthe card without reading it. Cabello had no difficultyspeaking in English and there is no indication in therecord that he had any difficulty reading the English lan-guage.I do not credit Cabello in that he was told the onlypurpose of the card was to be placed on a mailing list.Rather, I credit Johnson's testimony that during all ofher solicitations she informed the employees they wereauthorizing the Union to represent them by signing thecard. There is nothing in the circumstances of this solici-tation which warrant the finding that Johnson's represen-tations cancelled out the clear language contained on theface of the authorization card. Therefore, I find this cardto be a valid designation executed by Cabello. NLRB v.Gissel Packing Co., 395 U.S. 575 (1969).Cliff LampingŠcard signed April 2 (G.C. Exh. 17):Johnson testified Lamping came up to her in the mallparking lot and requested a card. He stated he formerlybelonged to a union and knew about the purpose forsigning authorization cards. Lamping testified, however,that he was told the sole purpose of the card was to getfurther information about the Union. Lamping admittedhe belonged to a union when he worked in Illinois, buthe denied making any statements to this effect to John-son at the time he received the authorization card. Healso indicated he did not read the card before signing it.I do not credit Lamping's testimony regarding the cir-cumstances surrounding his signing this authorizationcard. His admission that he had previously belonged to aunion gives credence to the testimony of Johnson that heindicated he already knew the purpose of union authori-zation cards. As the Supreme Court stated in Gissel, "em-ployees are more likely than not, many months after acard drive and in response to questions where companycounsel, to give testimony damaging to the Union, par-ticularly where company officials have previously threat-ened reprisals for union activity in violation of• 8(a)(1)." (395 U.S. at 608.) Having discredited Lamp-ing, I find that his card is a valid designation of theUnion as his bargaining representative. 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJuan Gonzalez Jr.Šcard signed January 29 (G.C. Exh23): Gonzalez signed the authorization card at the meet-ing held at the Hilton Inn on January 29. This was theoccasion when Union Representative Guardiola firstspoke with the employees brought together by Del Cas-tillo. Guardiola explained to the employees attending themeeting that the authorization card was the first step toenable the Union to represent them for better wages andbenefits and if enough cards were signed, they would beable to have an election at the store. Gonzalez testifiedhe had the card in his possession for 15 minutes beforesigning it. Gonzalez was also one of the employee sup-porters of the Union and was active in his department insoliciting signatures of his coworkers. I find nothing inthese circumstances to indicate that Gonzalez did notintend to authorize the Union to represent him when hesigned the authorization card. None of the representa-tions at the union meeting indicate otherwise. Hence, Ifind Gonzalez' card to be a valid designation of theUnion as his bargaining representative.Eugenio MunguiaŠcard signed February 28 (G.C. Exh29): Munguia testified he received the authorization cardfrom a coworker. He stated he was asked to sign thecard if he wanted more information on the Union and ifhe wanted to be represented by the Union. Munguia hadthe card solicitor fill out all the information for him andhe then signed the card. In these circumstances, it isclear that Munguia was designating the Union as his bar-gaining representative when he executed the card.Benjamin Arrendondo Jr.Šcard signed April 5 (G.C.Exh. 30): Arrendondo testified he received his card froma fellow worker in the Buffeteria. According to Arren-dondo he was told the card was to get some are fromthe Union to come and talk to the employees, Arren-dondo read the card before signing it. I do not find any-thing in this card solicitor's statement to indicate that theexpress authorization contained on the card had beenabandoned or ignored. Nothing contained in Arrendon-do's testimony indicated that the solicitor made an effortto contradict or misstate the card's purpose. HedstromCo., 223 NLRB 1409 (1976). He read the card, and sincenothing was stated by the solicitor that cancelled the ex-plicit authorization, I find that Arrendondo executed avalid authorization card.Salvador MaldonadoŠcard signed January 30 (G.C.Exh. 41): The card bearing Maldonado's signature wasdated January 30. Molina testified that Maldonado didnot write well in English and therefore Molina filled inportions of the card and Maldonado signed it. The cardwas given to Del Castillo who then filled in Maldonado'shome address and dated the card. Maldonado, on theother hand, testified he was in the hospital on the datethe card was purportedly signed. He was there for ahernia operation due to a job-related injury. Maldonadowas in the hospital for several days and spent severalweeks thereafter recuperating. He acknowledged thecard contained his signature, but denied filling in any ofthe other information on the card. According to Maldon-ado, several weeks after his operation, he came to thestore and Molina showed him a union authorization card.Maldonado was unable to recall any of the circumstancesunder which he signed the card, although he stated heprobably received the card from Molina at that time.In view of Maldonado's testimony, I find his card tobe a valid designation of the Union as his bargaining rep-resentative. Although the card was obviously misdated,it is evident from Maldonado's testimony that he ap-peared at the store sometime during the latter part ofFebruary and that he did indeed sign the authorizationcard. Furthermore, this occurred prior to the date of theUnion's demand on April 10. In these circumstances, Ifmd Maldonado's card should be counted toward theUnion's majority status. J. P. Stevens & Co., 247 NLRB420 (1980).Juan VillarrealŠcard signed January 30 (G.C. Exh 43):Molina identified Villarreal's card. He stated he gave thecard to Villarreal in the store. According to Molina, hetranslated the language contained on the card becauseVillarreal could not speak or read English. According toMolina, Villarreal dated the card and signed it. Villar-real, on the other hand, testified he received the cardfrom Rudy Cerda. Villarreal stated he was told by Cerdathat the card was to get better benefits by having theUnion represent him Villarreal did not sign the card im-mediately, but kept it several days before signing.In these circumstances, it is evident that the explicitauthorization purpose of the card was explained to Vil-larreal, whether by Molina or by Cerda. The purpose ofthe card having been fully communicated to Villarreal inhis native language, and in the absence of any contraryevidence that the employee did not have an opportunityto understand the nature of what he was signing, his cardmust be considered as a valid designation of the Union ashis representative. Sons Souci Restaurant, 235 NLRB 604(1978); Toltec Metals, 201 NLRB 952, 955 (1973), affd.490 F.2d 1122 (3d Cir. 1974). -Rogelio AlenizŠcard signed May 6 (G.C. Exh. 46): TheRespondent objects to this card on the ground that it isdated after April 10, the date of the union demand forrecognition. This card was identified by Lynda Riverawho testified she gave the authorization card to Aleniz.She stated subsequently returned the card to her afterhaving filled out and signed it. Although this card maynot be counted in terms of the Union's majority status onApril 10, it is, nevertheless, a valid authorization card asof the date appearing on its face.Hilda ValeraŠcard signed January 31 (G.C. Exh. 55):Valera received her authorization card from LyndaRivera in the stockroom at the Respondent's store.Rivera testified that Valera filled out the card and re-turned it to her. According to Valera, she was told atthe time she received that card that the solicitors weretrying to get enough signatures to have an election. Al-though Valera admitted reading the card, she claimedshe did not specifically read the language that authorizedthe Union to be the collective-bargaining representativeof the card signer. She acknowledged that Rivera toldher the employees would receive better insurance bene-fits if they were represented by the Union. I find nothingin the statements by Rivera that would render this cardinvalid. Amber Delivery Service, 250 NLRB 63 (1980).Considering the fact that Valera admitted reading the MONTGOMERY WARD & CO.159card and that the statements made to her also indicatedthe employees would receive better benefits if they wererepresented by the Union, I find nothing that contradictsthe unambiguous language on the face of the card.Jackie WisdomŠcard signed January 30 (G.C. Exh. 56);Lynda Rivera solicited Wisdom's signature on an author-ization card in the early part of the organizing campaign.Wisdom took the card and later returned it to Riveraafter having signed it. Nothing was stated by Rivera toWisdom concerning the purpose of the card at the timeof the solicitation. Although Wisdom filled out all of theinformation on the card, she testified she did not read thecard before signing it Wisdom subsequently became aleader of the antiunion group among the employees andwent to Rivera to ask for the return of her card. Riverainformed Wisdom the card had been turned into DelCastillo for submission to the Union. On April 29Wisdom wrote a letter to the Union requesting thereturn of her card.In the above circumstances, I find that Wisdom didnot effectively revoke her authorization. The Board hasheld that employees can validly revoke their authoriza-tions by seeking the person who solicited their signaturesand asking that their cards be returned. However, wherethe employer has engaged in coercive conduct designedto undermine union support, the Board presumes thatrevocation is the result of the employer's unlawful con-duct and any attempt at revocation thereafter is ineffec-tive. Warehouse Groceries Management, 254 NLRB 252(1981). Here, Wisdom did not seek to revoke her authori-zation card until well after the Respondent had engagedin numerous and extensive unfair labor practices involv-ing surveillance, threats, unlawful interrogation and dis-cipline, and discharges of union supporters. It is morethan apparent that the Respondent's coercive conductwas well under way at the time that Wisdom asked forthe return of her authorization card. In these circum-stances, I find that Wisdom's revocation of her authori-zation card was not effective, and that her card will becounted.Francisca BorelloŠcard signed April 5 (G.C. Exh 58):Botello was given a card by Amelia Caro in the shippingcenter mall. Botello does not read or speak English. Shetestified that Caro translated the card in Spanish to herand explained that it was for better benefits, higherwages, and greater job security. Botello testified she wasin agreement with the things the Union was seeking forthe employees and she signed the card.In these circumstances, it is clear that Botello under-stood the purpose of the card was to authorize the Unionto represent her for the things that Caro indicated. Thereis no indication that Botello 'was misled regarding thepurpose of the card. Indeed, from her testimony, there isevery indication that she fully understood she was desig-nating the Union to represent her when she signed thecard. Therefore, I find that Bo tello's card counts towardthe Union's majority status. Sans Souci Restaurant, supra.Yolanda GarzaŠcard signed April 16 (G.C. Exh 61):The sole objection to this card is that it is dated April16-6 days after the date on which the Union made itsdemand for recognition. Although this card may not becounted toward the Union's majority status as of the dateof the recognition demand, it is nevertheless a valid cardas of the date it was executed.Dora Elia MunozŠcard signed April 11 (G.C. Exh. 63):This card is also objected to by the Respondent becauseit bears a date after April 10. As in the case of Garza,this card is a valid designation of the-Union as bargain-ing representative on the date it was executed.Porfirio NavarroŠcard signed April 4 (G.C. Exh 64):This employee received his card from Amelia Caro, whotestified she filled out all the information on the card andthe employee signed it. Navarro testified that Caro saidthe purpose of the card was to enable the Union to comein and represent the employees after a vote. Navarro ac-knowledged that he read the card before signing it.I find nothing in this solicitation which renders the ex-press language of the card invalid. As the Board stated ina recent case citing its prior decision in Levi Strauss &Co., 172 NLRB 732, 733 (1968), "a statement that anelection is contemplated, or that a purpose of the card isto make an election possible, is insufficient in itself torender invalid an unambiguously worded card."58Herminio OroscoŠcard signed April 5 (G.C. Exh 65):Caro testified that she filled out the information on theauthorization card and Orosco signed it. Orosco, on theother hand, testified that "an American lady" ap-proached him as he was leaving work and gave him thecard so he could sign it. He stated that when he in-formed the solicitor he did not speak or write English,she began to speak to him in Spanish He testified the so-licitor did not explain anything to him about the card,but told him she would talk with him later because hewas in a hurry to go home. Orosco stated he never sawthe card solicitor again nor did he receive any informa-tion from her. Caro was not recalled to refute any of thetestimony given by Orosco.In these circumstances, it cannot be said that the pur-pose of the card was ever truly communicated toOrosco. He credibly testified that the solicitor indicatedshe would speak to him later regarding the use to whichthe card was to be put. I find, therefore, that Orosco'scard is not a valid designation of the Union as his repre-sentative and cannot be counted toward establishing theUnion's majority status.Aida RodriguezŠcard signed April 24 (G.C. Exh. 67):The only objection to this card is that it bears a date inApril after the demand made by the Union. The cardwas authenticated by Caro who stated that the employeesigned it after Caro filled it out for her. Since the cardwas executed on April 24, it cannot be counted towardthe Union's majority status as of the date of the demand,but is a valid authorization card as of the date it was exe-cuted.Yvonne TrevinoŠcard signed February 9 (G.C. Exh.71): Trevino testified she was given a card by a cowork-er. She stated that she was informed the card was to"bring the Union in" and "to get information on theUnion." Trevino testified she read the card before fillingit out.58 Amber Delivery Service, supra at 65. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt is apparent that the representations made by thecard solicitor to Trevino were not inconsistent with thepurpose stated on the face of the card. Indeed, one of thereasons stated was "to bring the Union in." Because theemployee read the unambiguous statement on the face ofthe card and because the representations were not con-trary to that statement, I find her card to be a valid au-thorization for the Union to represent her.Sylvia PerezŠcard signed January 31 (G.C. Exh. 84):Yolanda Alvarado testified that she gave Perez an au-thorization card in the Buffeteria and told the employeethat signatures were needed in order to organize a unionin the store. According to Alvarado, she also told Perezthat a certain number of votes were necessary in order toget the Union to represent the employees. Alvaradostated Perez took the card and returned it to AmeliaCaro at a later date. Perez, on the other hand, denied shereceived the card from Alvarado. Perez stated she wasgiven the card by Arturo Tristan, who told her that bysigning the card she would receive further informationabout the Union. Perez stated she took the card homebut did not read it. Tristan gave her a second card at alater date and she signed it. Perez also testified thatwhile her card was dated January 31, the date of theunion meeting at the Hilton, she did not attend this meet-ing.I credit Perez' testimony that she received the cardfrom Tristan rather than Alvarado. Tristan was notcalled to testify concerning the solicitation and on thebasis of the testimony of Perez, she was told that thecard was for the purpose of getting more information re-garding the Union. However, I do not credit Perez' testi-mony that she did not read the card after she was giventhe first one by Tristan. Nor do I find Tristan's statementthat the card was to get more information rendered in-valid the express authorization for representation con-tained on the face of the card. There is no evidence herethat Tristan sought to misrepresent the purpose of thecard or that he indicated she should disregard the ex-press language on the card. For this reason I fmd thestatements made by this solicitor do not vitiate the validi-ty of the card signed by Perez and that it counts towardsthe Union's majority status.Hilda RiveraŠcard signed April 5 (G.C. Exh. 86): Al-varado testified that she gave Rivera an authorizationcard in the restroom of the store. According to Alvara-do, she asked Rivera to sign the card, if she wanted to berepresented by the Union. Contrary to Alvarado's testi-mony, Rivera stated she was told the only purpose of thecard was to get information regarding the Union and tosecure enough signatures to have an election so that theemployees could determine whether they wanted to berepresented by the Union. She also testified she did notread the card before signing it. On cross-examination,Rivera admitted that no one told her the purpose of thecard was to get information about the Union, but shethought this was the purpose. She also admitted oncross-examination that she did not read the card becauseshe was aware that it was a union authorization card.In view of Rivera's willingness to indicate that the so-licitor had stated the card was for the purpose of gettinginformation, when in fact this was her subjective under-standing, I do not credit her testimony that Alvaradorepresented the purpose of the card to be other than thatwhich was stated on its face. Furthermore, in the cir-cumstances here, I find that Rivera was well aware thatthe card was for the purpose of authorizing the Union torepresent her when she signed it, and her testimony atthe hearing was not an accurate account of the circum-stances under which her signature was solicited. Forthese reasons, I find that Rivera executed a valid authori-zation card that is to be counted toward the Union's ma-jority status. NLRB v. WKRG-TV, Inc., 470 F.2d 1302(5th Cir. 1973), enfg. 190 NLRB 174 (1971).Richard CanalesŠcard signed February 9 (G.C. Exh.88): Canales received a card from a coworker. Canalestestified he was told by the solicitor that a certain per-centage of signatures were needed and that if the Unioncame in, the employees would get more raises and bene-fits. On cross-examination by Respondent, Canales statedhe was told the only purpose of the cards was to get anelection. Canales also denied reading the card beforesigning it, but subsequently acknowledged that he read"portions of the card" in order to fill in the required in-formation.It is apparent from Canales' testimony that he read thecard before signing it, although he attempted to try toconvey the impression that he limited his reading to se-lective portions of the card. As the Supreme Court saidin Gissel, supra, "employees should be bound by theclear language of what they sign unless that language isdeliberately and clearly cancelled by a union adherentwith words calculated to direct the signer to disregardor forget the language above his signature." From Can-ales' own testimony, the solicitor stated that a number ofsignatures were needed in order to get better benefitsand raises for the employees. There was nothing con-tained in this representation that was contrary to thestated authorization for representation contained on theface of the card. The efforts of Canales to show other-wise are simply not worthy of belief. Therefore, the cardof Canales will be counted toward the Union's majoritystatus.Evelia GarciaŠcard signed April 4 (G.C. Exh. 91):Maria Garcia solicited this employee's signature on anauthorization card. Because Evelia could not speak orread English, Maria explained the purpose of the card toher in Spanish. Evelia testified that she was solicited sev-eral times by Maria before signing an authorization card.She was told it was for the Union and it was somethinggood for the employees. When Evelia decided to signthe card, she put her signature and her address andphone number on the card and authorized Maria to fillout the balance of the information.In the totality of the circumstances, it is more thanevident that the purpose of the card was fully communi-cated to Evelia. Respondent's sole objection, which restson the fact that Evelia was a non-English-speaking em-ployee, is without merit. Accordingly, I find that Eveliaexecuted the authorization card for the purpose of au-thorizing the Union to represent her and her card isvalid. Sans Souci Restaurant, supra. MONTGOMERY WARD & CO.161Annette MuellerŠcard signed April 4 (G.C. Exh. 110):Mary Guerra testified she gave Mueller a card in theparking lot. She stated Mueller signed the card and re-turned it to her. However, Mueller denied she receivedthe card from Guerra. According to Mueller, she re-ceived the card from Lillie Rodriguez and was told thecard was to get more information about the Union.Mueller, who became a member of the antiunion com-mittee, admitted on cross-examination that prior to sign-ing the card, she only read portions necessary to fill inthe required information. Mueller denied reading theportion that authorized the Union to be her representa-tive. Guerra was not recalled to rebut Mueller's testimo-ny nor was Rodriguez called on to testify regarding thecircumstances under which the card was solicited.Therefore, Mueller's testimony is credited. But even ac-cepting the circumstances described by Mueller, it isclear that she was seeking to avoid responsibility forsigning the authorization card by claiming that she onlyread selective portions and did not read the authorizinglanguage. Having viewed the cards, I find this difficultto accept and, indeed, note that this was the litany recit-ed by many of the card signers who sought to disassoci-ate themselves from the cards at the hearing. Assumingthat Rodriguez did give the card to Mueller and toldMueller that its purpose was to get more information re-garding the Union, I find that such a representation, ifmade, was not sufficient to render invalid the unambig-uous wording on the card. In these circumstances, I donot find that the card was represented to be exclusivelyfor the purpose of securing information on the Union.Accordingly, I find that Mueller's card should be count-ed toward the Union's majority status.Amanda LedesmaŠcard signed April 28 G.C. Exh.114): This card was authenticated on the testimony ofGuerra. She stated the employee signed the card and re-turned it to her in the parking lot. Respondent's sole ob-jection to this card is that it is dated April 28. As in thecase of other cards bearing dates after April 10, I findthat this card cannot be counted toward the Union's ma-jority status on the demand date, but find it to be a validcard as of the date on which it was executed.Alma GarciaŠcard signed March 25 (G.C. Exh. 118):Guerra gave the authorization card to this employee inthe parking lot. After filling out the card, Garcia gave itto either Caro or Maria Garcia. Alma Garcia testifiedshe was told the purpose of the card was to enable herto get more information about the Union so she couldmake up her mind at the time of the election. She ac-knowledged, on cross-examination by the General Coun-sel, however, that she had attended a union meeting atCairo's home and was given a card at that time. She alsostated that she was informed the Union would representthe employees and try to get them better wages.In the totality of the circumstances surrounding Gar-cia's signing of the authorization card, I find it to be avalid designation of the Union to be her representative.She attended a meeting in Caro's home prior to signingthe card and had been told that the Union would repre-sent the employees and attempt to get them betterwages. That she may also may have been told she wouldreceive more information on the Union, so she couldmake up her mind at the time of the election, does notclearly cancel the explicit language of the authorizationcard. This latter representation did not render the cardinvalid because this was not indicated to be the sole pur-pose of the card, no was it inconsistent with the unam-biguous language on the card.Peter BrownŠcard signed April 4 (G.C. Exh 120);Guerra testified she asked Brown to sign an authoriza-tion card in the mall, when she and a number of otherunion supporters were soliciting employee signatures.Guerra observed Brown fill out a card and return it toDel Castillo. Brown testified that he did not read thecard although he filled out all of the information re-quired on the card. He also testified that at the time hewas being solicited, he was told that a number of signa-tures were needed in order to have an election. He ad-mitted he was told of the benefits the employees wouldreceive through union representation during the solicita-tion.On the strength of Brown's own testimony, it cannotbe said that he was told the sole purpose of the card wasto get an election or that he should disregard the lan-guage contained on the card. In addition, Brown's will-ingness to attempt to convey the impression that hefailed to read the entire card, although he filled it in toto,gives rise to a strong inference that he was seeking toavoid any responsibility for what he knowingly signed.Accordingly, I find that Brown is bound by the languagecontained on the card because it was not in any way ne-gated by representations made to him at the time of thesolicitation. Gissel Packing Co., supra; Levi Strauss & Co.,supra.Francisco RiveraŠcard signed February 16 (G.C. Exh124):Rivera testified he received his authorization cardfrom Juan Gonzalez Jr. According to Rivera, Gonzalezstated the union supporters needed enough signatures tohave a fair election. He also told Rivera that he did nothave to belong to the Union, even if the employeesvoted it in.In the absence of any testimony from the card solici-tor, it is evident that Rivera was told the sole purpose ofthe card was to have an election. In my judgment, thisclearly canceled the express language contained on theauthorization card and I find that Rivera's card was nota valid designation of the Union as his representative.Rudolfo CurielŠcard signed February 16 (G.C. Exh.125):This employee identified his own card. He statedhe received it from Carlos Molina and read the cardbefore signing it. According to Curiel, Molina stated thatif enough signatures were secured, a union representativewould come and hold a meeting about the benefits theUnion would offer the employees. Respondent objects tothis card on the grounds that it was secured solely forthe purpose of getting further information.Curiel read the card before signing it and it was clearthat the unambiguous language authorizing the Union torepresent the card signer was not canceled by Molina'srepresentation that a person from the Union would comeand speak to the employees about the benefits the Unionwas seeking in their behalf. It was never suggested thatthe only purpose of the card was to get further informa-, 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtion and that Curie! should ignore the authorizing lan-guage contained on the card. In these circumstances Ifind that Curiel's card is valid and should count towardthe Union's majority status.Raul Gonzalez•card signed February 15 (G.C. Exh126): This card was authenticated by the card signer. Hetestified he received the authorization card from GilbertoMartinez. At the time he was given the card, Martinezinformed him that the employees were trying to organizethe Union and needed signatures so they could have anelection.Based on this testimony by the card signer, I fmd there,was nothing stated that could be construed as represent-ing that the sole purpose of the card was to get an elec-tion. The representations did not contradict the unambig;uous authorization contained on the face of the card andI find this card to be a valid authorization for the Unionto represent the employee. I fmd this to be true eventhough the employee was told that signatures wereneeded in order to obtain an election. Nothing was indi-cated to the employee that this was the sole purpose ofthe card or that he should disregard the language con-tained above his signature. Gissel Packing Co., supra.Jose Molina•card signed April 30 (G.C. Exh. 127): Mo-lina's card is objected to on two grounds. (1) that it isdated after April 10; and (2) that the employee was toldthe only purpose of the card was to get an election.Molina testified he received his card from a coworkerand was told that signatures were needed to bring insomeone to represent the Union. He also stated on cross-examination by Respondent's counsel that he was toldthe purpose of the card was to have an election.Considering Molina's testimony, which is the only tes-timony regarding his solicitation, I find nothing to indi-cate the solicitor told Molina to disregard the languageauthorizing the Union to be his representative, or thatthe only purpose of the card was to have an election.Therefore, Molina's card should count toward theUnion's majority status on the date that it was executed,but does not count as of the date of the Union's demandfor recognition on April 10.Mateo Zuniga•card signed April 28 (G.C. Exh. 128):The authentication for Zuniga's card was by the testimo-ny of Zuniga, himself. He stated he received the cardfrom a coworker (Julian Garza) and was told the cardwas to get union benefits in the future. Zuniga testifiedhe read the card before signing and stated that Garzatalked to him in English and in Spanish, although he hadno problem reading or understanding English. On cross-examination by Respondent's counsel, Zuniga testifiedthat during the solicitation he was asked to sign the au-thorization card in order to get a union representative tocome in and discuss union benefits with the employees.Respondent objects to Zuniga's card on the grounds thatit was dated after April 10 and it was for the purpose ofgetting further information on the Union.Respondent's objection to the validity of the card mustbe rejected. It is clear from Zuniga's own testimony thatnothing was stated to him that would negate the expresslanguage contained on the card authorizing the Union tobe his representative for purposes of collective bargain-ing. Indeed, he was told that by signing the card hewould be assisting in getting union benefits for the em-ployees in the future. Simply because he was told that itwould also enable the employees to have a union repre-sentative come in and discuss these benefits does notcontradict the authorization purposes of the card. Be-cause Zuniga's card was dated April 28, however, itcannot be counted toward the Union's majority on thedate of the recognition demand, but is a valid authoriza-tion card as of the date it was signed.Mark Wallendorf•card signed April 17 (G.C. Exh.129): Wallendorf authenticated his signature on the au-thorization card. He stated he received the card fromRudy Cerda and read it before signing it. However, hedid not put a date on the card. The card bears a date ofApril 17 and Wallendorf recalled that he did sign thecard sometime in April. According to Wallendorf, hewas told by Cerda that the card was only for the pur-pose of getting information about the Union. Respondentobjects to the card both on the basis of its date (afterApril 10) and the fact that its purpose was only for infor-mation.As Cerda was not called as a witness to testify aboutthe circumstances surrounding the solicitation of Wallen-dorf, there is no testimony in the record to refute Wal-lendorf s statement regarding the purpose that was pre-sented to him when his signature was solicited. In thesecircumstances, I find that Wallendorf s card must be re-jected and cannot count toward the Union's majoritystatus. His testimony indicates that the representation tohim by the solicitor was such that he could ignore thelanguage on the face of the card and that it was for apurpose other than indicated by the language. Bookland,Inc., 221 NLRB 35 (1975).Genaro Castillo•card signed April 23 (G.C. Exh 130):Castillo testified that he was also solicited by RudyCerda. Castillo stated Cerda informed him the only pur-pose of the card was to get information about the Union.Castillo did not read the card and simply signed it. Heindicated Cerda filled in all the other information re-quired on the face of the card. This card is objected toon the grounds that it was signed after April 10 and alsobecause the announced purpose of the card was solely toget information on the Union. Cerda was not called as awitness. On the basis of Castillo's testimony, his signaturewas solicited on the representation that the card wouldbe used exclusively for a purpose other than representa-tion by the Union. I find, therefore, that Castillo's card isnot a valid designation of the Union for representationpurposes and cannot count toward the Union's majoritystatus. Bookland, Inc., supra.Carlos Zuniga•card signed February 29 (G.C. Exh.131): Zuniga received his card from a coworker. He tes-tified that he read part of the card and was aware that itwas an authorization for representation by the Union. Healso testified that the card solicitor informed him that thecard was for representation and to get some informationabout the Union. He was told one of the reasons forsigning was to allow him to get literature from theUnion and to have a representative come and talk to theemployees. MONTGOMERY WARD & CO.1632,uniga's testimony indicates that he was aware of theauthorization purpose of the card. The fact that signingthe card would also allow him to receive literature fromthe Union is in no way at odds with this purpose. There-fore, I find Zuniga's card to be a valid designation of au-thorization to the Union to represent him for purposes ofbargaining with the Respondent.Juan Garcia•card signed January 31 (G.C. Exh 132):Garcia testified that when he was solicited to sign an au-thorization card, he was told the card was for the pur-poses of getting the Union in the store so the employeescould receive higher wages and additional benefits. Hewas asked to sign the card if he wanted the Union torepresent the employees in the store.It is evident from Garcia's unrefuted testimony thatthe authorization purpose of the card was fully commu-nicated to him when his signature was solicited. On thisbasis, I find that Garcia's card is a valid designation forthe Union as bargaining representative and countstoward the Union's majority status.Domingo Villafuerte•card signed April 2 (G.C. Exh.137): This employee testified that although he filled outthe entire card, he did not read any of the informationprinted on the card. He testified that the solicitor in-formed him the only purpose of the card was to have anelection.Villafuerte's testimony was extremely vague and it wasapparent that he wanted to disassociate himself from anyconnection with the card that he signed. No other testi-mony surrounding the circumstances under which Villa-fuerte's signature was solicited was presented. In spite ofthe vagueness of his testimony, there is nothing in therecord to refute that he was told the card was solely forthe purposes of having an election. I am constrained tofind that Villafuerte's card is not a valid designation ofthe Union to be his bargaining representative.Rosalee Campos Diaz•card signed February 15 G.C.Exh. 138): Diaz was told by the card solicitor that, if shewanted to get the Union in the store, she should sign anauthorization card. She was also told that signatures of50 percent of the employees were needed so they wouldhave a right to an election. Diaz further testified that thecard solicitor informed her she did not have to vote forthe Union in the election but by signing the card, shewould show her interest in the Union and receive infor-mation about it. Respondent contends that this card wassolicited solely on the basis of getting an election.Contrary to the Respondent, the solicitor's alluding toan election was not inconsistent with the language con-tained on the face of the card. Nor did the solicitor makethe representation to Diaz that she should disregard thelanguage on the face of the card. In these circumstances,I find that Diaz' card is a valid authorization card thatshould be counted toward the Union's majority status.Ruby Smethers•card signed March 12 (G.C. Exh 140):Ramiro Juarez gave testimony to authenticate this card.According to Juarez, he solicited Smethers' signature inthe Buffeteria. He told Smethers the card was to fmd outhow many employees would sign for the Union. He alsoindicated that the card would enable the employees tohave an election. Smethers took the card home and re-turned it to Juarez the following day.In these circumstances there is nothing in the represen-tation to Smethers that would indicate that she was toignore the express language above her signature. Thefact that Juarez took the card home, presumably read it,and returned it to the solicitor the following day, demon-strates that she was authorizing the Union to representher when she executed the card. I find, therefore, thatSmethers' card is a valid authorization card and countstoward the Union's majority status.Sevando Sandoval•card signed January 31 (G.C. Exh.141): Sandoval worked as a commission salesperson inRespondent's TV and stereo department. He testified hereceived a card from coworker Juan Gonzalez Jr. Ac-cording to Sandoval, Gonzalez asked if he wanted tojoin the Union. When Sandoval inquired what it wasabout, Gonzalez said, "You're going to get better bene-fits and better commissions on your sales." Sandoval alsotestified that Gonzalez represented that everyone else butSandoval had signed a card. The Respondent conteststhis card on the grounds that Gonzalez misrepresented toSandoval that all the other employees had signed a card.However, it is not clear in the record whether this state-ment alluded to the entire store (which was not true) orwhether it alluded to the employees in the TV andstereo department.On the strength of the testimony by Sandoval, I findthe Respondent has failed to impeach the validity of thiscard. It has been held that puffing or misrepresenting thenumber of others who signed authorization cards willnot invalidate a clear and unequivocal card signed by anemployee, "unless there's objective evidence that thecard would not have been signed but for the subscriber'sreliance on the misrepresentation." Winco Petroleum Co.,241 NLRB 1118, 1135 (1979), and the cases cited therein.Considering Sandoval's testimony, there is not the slight-est suggestion that he signed the card simply because itwas represented to him that all the other employees haddone so. Indeed, based on his testimony, it can be saidthat the prospect of getting better benefits and bettercommissions was an equally, if not more, persuasivefactor in his decision to sign. In the absence of any ob-jective evidence to the contrary, the misrepresentationcannot be considered decisive in securing the signatureon this card. Therefore, I find that Sandoval's card is avalid designation of the Union.Carlos Yanez•card signed January 31 (G.C. Exh 145):The testimony authenticating the card signed by Yanezwas given by Fred Garcia. Garcia stated he solicitedYanez' signature by telling him that the purpose of thecard was to get the Union to come in and to have anelection. Yanez took the card and subsequently returnedit to Garcia.In these circumstances, there is no objective testimonythat would indicate that Garcia's representations toYanez were inconsistent with the message contained onthe face of the authorization card. Garcia communicatedthe fact that the purpose of the card was to get theUnion to come into the store to represent the employeesand also to have an election. The fact that Garcia men-tioned that the card would enable the employees to gothe election route did not destroy the essential character 164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof the cards as designation of the Union as the bargain-ing representative. Great Atlantic & Pacific Tea Co., 230NLRB 766, 767 (1977); The Catalyst, 230 NLRB 355, 363(1977). Accordingly, I find Yanez' card is a valid desig-nation of the Union as bargaining representative andcounts toward the Union's majority status.Arnulfo PulidoŠcard signed January 31 (G.C. Exh.146): Fred Garcia solicited Pulido's signature on an au-thorization card. Garcia testified he informed Pulido thatthe purpose of the card was to get a union to come inand to hold an election. He also told Pulido that by sign-ing the card, the employee was not obligated to vote forthe Union. Pulido took the card, according to Garcia,and later returned it.Pulido confirmed he received the card from Garcia,but stated that he was told the purpose of signing thecard was to secure enough signatures to have an electionand to get a union representative to come down. Pulidodenied reading the card and stated he was in a hurrywhen Garcia gave it to him in the store. He did not indi-cate, however, whether he signed the card at the time hewas solicited or retained the card and later returned it toGarcia. Pulido also testified that the date on the card(January 31) was not the date on which he signed it. Ac-cording to Pulido, he did not sign the card until April orMay. Pulido also testified that he knew what unionswere about from his studies in college.The Respondent contests this card on the grounds ofirregularity concerning the date as well as the assertedmisrepresentation that the purpose of the card was to getan election. I find that Respondent's objections to the va-lidity of this card to be without merit. First, from Puli-do's own testimony, there is no question but that hesigned the authorization card at some point. That he con-tends this was done in April or May and not on January31, as indicated by the card, does not destroy the validityof the designation if other facts do not warrant rejectionof this card. Although Pulido could not fix the date, thecard bears a stamp from the Board's regional office indi-cating it was received in support of the Union's petitionon April 10_ This fact coupled with Pulido's testimonythat he signed the card is sufficient to establish that thecard was signed prior to the date it was submitted in sup-port of the petition. See Montgomery Ward & Co., 253NLRB 196, 204 (1980).Regarding the objection that the purpose of the cardwas misrepresented, I find this contention is not support-ed by the circumstances surrounding the card solicita-tion. The Board has held cards to be valid when the so-licitor represented the cards were for the purpose ofseeing if the employees wanted an election and "it wouldbe left up to the people to vote it [the Union] in or out."Great Atlantic & Pacific Tea Co., 210 NLRB 593 (1974).Similarly, in Unarco Industries, 197 NLRB 489 (1972),the same result was reached concerning representationsthat "they needed so many more cards before they couldgo ahead and get an election," and "we need six or eightmore signatures in order for the Union to hold an elec-tion." (Id. at 494.) In the circumstances under consider-ation here, Garcia told Pulido the purpose of the cardwas to get a union in and to hold an election. I do notcredit Pulido's testimony that he was told it was solelyto have an election. Thus, I find in the totality of the cir-cumstances that the solicitor did not misrepresent thepurpose of the card. I find nothing inconsistent with therepresentations made here and the purpose stated on theface of the card. In light of this, Pulido's card is a validdesignation of the Union as his bargaining representative.The Catalyst, supra.George BroaddusŠcard signed January 30 (G.C. Exh150): Del Castillo testified that he observed Broaddus atthe union meeting on January 30 at the Hilton where theemployees met with Union Representative Guardiola. Ithas been established that Guardiola told the employeesthat they would be authorizing the Union to representthem and the Union would proceed through the electionprocess in order to establish its representation rights withthe Respondent. Del Castillo observed Broaddus take anauthorization card and fill it out at the meeting. Broad-dus did not turn in the card at that time, but subsequent-ly gave it to Del Castillo at the store. Broaddus testifiedhe was told at the meeting that the card was for the pur-pose of getting an election. Broaddus acknowledged thathe read the card before he signed it. There is nothinghere that indicates Broaddus was told that the sole pur-pose of the card was to get an election. To the contrary,it has been found previously that Guardiola explained therepresentative purpose of the designation and how theUnion intended to attain this status. The designation ofthe Union as the bargaining representative was clear andunequivocal on the face of the card and the representa-tions by Guardiola were not inconsistent with this pur-pose. Hedstrom Co., 223 NLRB 1409, 1411 (1976). Thus,I find the card of Broaddus to be a valid designation ofthe Union to be his bargaining representative.Rudolfo CerdaŠcard signed March 22 (G.C. Exh. 155):Del Castillo testified he gave Cerda an authorizationcard when Cerda came to his home to repair his televi-sion set. According to Del Castillo, he told Cerda thatwhen the majority of the employees signed authorizationcards, they could get representation by the Union andcould have an election. He also told Cerda that by sign-ing the card he was not obligated to pay union dues oreven to vote for the Union in the election. C,erda testi-fied he signed the card at a union meeting at someone'sapartment, but he could not recall the name of theperson. According to Cerda, he was told the Unionwould help the employees get better wages, workingconditions, and cost of living wages. Cerda also statedthat he was told the purpose of signing the cards was todetermine how many employees were interested in theUnion and if 50 percent or more signed cards, therewould be an election. Cerda acknowledged he read thecard before signing. He also passed out authorizationcards to other employees and encouraged them to sign.The Respondent contends that Cerda was told that thesole purpose of the card was to get an election. I findthis to be contrary to the testimony in the record. Evenif the testimony of Del Castillo is disregarded, it is clearfrom Cerda's own testimony that it was not representedthat the card was solely for the purposes of securing anelection. Cerda read the card and therefore was aware ofthe clear language on the face of the card. In addition, MONTGOMERY WARD & CO.165the representations made to Cerda are similar to thosewhich the Board has already held do not invalidate theclear designation contained on the face of the card. SeeGreat Atlantic & Pacific Tea Co., supra; Unarco Industries,supra. In these circumstances I find that Cerda's card isvalid and counts toward the Union's majority status.Angelica Correa•card signed February 7 (G.C. Exh159): Correa signed an authorization card after havingseveral conversations with Carlos Molina about theUnion. Correa testified Molina told her that by signingthe card, she would be asking for representation by theUnion, but the signing of the card did not mean theUnion would automatically come in because there had tobe an election.It is clear from Correa's testimony that Molina neverrepresented that the only purpose of the card was tosecure an election. Rather, his representations were con-sistent with the designation contained on the face of thecard and he indicated that the Union would secure itsrepresentation rights by means of an election. In thesecircumstances I find that Correa's card is a valid designa-tion of the Union as her bargaining representative.Laic! Cuellar•card signed March 21 (G.C. Exh 160):Del Castillo testified regarding the circumstances sur-rounding the signing of this card. He stated that he re-ceived the card from Ramero Juarez, a member of theorganizing committee of the Union. Del Castillo did notobserve Cuellar sign the card and it was turned in to himby the card solicitor. Neither J uarez nor Cuellar werecalled to testify regarding the card. Nor did the GeneralCounsel attempt to establish the validity of the signatureon this card from any source.The Respondent contends that the signature on thiscard has not been properly authenticated. In my judg-ment, the Respondent is correct in this regard. Althoughsecondary evidence may be used to establish the authen-ticity of an authorization card, the testimony of Del Cas-tillo fails to accomplish this. Del Castillo did not see thecard signer execute the card nor was it handed to himpersonally by the card signer; which would indicate thatthe signer had designated the Union to be her bargainingrepresentative. See J. P. Stevens & Co., supra. Accord-ingly, I find that Cuellar's card has not been properly au-thenticated and therefore cannot be counted in establish-ing the Union's majority status.Fernando G. Enriquez•card signed April 21 (G.C. Exh.162): Del Castillo testified that he solicited Enriquez' sig-nature on an authorization card, He stated he spoke tothe employee in Spanish and informed him that the em-ployees were organizing for the Union and needed cardsin order to be represented by the Union and to have anelection. He further testified that he told Enriquez thatby signing the card, the employee would not be obligat-ed to vote for the Union in the election. Enriquez gaveDel Castillo the information to be written on the cardand then signed it. Enriquez, who was receiving disabil-ity benefits due to a job-related injury at the time of thehearing, testified he was told the employees were inter-ested in getting a union for better benefits. He stated hewas also told that if he wanted to receive informationabout the Union he should sign the card.It is evident from the testimony of Del Castillo andEnriquez that it was not represented that the sole pur-pose of the card was to get information about the Union.To the contrary, the card signer was told the employeesneeded signatures to be represented by the Union and tohave an election. Nothing stated by Del Castillo in thissolicitation was contrary to the authorization purposecontained on the face of the card. Moreover, althoughEnriquez testified in English, it is clear that Del Castillofully conveyed the various purposes of the card to theemployee since he spoke to him in Spanish. Therefore, Ifind that Enriquez' card is a valid designation of theUnion to be his bargaining representative. However,since his card is dated April 21, which is after the date ofthe Union's demand for recognition, it cannot be countedtoward the Union's majority status until the date con-tained on the face of the card.Magdalena Flores•card signed February 14 (G.C. Exh164): Flores attended the meeting held at the Hilton onFebruary 14. She testified she asked the union represent-ative at the meeting if the employees would be obligatedin the future were they to sign the authorization cards.According to Flores, she was told that signing the cardswould not obligate the employees,, and that the cardswere simply to get enough signatures to hold an electionwhere the employees would determine whether theywanted to be represented by the Union. Molina testifiedthat he also attended that meeting and saw Flores therewith her husband. Molina stated that the union represent-ative, Elliot, told the employees that signing the authori-zation cards did not mean they were in the Union. Elliottold the employees that a certain percentage of signa-tures were needed to show that they were interested inbeing represented by the Union. Elliot stated, accordingto Molina, that when this percentage was achieved, anelection would be held to allow the employees to voteon whether they wished to be represented by the Union.From the above facts, the Respondent deduces that itwas represented to Flores that the sole purpose of thecard was to secure an election. I find otherwise. Flores'testimony is not inconsistent with that of Molina regard-ing what was said to the employees at this meeting.However, she did not fully elaborate on the explanationgiven by Elliot. I credit the testimony of Molina that-E1-Hot's explanation to the employees went further than thetestimony of Flores. Thus, I find that he told the em-ployees a certain percentage of signatures were neededto show that the employees were interested in being rep-resented by the Union and that once this was attained, anelection would be held to allow the employees to voteon union representation. There is nothing in these repre-sentations by Elliot that are inconsistent with the clearlanguage on the face of the card. Nor do I construethese representations as being an attempt to assure thecard signer that her card would be used exclusively forthe purposes of securing an election. Rather, the repre-sentations stressed the fact that once the Union securedenough designations as bargaining representatives, it in-tended to follow the election route in order to gain rep-resentation rights with the Respondent. Winco PetroleumCo., supra at 1134; Great Atlantic & Pacific Tea Co., 230 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDNLRB 766 (1977); Great Atlantic & Pacific Tea Co.,supra; Unarco Industries, supra. Therefore, I find Flores'card to be a valid designation of the Union as her bar-gaining representative.Donald FrymireŠcard signed February 16 (G.C. Exh.166): Frymire's signature was solicited by Carlos Molina.Molina testified he gave the card to Frymire in the Buf-feteria. He told the employee that the purpose of thecard was to get the Union to represent employees in thestore and to see how many were interested in having anelection. Molina stated that Frymire replied that he al-ready knew about unions because he had belonged toone in another state. Frymire signed the card and re-turned it to Molina. Frymire's testimony regarding thesolicitation differs from that of Molina. Frymire, who, nolonger is employed by the Respondent, stated he toldMolina he was not certain that he wanted to sign an au-thorization card for the Union. Later, he went to Molinaand asked for a card. He stated he questioned Molinaabout the language on the card that authorized theUnion to represent the card signer for purposes of col-lective bargaining. According to Frymire, Molina statedthat language did not mean anything and that the cardwas simply to get an election. It was after this explana-tion by Molina that Frymire signed the card.Respondent's objection to this card is well taken. It isclear from the testimony of Frymire, which I credit, thatMolina deliberately told him to disregard the languageabove his signature on the card. This falls squarelywithin the circumstances that the Supreme Court pointedout would nullify the designating language on authoriza-tion cards. NLRB v. Gissel Packing Co., supra 395 U.S. at606. For the above reason, Frymire's card is not a validdesignation of the Union as his bargaining representative.Maria Alicia GarzaŠcard signed April 30 (G.C. Exh169): Garza's card was admitted into evidence on thestrength of the testimony of Del Castillo. Garzo was notcalled as a witness. Del Castillo testified that he gave thecard to Garza who filled it out and returned it to himExamination of the card reveals that she printed hername on the line that stated, "Print Name." However,she did not sign the card on the line where the signaturewas required.Respondent objects to the card of Garza on thegrounds of improper authentication regarding the signa-tures and the fact that it was dated after April 10. I findneither of these objections invalidates Garza's designa-tion of the Union as her bargaining representative. DelCastillo's testimony regarding the signing of this card isunrefuted. The Board has consistently held that a card isnot invalidated simply because the card solicitor did notwitness the signing of the card. Dresser Industries, 248NLRB 33, 38 (1980). Therefore, the only question re-garding this card is the fact that Garza's name was print-ed on the line which stated "Print Here" and the signa-ture line was left blank. Had Garza signed her name tothis card it would have been properly authenticated byDel Castillo, as the solicitor to whom the card was re-turned. I see little distinction between the card here andcards which the Board has held to be valid where thename of the card signer is printed on the signature lineand the card is authenticated only by the solicitor. SeeMcEwen Mfg. Co., 172 NLRB 990, 993 (1968), enfd. subnom. Clothing Workers, 419 F.2d 1207 (D.C. Cir. 1969),cert. denied 397 U.S. 988 (1970). The mere fact thatGarza printed her name and left the signature line blankdoes not invalidate her intention to authorize the Unionto represent her. Indeed, she ratified this intention whenshe returned the card to Del Castillo. McEwen Mfg. Co.,supra. Therefore, I fmd the card of Garza to be a validdesignation of the Union as her bargaining representa-tive, Because Garza's card is dated April 30, however, itcannot count toward the Union's majority status untilthat date.Adan GutierrezŠcard signed May 20 (G.C. Exh 171):Del Castillo testified that although he did not solicit Gu-tierrez' signature, the employee turned in a signed au-thorization card to him. There was no other testimonyoffered relating to the circumstances in that this cardwas signed by Gutierrez.The Respondent objects to this card on the groundthat it is dated after April 10. I find this objection hasnothing to do with the validity of the card. In the ab-sence of any testimony tending to invalidate the card, Ifind that Gutierrez did effectively designate the Union ashis bargaining representative when he signed the card.However, because the card was not signed until May 20,it cannot count toward the Union's majority status untilthat date.Michael McKissackŠcard signed April 22 (G.C. Exh.178): McKissack testified he first received a card fromDel Castillo. At the time he was given a card, Del Cas-tillo stated the employee's signature was needed to helpbring an election about in the store. McKissack kept thecard but did not sign it. He later received another cardfrom Rudy Cerda, which he signed. McKissack testifiedthat when Cerda gave him the second card, he statedMcKissack's signature was needed in order to allow theemployees to have an election to determine if theywanted to be represented by the Union. McKissack ac-knowledged that he read the card before signing it.Respondent objects to this card on the grounds that itis dated after April 10 and that the signer was told thesole purpose was to get an election. As the Board indi-cated in Amber Delivery Service, supra, the situation hereis governed by the Board's decision in Levi Strauss &Co., 172 NLRB 732, 733 (1968). In that case the Boardfound that a statement that an election was contemplatedor that the purpose of the card was to make an electionpossible is insufficient in and of itself to render invalid anunambiguously worded card. Here, McKissack's testimo-ny clearly indicates that he read the card before signingit. In these circumstances, the failure of Del Castillo orCerda to allude to the representation purpose of the carddoes not indicate that that purpose was abandoned or ig-nored. Hedstrom Co., supra. Therefore, I find the card ofMcKissack is a valid designation of the Union as his bar-gaining representative. As in the case of the other cardsthat contained dates beyond April 10, McKissack's carddoes not become a valid designation until the date it wassigned.Gilbert MartinezŠcard signed February 13 (G.C. Exh.180): Martinez testified he received an authorization card MONTGOMERY WARD & CO.167from Carlos Molina on the sales floor in the appliancedepartment. At the time of the solicitation, Molina toldMartinez that a lot of people in the store wanted to gounion and that just about everybody in the departmenthad signed authorization cards. Martinez also testifiedthat Molina stated the purpose of the card was to get theUnion to represent the employees by having enoughsigned cards to get an election. Respondent objects tothe validity of the card on the grounds that Molina mis-represented that everyone else had signed cards and thatthe sole purpose of the card was to get an election.I find that the testimony of Martinez does not supportthe Respondent's objections. The testimony of Martinezdoes not demonstrate that the representation that anumber of other employees signed cards was the decisivefactor in causing him to sign the card on that date.Winco Petroleum Co., supra. Nor does his testimony indi-cate Molina represented the sole purpose of the card wasto have an election. Rather, his statements indicated thata number of the employees wanted to be represented bythe Union and the means to accomplish this was by get-ting enough cards in order to have an election. Theserepresentations were not inconsistent with the purposestated on the face of the card and do not invalidate thedesignation of the Union as bargaining representative.Dresser Industries, supra.Belen Ochoa•card signed January 31 (G.C. Exh 183):Ochoa testified that when she received an authorizationcard in the parking lot of the mall, she was told that ifthere were enough "votes," the employees could have anelection. Ochoa did not sign the card at the time it wasgiven to her but kept it for approximately a week. Shetestified that she thoroughly read the card and then wentto the public library to read up on labor unions. Afterresearching the matter, Ochoa decided to sign the au-thorization card.Although the Respondent contends that the solicitormisrepresented the purpose of the card by indicating itwas solely to get an election, I find the circumstanceshere belie the Respondent's claim Although the card so-licitor did not allude to the representative purpose of thecard during the solicitation, this employee took- it uponherself to carefully examine and read the card, and thenresearch information regarding unions. It is clear thatwhen this employee decided to sign the card (1 weeklater) she had every intention of designating the Union asher bargaining representative.Yong Kol Pak•card signed January 31 (G.C. Exh. 184):Del Castillo testified concerning this card. According toDel Castillo, he received the card from another memberof the organizing committee, but was unable to identifythe person. No other testimony was elicited concerningthis card or the circumstances surrounding its solicita-tion.I find this card has been improperly authenticated andis not a valid designation of the Union as the bargainingrepresentative of the card signer. Del Castillo was unableto recall who had solicited the card, nor was the cardsolicitor called to testify about the circumstances sur-rounding the signing of the card. In my judgment, thereis insufficient secondary evidence to sustain the validityof this card.Ramon Pruneda•card signed January 31 (G.C. Exh186): Pruneda was given a blank authorization card byDel Castillo. At the time Del Castillo gave the card toPruneda he was accompanied by Carlos Molina andFred Garcia. According to the testimony of Prtmeda, hewas told by the three employees that the Union wouldget better wages and benefits for the employees. Theyalso indicated that the purpose of the card was to "bringunion representation" to the employees so they couldevaluate what the Union had to offer and make up theirown minds. Pruneda testified he read the card before fill-ing it out and signing it.The Respondent asserts that it was represented toPrunecla that the only purpose of the card was to securemore information about the Union by meeting withunion representatives. Pruneda's testimony, however,does not support this claim. Statements that one of thepurposes of an authorization card is to have a union rep-resentative come and talk to the employees does not indi-cate that the solicitor is directing the employee to ex-pressly disregard the language on the card. Moreover,during the discussion with the card solicitors, Prunedawas told that the Union would get better wages and ben-efits for the employees. In the totality of the circum-stances surrounding the signing of this Card, it cannot besaid that the solicitors Misstated the purpose of the card.Dresser Industries, supra; The Catalyst, supra. Therefore,Pruneda's card shall count toward the Union's majoritystatus.Baldemar Ramirez•card signed February 13 (G.C.Exh. 187): Del Castillo testified he received a signedcard from Ramirez and he filled in Ramirez' address anddated the card Ramirez, on the other hand, testified hewas given an authorization card by a coworker, TonyTijerina. He stated that Tijerina informed him that signa-tures were needed so that union representatives couldhave a meeting with the employees. Tijerina also toldRamirez that votes were needed so that a union could bebrought into the store. It is asserted that Ramirez' cardwas solicited on the misrepresentation that the only pur-pose of the card was to get information by having ameeting with union representatives.In my judgment this assertion does not fully take intoaccount all that was stated to Ramirez at the time his sig-nature was solicited. He was not only told that a purposeof the card was to allow the employees to have a meet-ing with union representatives, but he was also told thatsigned cards were needed so that a union could bebrought into the store. This clearly indicated that one ofthe purposes of the card was to get union representationfor the employees and it is not inconsistent with the ex-press language contained on the face of the card. There-fore, I find the card of Ramirez is a valid designation ofthe Union as the bargaining representative.Rosalinda Ramirez•card signed January 31 (G.C. Exh.188): This employee testified she was given a card butmisplaced it. She received a second card, which she re-tained for awhile before signing. According to Ramirez,the card solicitor told her the purpose of the card was toget an election. She also testified, however, that the so-licitor discussed getting better wages and insurance bene- 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfits through union representation. She thought, althoughshe was not certain, that the solicitor may have also saidthe employees were seeking representation by the Union.The objection that Ramirez' card was solicited on themisrepresentation that its sole purpose was to get anelection is not supported by Ramirez' own testimony. Itis evident from her statement that the solicitor discussedthe benefits she would receive through union representa-tion and that she was told the employees were seeking toget that representation by the Union. In the totality ofthese circumstances, the representations made to Ramirezwere not inconsistent with the express purpose stated onthe face of the card, i.e., to authorize the Union to repre-sent the card signer. Accordingly, Ramirez' card is avalid designation of the Union as her bargaining repre-sentative.Jesse RodriguezŠcard signed April 18 (G.C. Exh. 192):Del Castillo testified he received the card from RudyCerda. Although Cerda was not called to testify regard-ing the circumstances surrounding the solicitation, Rodri-guez confirmed that he was given the card by Cerda.According to Rodriguez, in soliciting his signature,Cerda stated that if he wanted to receive more`informa-tion about the Union, he should sign the authorizationcard. Rodriguez affixed his signature to the card and re-turned it to Cerda who filled in the balance of the infor-mation on the card. 'This card is contested on threegrounds: (1) improper authentication; (2) misrepresenta-tion that the purpose of the card was solely to receiveinformation about the Union; and (3) the card was datedafter April 10.In view of the fact that Rodriguez confirmed hesigned the authorization card, I find the card has beenproperly authenticated. The validity of its designation ofthe Union as the bargaining representative, however, isanother matter. The only testimony regarding this cardcomes from Rodriguez, who was asked to sign the cardif he wanted to get more information about the Union.On the basis of this testimony, I am of the view that thesolicitation of this card amounted to an assurance thatthe signer's card would be used for no other purposethan to receive information about the Union. For thisreason, I find the card of Rodriguez is not a valid desig-nation.Leonor RutledgeŠcard signed April 5 (G.C. Exh. 194):Del Castillo provided the only testimony regarding thiscard. He stated that when Rutledge gave him the author-ization card it only contained her signature. Del Castillodid not observe the employee sign the card. He complet-ed all the other information required on the card andturned it in to the Union. Respondent claims this cardhas been improperly authenticated and therefore must berejected.I find the Respondent's objection to this card to bewithout merit. Cards are properly authenticated whenthe signatory returns the card to the solicitor, eventhough the solicitor did not witness the actual act ofsigning. In so doing, the card signer thereby acknowl-edges any writing contained on the card to be his or herown. Dresser Industries, supra; McEwen Mfg. Co., supra.Thus, I find the card of Rutledge to be a valid designa-tion of the Union as her bargaining representative.Criselda SaenzŠcard signed April 5 (G.C. Exh. 195):This employee testified she was solicited by Del Castilloand Garcia in the shopping mall According to the testi-mony of Saenz, she was told that if she signed the card,"it would help bring the Union down for a vote in thestore." Although Saenz acknowledged she filled out theentire card, she professed not to have read the languageauthorizing the Union to represent her. She asserted thatshe was in a hurry and was on her lunch hour.The Respondent objects to this card on the groundthat it was represented to the employee that the sole pur-pose of the card was to secure an election. I find nothingin the representations made to Saenz which indicate thatshe was to disregard the express language contained onthe card or which assured her that the card would be forno other purpose than to get an election. I do not creditSaenz' testimony that she did not read the designatinglanguage contained on the card, but nevertheless filledout all the information required on the face of the card.As previously noted, many of the employees questionedby the General Counsel professed to have read selectedportions of the card and I discredit their testimony inthis regard. Accordingly, I find that when Saenz signedthe card, she intended to designate the Union as her bar-gaining representative. Great Atlantic & Pacific Tea Co.,230 NLRB 766 (1977).Rachel SalinasŠcard signed January 31 (G.C. Exh.196): Salinas testified she received a card in the shoppingmall, but was uncertain whether the solicitor was DelCastillo, Garcia, or Molina. She stated that when shewas first approached, she did not want to join the Unionand did not sign the card. She testified that she was latertold that the signing of the card did not mean she wasjoining the Union, it merely was for the purpose of get-ting a union representative to meet and talk with the em-ployees. Salinas stated that while she read the entire cardin order to fill it out, she did not "thoroughly" read theportion designating the Union to be her bargaining repre-sentative. Subsequently, Salinas became a member of theantiunion group and sometime in late March or earlyApril, asked Molina and Garcia to return her card. TheRespondent objects to this card on the grounds that Sali-nas revoked her designation and that the card was solic-ited under misrepresentation regarding its purpose.As in the case of Wisdom, I find that Salinas' attemptto retrieve her card and revoke her designation is inef-fective. Having found that the Respondent committednumerous unfair labor practices shortly after the organiz-ing campaign began, the presumption attaches that theattempt to revoke the designation was motivated by Re-spondent's unlawful conduct. As to the representationsmade during the solicitation of Salinas' signature, I findnothing in the totality of the circumstances to indicatethat the solicitor directed her to disregard the expresslanguage designating the Union as her bargaining repre-sentative or that the card was only for the purpose ofhaving the union representative meet and talk with theemployees. As previously indicated, I discredit the testi-mony of Salinas and the other employees who stated thatwhile they read the card, they did not "thoroughly" readthe authorizing language contained on the card. Thus, I MONTGOMERY WARD & CO.169find that there were no representations made to Salinaswhich cancelled or contradicted the message on thecard. Accordingly, I fmd Salinas' card to be a valid des-ignation of the Union as her bargaining representative.Dresser Industries, supra.Tony TijerinaŠcard signed January 29 (G.C. Exh. 197):Tijerina signed a card at the meeting held at the HiltonInn on January 29. He testified that the purpose of thecard was to try to get the Union in the store. Tijerinaacknowledged he read the entire card before signing it.He also testified that the union representative informedthe employees attending the meeting that they weretrying to get as many signatures as possible in order tohave an election to bring the Union in the store.Respondent objects to this card on the ground that itwas represented to the card signer that the sole purposeof the card was to have an election. Having previouslyfound that the representative purpose of the card was ex-plained by the union representatives at this meeting, Ifind Tijerina's card to be a valid designation of theUnion as his bargaining representative.Natividad TijerinaŠcard signed January 31 (G.C. Exh198):Del Castillo testified Tijerina handed him thesigned card in the store Buffeteria. Tijerina stated thatwhen his signature was solicited, he was told the cardwas to get information about a union that would help theemployees receive more pay and better benefits. Accord-ing to Tijerina, he did not read the entire card, but ac-knowledges that he filled in all the information containedon the face of the card. Respondent objects to the validi-ty of this card on the ground that it was represented thatthe sole purpose of the card was to receive informationabout the Union.Because I do not credit the testimony of the employ-ees who indicated they only read selected portions of thecard, I find that Tijerina read the card in its entiretybefore signing it. Considering all of the circumstancessurrounding the solicitation, I find Tijerina's card to be avalid designation of the Union as his bargaining repre-sentative. Not only did he read the card, the solicitoralso indicated that the Union would help the employeesreceive better benefits and wages. I find nothing in therepresentations to Tijerina which directed him to disre-gard the express language of the card or assured him thatit would be used only to receive information. Hence, Ifind this card to be a valid designation of the Union ashis bargaining representative.Juanita TimmonsŠcard signed April 29 (G.C. Exh.199):The only testimony given regarding this card wasthat of Del Castillo. He stated the card was given to himby an unidentified member of the union organizing com-mittee. Respondent considers this card improperly au-thenticated and also objects to the card on the groundthat it is dated after April 10.Because it is obvious Del Castillo did not observe thesigning of this card, and as there is no supporting testi-mony from the card signer or the solicitor, or any othersecondary evidence to authenticate the signature on thecard, I fmd it to be improperly authenticated. Therefore,for the purposes of determining the Union's majoritystatus, I fmd this card to be an invalid designation.Graciela AdameŠcard signed February 4 (G.C. Exh.201):This card was also identified by Del Castillo. Hewas unable to recall how he received the card, but ex-pressed the view that it might have been given to him bya member of the organizing committee. In the absence ofany further testimony or evidence concerning the au-thenticity of the signature on this card, I find it to be aninvalid designation.Guadalupe RamosŠcard signed January 31 (G.C. Exh.202):Although Del Castillo, who identified this card,was unable to recall whether the card had been given tohim directly by the employee or by an organizing com-mittee member, Ramos was called as a witness and ac-knowledged that he signed the card. Ramos was unableto read or speak English and stated that the card solici-tor spoke to him in Spanish. According to Ramos, hewas asked if he wanted to join the Union and he wastold that the card related to joining the Union. Ramossigned the card and gave it to the solicitor who thenfilled in all of the other information required on the faceof the card. Respondent objects to this card on thegrounds that it was improperly authenticated and thatthe non-English-speaking employee did not understandthe purpose of the card.It is clear that both of Respondent's objections to thevalidity of this card are without merit. Any deficienciesin Del Castillo's authentication of the card are fullyovercome by the fact that the card signer himself testi-fied and acknowledged that he executed the card. Fromthe tdstimony of Ramos, it is clear that the purpose ofthe card was fully communicated to him and that hecomprehended the meaning of the card when he signedit. Therefore, I find that Ramos was aware that he wasauthorizing the Union to be his bargaining representativeat the time he signed the authorization card. Sans SouciRestaurant, supra; see also World Generator Co., 242NLRB 1295 (1979).S. The Incidents Occurring After the Close of theHearing in January 1981As noted in the beginning of this decision, the hearingclosed on January 20, 1981. Prior to the submission ofthe briefs, additional charges were filed by the Unionagainst the Respondent and the Regional Director subse-quently issued new complaints alleging violations grow-ing out of events related to the prior cases. Upon thegranting of a motion by the General Counsel, the hear-ing was reopened on May 12, 1981, and additional evi-dence and testimony was received on the following1. The discharge of Yolanda AlvaradoAlvarado was first employed by the Respondent in1976. She left in 1977 and was reemployed in December1979. When she returned in 1979, she worked as a sales-person in the drapery department for approximately 2months and was then transferred to the sewing machineand vacuum cleaner department as a full-time commis-sion salesperson under the supervision of Ed Moreno.5959 A full-time employee is descnbed as one scheduled to work 30 ormore hours a week on a regular basis. 170DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAlvarado remained in this position until she was termi-nated in January 1981.During the hearing on the issues raised by the priorcomplaints, Alvarado gave testimony as a witness for theGeneral Counsel regarding alleged unlawful statementsmade by Moreno and Hull. Management was aware,through Moreno, that she was an active supporter of theUnion during the organizing campaign and the record re-veals she solicited employee signatures on authorizationcards and attended union meetings.Alvarado testified she was originally scheduled to goon maternity leave on December 9 and remain awayfrom work until January 12, 1981. Sometime in October,Alvarado was called into Padgett's office and givenforms that she and her doctor were to fill out giving theexpected dates she would be on leave.60 According toAlvarado, Padgett said someone would fill in for herwhile she was on leave but when Alvarado's leaveended, she could return to the sewing machine depart-ment. Alvarado testified she showed the forms toMoreno before submitting them to the personnel officeand indicated that if she could return before January 12(the date established by the doctor), she would let himknow. Moreno said he would advise Padgett and keep incontact with Alvarado.On December 2 Alvarado spoke to Moreno againabout her job. Her condition was such that it appearedshe was going to have to start her maternity leave beforeDecember 9. She asked Moreno if she would have herjob in the sewing machine department when she re-turned. According to Alvarado, Moreno assured her thathe had talked with Padgett, and the Respondent wasgoing to hire a part-time employee (Martin Rodriguez)to work in Alvarado's place until she returned.61 Alva-rado had her baby on December 3. Alvarado testifiedshe received a call at home from Moreno on December18. Moreno wanted to know if she could return to workbefore her leave was scheduled to end. He complainedthat Diaz was making mistakes and Rodriguez washaving a lot of merchandise returned. Alvarado promisedto check with her doctor and her husband and let himknow if she could return early. That same afternoon Al-varado went to the store and informed Moreno that shecould not return to work because it was too soon afterthe birth of her baby. Moreno replied that it was all rightand that Rodriguez would work in Alvarado's place inthe meantime. He told her to let him know when shewas ready to return.On January 7 or 8, Alvarado came to the store andspoke with Moreno. She reminded him that she wasgoing to return to work on January 12. Alvarado statedthat Moreno told her she would have to talk with Pad-gett and she would have to present a doctor's release60 Under the Respondent's system, maternity leave,was treated as anyother disability leave and the forms given Alvarado were claims for dis-ability income during the leave period. (See R Exh 117.)61 Until approximately a month before Alvarado went on maternityleave, the sales force in the sewing machine and vacuum cleaning depart-ment consisted of Moreno, Alvarado, and Gloria Diaz, all of whom werefull-time employees. In early November, a part-time employee (DannyElizando) was hired and Rodriguez was hired on a part-time basis inearly December.before returning. Alvarado went to Padgett's office, butPadgett was not available. Several days later, Alvaradocalled Moreno at the store and asked why it was neces-sary to secure a doctor's release since the forms she sub-mitted to the personnel office indicated she would returnto work on January 12.62 Moreno told Alvarado thatPadgett needed the doctor's release. On January 11 Al-varado again called Moreno at the store to inquire abouther schedule when she returned to work the followingday. Moreno told her she had to have a doctor's releaseand that she would have to talk with Padgett on January14. That some afternoon, Alvarado brought a releasefrom her doctor and took it to the personnel office. Al-though Padgett was there, Alvarado stated they did notengage in any conversation. She merely gave the medicalrelease to Delia Flores, the personnel clerk. The follow-ing evening, Alvarado called Moreno at home to inquireabout returning to her job in the sewing machine depart-ment. She stated that Moreno told her to come into thestore the next day and they would talk with Padgett.Alvarado came to the store on January 14 but wastold that Padgett was out of the office." Flores advisedAlvarado that she needed to talk with Padgett before re-turning to work. Alvarado left the personnel office andwent to the sewing machine department. While there,Moreno filled out Alvarado's employee appraisal formand discussed it with her. Alvarado questioned why shecould not return to work as scheduled. Moreno indicatedhe did not know, but that the employee would have totalk first with Padgett.After Alvarado left the store, she went to the Federalbuilding and spoke with Johnson, the union representa-tive. Alvarado returned to the store from the Federalbuilding about 4:30 p.m. She was informed by Floresthat P dgett had gone home but would be in contactwith her the next day. The following day Alvarado re-ceived a call at home from Moreno. According to Alva-rado, Moreno stated he could not take her back in thesewing machine department because of instructions givento him by Padgett. Alvarado asked Moreno if he was ac-cusing her of something and he replied that he was not,but "since the trial, everything was different." Morenoagreed to contact Alvarado later.Alvarado testified that on January 16, she went to theFederal building where she saw Moreno sitting in thewitness room. Alvarado stated that Moreno complainedhe was being accused of knowing so much about theunion organizing campaign, but that he really did notknow anything. Alvarado told Moreno that she merelywanted her job back. She stated nothing further was saidin this regard while she and Moreno sat in the witnessroom.Alvarado returned to the store that afternoon and waspaged by Padgett. When she went to Padgett's office she62 While Alvarado was on leave, she received a second set of disabilityclaim forms from the personnel office. A note was attached asking thatthe forms be completed correctly. After the doctor filled out the secondset of forms, Alvarado's husband returned them directly to the personneloffice. The forms indicated that Alvarado would be released to return towork on January 12.63 Padgett was at the Federal building participating in the hearing onthe unfair labor practice complaints that were being tried at that time. MONTGOMERY WARD & CO.171WAS told that she could not return to the sewing depart-ment because she had been replaced by two part-timeemployees. Padgett offered Alvarado a commission salesposition in the carpeting department. Alvarado protestedthat Rodriguez had been hired only as a temporary em-ployee while she was on leave, but Padgett stated shewould not remove Rodriguez from the sewing machinedepartment. Padgett offered to put Alvarado on a wait-ing list for preferential rehire in the sewing department ifshe did not accept the position in the carpet department.Alvarado then asked if she could be transferred to themajor appliance department and Padgett indicated shewould check it out. During the conversation with Pad-gett, Alvarado complained that she would have to do alot of heavy lifting because the sales personnel had topull the heavy rolls of carpeting and linoleum iii order tocut them. She also complained that the sales commissionin the carpeting department was less than the 9 percentthat she had been receiving in the sewing machine de-partment.6Later that day, Padgett called Alvarado at home. Pad-gett told the employee that there were no openings inany department except the carpet department. She toldAlvarado that she could earn good money on her com-missions in carpeting. Alvarado protested that the com-mission in that department was less than she had been re-ceiving. She accused Padgett of not allowing her toreturn to the sewing machine department because shehad been involved in the efforts to get the Union to rep-resent the employees. Alvarado stated that Padgett didnot respond to her accusation.On January 19 Alvarado again came to the Federalbuilding while the hearing was in progress. She sat in thewitness room and briefly talked with Moreno, who wasalso there. According to Alvarado's testimony, Morenosaid that when the Respondent won the case, all the em-ployees who testified against the Respondent would befired. At this point, one of the attorneys for the Re-spondent came in the witness room to speak to Morenoand her conversation with Moreno ended.Moreno denied knowing the date that Alvarado wasscheduled to return from her maternity leave. He alsodenied that Alvarado showed him the claim forms whichindicated her scheduled date 0f return. He did acknowl-edge, however, that Alvarado asked him, prior to goingon leave, if her job would be available when she re-turned. He stated he told the employee that it woulddepend on the conditions in the department at that timeshe came back.64 Enoc Zumga (formerly in the carpeting department and alleged tobe a discriminatee in the prior case) testified that the salespersons in thecarpeting department were required to lift heavy rolls of carpeting andlinoleum. He stated that while they used machines to do this, it was nec-essary for the salespersons to pull the material out by hand in order tocut it The stock help was supposed to assist the salespersons in movingthe rolls, but Zuniga testified they were rarely available because theywere always busy with other work Therefore, according to Zuniga, thesales personnel would have to bring stock out onto the floor two to threetimes a week Zuniga also testified that the commission on direct floorsales was 6 percent; on sales made out of the store, the commission was 8percent, in addition, the salesperson received a 6-percent commission onall labor for installing the floor covering soldMoreno also testified that while Alvarado's work wassatisfactory, she had been replaced in his department bytwo part-time employees (Elizandro and Rodriguez). Ac-cording to Moreno, when there were three full-time em-ployees allocated to his department, his actual payroll ex-ceeded the amount budgeted for his department. In addi-tion, whenever any of the employees were off, he had tocover the sales floor with "floaters" who were not thatfamiliar with the operation of the department or the mer-chandise being sold. He stated that prior to Alvarado'sleave of absence, he had to use floaters four or five timesa month. After Alvarado was replaced with the part-timeemployees, he only had to resort to the use of floatersonce or twice a month. He also indicated that by substi-tuting the two part-time employees for Alvarado, he hada lower departmental payroll and better floor coverage.Because of this, his volume of sales increased to thepoint where he was able to reduce the need for "markdowns" in order to move merchandise; thereby makingthe department more profitable."Moreno also testified that the work performance of thepart-time employees in his department was excellent. Hedenied calling Alvarado in mid-December to complainabout the poor performance of the employees in thesewing machine department, but was unable to recall ifhe had asked Alvarado to shorten her maternity leaveand return early. Moreno admitted, on cross-examination,that based on a report of sales errors given to Hull forthe week ending February 4, 1981, he was directed tohave a meeting with his sales people because their per-centage of errors far exceeded the standard allowed bythe Respondent. (See G.C. Exh. 224,) He also admittedthat on March 17, 1981, he was compelled to place Eli-zandro on 30 days' probation because the employee con-tinued to make so many errors.Moreno acknowledged seeing Alvarado on two occa-sions in the witness room at the Federal building duringthe trial of the prior complaints. He stated their conver-sation only touched on general matters and that he toldAlvarado when he was called as a witness, he would tellthe truth. He specifically denied telling Alvarado that ifthe Respondent won the case, all of the employees whotestified against the Respondent would be fired.Finally, Moreno testified that after Alvarado came tothe store to determine her work schedule, he told herthat she would need a doctor's release for the personneldepartment. Sometime later, Moreno was out of the storeand received a call from Gloria Diaz. She informed himthat Alvarado was at the store making angry threats re-garding Moreno. According to the information passed onto Moreno, Alvarado stated that Moreno would lose hisjob, his wife, and family if she did not get her job backin the sewing machine department. Moreno call Padgettand informed her of the threats. Moreno then called Al-varado at home and told her that he had been advisedthat she made threats against him at the store. He toldAlvarado that before she returned to work she needed a65 According to the testimony of the management witnesses, whensales were "soft," a department had to resort to markdowns on the mer-chandise m order to sell it The greater the number of markdowns, theless profit a department would earn 172DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoctor's release. He stated that Alvarado continued toinsist that he could give her her job back. Moreno toldAlvarado she had to follow the store's procedures beforereturning to work. At this point, according to Moreno,Alvarado stated that he was getting paid to fire her andthat management was nothing but a bunch of "suck-asses." He further testified that Alvarado said that if theUnion got in, the employees would get rid of Hull andGore and she would get rid of himPadgett testified she was responsible for the decisionto offer Alvarado a sales position in another departmentafter the expiration of the employee's maternity leave.Padgett stated that sometime in September, she explainedto Alvarado the Respondent's maternity benefits andgave the employee the necessary health claim forms tobe completed by the employee and her doctor. (See R.Exhs. 115 and 117.) When such forms are returned by anemployee, they are processed by the payroll clerk (TeklaRonnbeck) who signs Padgett's name to the documentand forwards them to the Respondent's accounting de-partment in Grand Prairie for processing.66The policy followed when employees return from dis-ability leave is set forth in Respondent's personnelmanual. It states:Reinstatement will be offered provided, of course;,that the former position or a substantially equivalentone is available. If no such position is available theemployee will be placed on a preferential hiring listand will be reinstated into the first suitable opening.[R. Exh. 120.]In the case of employees on maternity leave, if they re-turned during the peak seasons or if the turnover in theirdepartment was such that there were vacancies whentheir leave ended, they were normally allowed to returnto the same jobs they held when they went on leave. Inthe absence of these conditions, the employees wereeither assigned to another department or placed on apreferential rehire list for the department in which theyworked prior to going on leave. Padgett also testifiedthat under a new mechanized payroll system (MPS) nowutilized by the Respondent, she was required to replacefull-time employees who left or went on long-term leavewith part-time employees where possible, in order toachieve the new staffing guidelines mandated by Re-spondent's headquarters in Chicago."Padgett stated she first spoke face-to-face with Alvara-do on January 15, 1981. Prior to this, she had talkedwith Moreno and ascertained that Elizandro and Rodri-guez were working out well. She then decided there wasno need to have three full-time employees in the sewingmachine department. The use of the part-time employeesprovided more flexibility in scheduling them as the sell-ing needs dictated. She informed Moreno that she wouldoffer Alvarado a job elsewhere when the employee re-66 For this reason, Padgett stated she was not aware of the date Alva-rado was expected to return until given Alvarado*s medical release byFlores on January 12 or 13. The medical release indicated that Alvaradowas available to return to work on January 14 (R. Exh 116)67 The mechanized payroll system (MPS) is treated as a separate topic,infra.turned to work. When Padgett left the Federal buildingon January 14, she instructed Flores to call Alvaradoand have her come to the store the following day. Pad-gett offered the employee a position in the carpeting de-partment. She told Alvarado that she had been replacedin the sewing machine department by two part-time em-ployees. Alvarado indicated she did not want to work inthe carpeting department and Padgett then offered to puther on a preferential rehire list for the sewing machinedepartment. According to Padgett, Alvarado could notunderstand why she could not return to her former posi-tion. Padgett then told Alvarado to let her see what shecould do.The following day, Padgett called Alvarado on thetelephone and told her that the only available openingwas in the carpeting department. She stated that Alvara-do would have a greater earning potential. She told Al-varado that based on the earnings of a recently hired em-ployee in that department, her minimum potential was$14,000 a year as contrasted to $8700 she earned in thesewing machine department the prior year. Alvaradostated that she did not want to work for Oscar Palacios,the manager of the carpet department, and Padgett at-tempted to convince Alvarado that she should not lether personal feelings regarding Palacios enter into thematter. According to Padgett, Alvarado stated that shehad talked with Tekla Ronnbeck and knew that the Re-spondent had to give her job back because other preg-nant employees had returned to their former jobs. Pad-gett sought to explain to Alvarado that under the MPSbeing used by the Respondent, part-time employees werebeing used to replace full-time employees in many in-stances. Alvarado then claimed that Padgett was at-tempting to "walk over her" because she was Hispanicand because she supported the Union. Padgett concludedthe conversation by telling Alvarado to do what shethought best.Padgett terminated Alvarado a week later for "failureto report to work after an approved leave of absence."According to Respondent's personnel policy, this meantthat Alvarado was not eligible for rehire by the Re-spondent.2. The changes in the Respondent's payroll systemand its impact on the use of part-time employeesPadgett and Gore testified regarding the Respondent'spractice of increasing the number of part-time employeesand reducing the number of full-time employees at theRespondent's store. According to Padgett, this had beenan ongoing practice since 1976. She stated she had dis-cussed the possibility of reducing the full-time personnelwith Hull in May or june 1980. According to Padgett, itwas decided at that time that the only action to be takenwould be one of attrition, i.e., to replace full-time em-ployees who left for one reason or another with part-time employees. Padgett further testified that in certaindepartments, however, this policy could not apply. Shecited the warehouse, TV and stereo, furniture, and majorappliances as the departments where full-time employeescontinued to be needed. MONTGOMERY WARD & CO.173Gore testified that in September 1980, Respondentstarted to reduce the number of full-time employees andutilize more part-time employees. This was accomplishedwhen full-time employees went on extended leaves of ab-sence, transfers to other stores, or switched to part-timepositions for personal reasons. According to Gore, Re-spondent's headquarters in Chicago audited the McAllenstore in November 1980, and pointed out there were toomany overlaps among the full-time employees.Gore also testified that Respondent started using amechanized payroll system (MPS) in place of the manualpayroll system in its stores nationwide. Under the manualsystem, department heads or sales managers were re-quired to prepare payroll worksheets a month in ad-vance. In October 1980, all the Montgomery Ward storesinstituted a computerized system that allowed for a moreaccurate estimate of staffing needs to cover the sellinghours. This "fine tuning," according to Gore, allowedthe Respondent to use more part-time employees, be-cause of the flexibility of scheduling them to providecoverage when needed as opposed to being locked in toset hours with full-time employees. Padgett testified thatin January 1980 (prior to MPS), the ratio of full-time em-ployees to part-time employees in selling areas was 63percent to 37 percent and in nonselling areas it was 85percent to 15 percent; thereby giving a total ratio for thestore of 72 percent full-time employees and 28 percentpart time. After MPS was put into effect (January 1981),the ratios changed dramatically. In selling areas it was 45percent full time and 55 percent part time. In nonsellingareas, it was 79 percent full time and 21 percent parttime; giving a storewide ratio of 59 percent full time and41 percent part time. (R. Exh 122)693. The discharge of Gilberto MoralesMorales worked in the furniture department at thetime of his discharge. He had been active in the unionorganizing campaign and was one of the employees whosigned a letter declaring support for the Union. He alsotestified at the hearing on the initial complaints regardingconversations with Gore and Frank Perez. According toMorales, he had receivd policy exception notices (writ-ten warnings) on several occasions for poor sales in 1979and had been placed on probation by Gore. He statedthat after he testified on behalf of the Union in October1980, he began to receive many more policy exceptionnotices•by his estimate, 15 to 20•and was put on pro-bation by Gore in December 1980. He continued to re-ceive policy exception notices after being placed on pro-bation and was terminated by Gore on February 11,1981.Morales acknowledged that he had been written up inthe past for failing to give the proper markdowns onsales and for his handling of customers.69 Morales stated68 It is stipulated that the Respondent never advised or consulted withthe Union regarding the change in the payroll system or the greater utili-zation of part-time employees,69 When merchandise is marked down, the salespersons are issued a"football list" which indicates the regular sales pnce and the markdownprice. In addition, copies of the football list are usually available in thedepartment affected by the markdownsthat he had been warned by Gore for failing to note theproper markdown on sales. According to Morales, therewere times when the football list was not available to thesales personnel. He also testified that he had been writtenup in one incident where a customer wanted merchan-dise that was not available. Morales stated he told thecustomer this, but she insisted on getting the merchan-dise. The customer ultimately complained and he re-ceived a warning. The triggering incident, according toMorales, occurred when a customer purchased merchan-dise on a layaway plan. The customer came in later toadd another item to the account and Morales receivedverification from Respondent's San Antonio warehousethat the merchandise was available. When the customerliquidated his outstanding balance and wanted the mer-chandise, the additional item was not available. The cus-tomer then rescinded the sale and wanted his money re-turned. Morales told this to Rocha, his manager, and wasinstructed to make up an ROR and have it approved byGore. Morales testified that he told Gore and Rocha hewanted to have the matter handled quickly because hewas going to be off for 2 days. Rocha assured him thathe would handle the problem. When he returned 2 dayslater, the customer came in and stated he had not re-leased the furniture to the pickup driver because thedriver did not have the refund check to give the custom-er. Morales admitted he had advised the customer thatthe truckdriver would bring a check when he came topick up the merchandise that had been delivered previ-ously.7†Morales also testified that he received a sales achieve-ment award in 1980 for meeting his sales draw for mostof the year. He received a similar award in 1978 and, ac-cording to Morales, qualified for one in 1981. He alsostated that in the past, he had received other prizes thatwere given to sales personnel for good sales perform-ance.Gore testified to a shopping list of policy exceptionnotices issued to Morales for one infraction or anotherfrom February 1980 to February 1981. (See R. Exhs. 94-104, 106-108.) These infractions ranged from failure toput the proper address on a delivery ticket, failure togive a proper markdown on merchandise sold, releasingmerchandise from Respondent's San Antonio warehousefor delivery to a customer before the layaway chargeswere paid, failure to order merchandise from the SanAntonio warehouse for delivery to a customer and fail-ing to charge a customer the double delivery fee for de-livering merchandise to two different addresses, failureto get staff approval on a c.o.d. pursuant to companypolicy, rudeness to the San Antonio warehouse personnelwhen calling about merchandise, failure to properlyhandle paperwork on layaway sales, and promising tohave a delivery driver give a check to a customer whenpicking up merchandise for return. Morales refused tosign a majority of these policy exception notices, al-though when questioned at the hearing, he admitted theevents stated in the notices did take place. On December70 It was contrary to the Respondent's policy for truckdnvers to carrychecks for customers when they picked up merchandise to be returned tothe store. 174DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD18,1980, Morales was placed on 90 days' probation byGore with the notation that if he continued to commitsimilar infractions of Respondent's policies, he would bedischarged.Hull testified that several weeks prior to Morales beingplaced on probation by Gore, he had a corrective inter-view with Morales about his work performance. Thiswas brought about because Rocha complained that Mo-rales failed to show up at the Saturday morning salesmeetings to be informed about the proper markups andmarkdowns. Rocha told Hull that Morales was notgiving the customers the correct markdowns on mer-chandise that he sold. Hull stated that when he had thiscorrective interview with Morales, he noted that if theemployee received one more warning, there would besufficient reason to terminate him. However, no otherdisciplinary action was taken at that time.On January 21, 1981, Gore called Morales in and wentover a recapitulation of all of the past policy exceptionnotices that had been issued to Morales since February19,1980. During this interview Gore advised Moralesthat since being placed on probation on December 18, hecontinued to perform poorly. The employee was warnedthat continued poor performance would result in his im-mediate dismissal before his probationary period wasover. (R. Exh. 105.) When the incident involving thepromise to have the delivery driver give a refund cheekto a customer occurred, Gore called Morales in on Feb-ruary 11, 1981, and terminated him4. Concluding findingsAlthough the evidence and testimony here is in sharpconflict, it is readily apparent that a number of incidentsoccurred between employees and supervisors and be-tween employees and members of management duringthe course of the organizing campaign. The GeneralCounsel contends that these incidents, along with otherconduct, resulted in a multiplicity of violations of theAct. The Respondent, on the other hand, argues that itdid not engage in any conduct prohibited by the Act.Because of the numerous events to be considered, the al-leged misconduct will be treated in order of the sectionsof the Act asserted to have been violated.IV. THE 8 ( A ) ( 1 ) VIOLATIONSA. Surveillance and Creating an Impression ofSurveillance of Employees Union ActivitiesThe General Counsel contends that the organizingmeeting held in the McAllen High School park onSunday, February 3, was being surveilled by Villarreal,the security manager. In my judgment, the record doesnot support this contention. The testimony discloses thatVillarreal, an avowed soccer enthusiast, was parked in aposition where he could observe a soccer game takingplace in the park. It is also evident from the conversationhe had with Broaddus that Villarreal was in fact watch-ing the game and, indeed, commented on a particularplay. That some of the employees were gathering for aunion meeting at a point in the park some distance fromthe soccer game does not, without more, establish thatVillarreal was at the park for the purpose of surveillingtheir meeting. There is no indication that Villarreal wasaware of the reason the employees were gathering in thepark until he was informed by Molina the next day thatthe employees were holding a union meeting. Nor doesthe fact that Villarreal reported what he was told andobserved to Hull, after being confronted by Molinaabout his presence at the park, establish that the securitymanager had prior knowledge of the union meeting orthat he went to the park for the purpose of keeping theemployees under observation. Rather, it tends to supportVillarreal's statement that the informed Hull of the inci-dent in the event his presence at the park became anissue later on. In these circumstances, I find the recorddoes not support the contention that the Respondent's se-curity manager was engaging in surveillance of the em-ployees' union activities in the high school park on Feb-ruary 3.1. The meeting at the Hilton Inn on Ladies' NightThe unrefuted testimony regarding ladies' night at theHilton makes it clear that this was a popular social eventthat was well attended by many of the local people inthe McAllen-Pharr area. Thus, under normal circum-stances, the presence of four of Respondent's supervisoryor management personnel would not warrant any infer-ence of unlawful conduct. There are several factors,however, surrounding their presence at the Hilton onthis particular evening that distinguishes it from the situ-ation at the high school park.First, the meeting was held in mid-February and bythis time Respondent's management was well aware ofthe union organizing effort among the employees. Solici-tation of employees to sign authorization cards had takenplace at the store and in the parking lot outside of thestore. At least one written declaration of support for theUnion had been sent to Respondent's management. (SeeG.C. Exh. 22•Gilberto Morales.) There had also beenseveral conversations between employees and supervisorsabout the Union, including a conversation on the sameday of the meeting between Fred Garcia and Villarreal.During the course of a discussion in his office, Villar-real asked Garcia to identify the employees who hadsigned authorization cards. Villarreal indicated he was al-ready aware of the involvement of Del Castillo andMolina. He stated he would learn the identity of theother union supporters and keep an eye on them. Al-though Villarreal denied making these statements toGarcia, he admitted having a conversation with the em-ployee in his office that day. Although he testifiedGarcia volunteered information about the union organiz-ing activity in expressing his reasons for wanting to getrid of his department manager, Temo Gonzalez, I do notcredit Villarreal's account of this conversation. I particu-larly note that Villarreal stated this was the first heheard of the union activity among the employees. How-ever, he also testified that Molina had confronted him aweek and a half earlier and accused him of observing theemployees in the high school park while they were hold-ing a union meeting. This obvious contradiction in Vil-larreal's testimony, coupled with the fact that the unionsupporters were openly soliciting employee signatures in MONTGOMERY WARD & CO,175the parking lot of the store, cause me to conclude thatVillarreal's testimony is unreliable. Therefore, I find thatVillarreal did identify Del Castillo and Molina as advo-cates of the Union to Garcia and threatened to find outthe name of others who were supporting the Union andkeep them under surveillance.In light of the above, I find that Villarreal's presenceat the Hilton February 14 was not only for the purposeof enjoying the social festivities, but was also to enablehim to engage in surveillance of the employees attendingthe union meeting. My conclusions in this regard are but-tressed by the fact that Villarreal questioned Garcia thatsame evening in an effort to find out the names of theemployees who attended the meeting and what was dis-cussed. He also told Garcia that it was useless for theemployees to try to bring a union in the store becausethe people (management) would not stand for it and theemployees would not make any more money. Villarreal'sstatements make it clear that he was carrying out thethreat previously expressed to Garcia to find out whothe supporters of the Union were and to keep an eye onthem. Accordingly, I find that Villarreal not only cre-ated an impression of keeping the union activities of theemployees under surveillance, but that he also engagedin actual surveillance while attending the social event atthe Hilton. His conduct violated Section 8(a)(1) of theAct as it tended to inhibit employees in exercising theirright to participate in unionization. Additionally, I findthat Villarreal's statements to Garcia that Respondentwould not stand for the employees to bring in a unioncarried with it the implicit threat that the Respondentwould take retaliatory measures against the employeesfor seeking to bring in a union. This statement by Villar-real also constituted a further violation of Section 8(a)(1)of the Act.Regarding the other supervisors who attended theladies' night activities at the Hilton (Delano, Miller, andRuby), I find that while their presence initially may nothave been for the purpose of observing the employees, itsubsequently became converted to that purpose as theseindividuals became aware that a union meeting was beingheld. Much of their conversation with employees fo-cused on the union meeting. Thus, Ruby asked FredGarcia in the lounge after the meeting, if the employeeshad a good turnout." Miller testified that he spoke withMaria Garcia and her husband in the lounge and the sub-ject of union activity also was mentioned. Therefore, it isapparent that while these three supervisors may not havebeen aware that a meeting was taking place when theyfirst arrived at the hotel, they subsequently acquiredknowledge of it. Further, that by their conversationswith the employees, they created an impression that theywere keeping the union activities of the employees undersurveillance. This is true, even though the conversationsI do not credit Ruby's testimony that he did not learn until severaldays later that a union meeting was taking place at the hotel thatevening. It is apparent from the testimony of all the witnesses to thisevent that the supervisors were or became aware the employees were atthe hotel to attend a union meeting. Indeed, Ruby acknowledged that heand Delano were wondering why so many of the Respondent's employ-ees were at the hotel and he stated, "The Union may have been men-tioned to some extent."between the supervisors and the employees were friendlyand made in a joking manner. Cf. Conagra, Inc., 248NLRB 609 (1980).2. The meeting on March 25The General Counsel asserts that the Respondent,through Chris Rocha, engaged in unlawful surveillanceof a union meeting held at the home of employees Caroand Guerra on March 25. It is evident from the testimo-ny that both Rocha and Gore were aware that some ac-tivity was taking place that evening at the home of thetwo employees. According to their testimony, Caro ex-tended an invitation to Gore and Guerra to Rocha toattend "a party." The testimony of the employees, on theother hand, indicates that Rocha approached Caro andGuerra and asked if he could attend their meeting andwas told that he could not. Further, that Gore askedCaro if she was having a meeting or a party at her apart-ment that evening. I do not credit the statements byGore or Rocha that they were invited by the employeesto attend a party. In view of the hostility of managementtoward the union campaign among the employees, I findit highly unlikely that either of the employees wouldhave extended an invitation to representatives of manage-nient to attend their union meeting. Furthermore, in lightor other conduct subsequently found here relating toGore and Rocha, I do not find their testimony affords atrustworthy version of the events being considered here.Rather, I find that both of these individuals questionedCaro and Guerra regarding the holding of a union meet-ing at their apartment that evening, and that Rochaasked to be allowed to attend the meeting. My finding inthis regard is reinforced by the credited testimony of em-ployee Casso, who was present during Rocha's conversa-tion with Guerra. After his request was rejected byGuerra, Rocha sought to persuade Casso to go to themeeting so that he could report back on who attendedand what transpired.At the time of the meeting, Rocha drove into theparking lot of the building where Caro's apartment waslocated and sat in his car so that he could observe, oncehis presence became known to the employees, Guardiola(the union representative), Molina, and Garcia advisedhim that he could not attend the meeting. In my judg-ment, this was a patent case of surveillance. There wasno legitimate purpose for his presence other than to ob-serve the employees while they were engaged in unionactivity. This obvious act of surveillance violated Section8(a)(1) of the Act as it had a clear tendency to inhibit theemployees in their activities on behalf of the Union.Delta Faucet Co., 251 NLRB 394 (1980); Wisconsin BeefIndustries, 249 NLRB 256 (1980). I also find that byasking Casso to attend the meeting and report back tohim, Rocha was seeking to have the employee report onthe union activities of other employees. This is a furtherviolation of Section 8(a)(1) as it tends to cause employeesto believe such information is being sought to discourageunion activities by engaging in reprisals against unionsupporters. Cummius Component Plant, 259 NLRB 456(1981); E. L duPont & Co., 257 NLRB 139 (1981). 176DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD3. Other acts of surveillance and creating animpression of surveillance(a)Chris Rocha: Guerra and Casso testified that some-time in March, Rocha called out to Padgett and an-nounced in a loud voice that all the employees in the fur-niture department had signed authorization cards for theUnion. Although Padgett and Rocha denied this state-ment was made, I do not credit their testimony on thisissue. Rocha impressed me as a very unreliable witnesswhose demeanor on the stand made him appear to beless than forthright. Padgett, on the other hand, testifiedin a straightforward manner, but her statements regard-ing many critical issues appeared to be shaded so as toavoid candid disclosure. This was especially true of hertestimony regarding the wage increases granted to em-ployees during the organizing campaign. For this reason,I consider Padgett's testimony, unless specifically cred-ited, to be a less than precise version of the events underconsideration.Accordingly, I find that Rocha created an impressionthat the employees' union activities were under surveil-lance. The nature of the information and the manner inwhich he announced it to Padgett clearly implied that hewas keeping the union activities of the employees underobservation. By this conduct, the Respondent furtherviolated Section 8(a)(1) of the Act. Alumbaugh CoalCorp., 247 NLRB 895 (1980); City Products Corp., 251NLRB 1512, 1518 (1980).(b)Edward Moreno: Yolanda Alvarado testified that onJune 13 her department manager, Moreno, told her theRespondent had taken a count and "you all have lost theelection." This statement was made to Alvarado 5 daysbefore the election was held. I do not credit Moreno'sdenial that he made such a statement to Alvarado. It isapparent from the testimony of the Respondent's ownwitnesses that the store manager was continuously poll-ing the department managers and supervisors to get acount of the union supporters in the store. By informingAlvarado that the Respondent knew the outcome of theelection prior to its having taken place, Moreno gave aclear impression that management had been engaging insurveillance of the union activities of the employees.Alumbaugh Coal Colp., supra; City Products Corp., supra.By this conduct the Respondent has engaged in an addi-tional violation of Section 8(a)(1) of the Act.(c)Fred Hull: The unrefuted testimony indicates thatin early March, Molina came into the store on his dayoff and was searching for a particular type of yarn. Hulladvised the employee that the store no longer carriedthat kind of yarn and suggested he purchase it elsewhere.Molina testified Hull followed him through the aislesuntil he exited the store. Although Hull denied trillingMolina through the store, I find his denial unpersuasive.Molina was a known supporter of the organizing effortand Hull, in a previous conversation with Molina, hadwarned the employee that if he caught him talking aboutthe Union in the store, he could "walk out the door." Ifind that Hull's antipathy ,toward the union activities ofthe employees and his suspicion that Molina, amongothers, was soliciting employees in the store warrants thefinding that he did follow Molina through the store onthis occasion. I further find that Hull trailed Molina inorder to keep his union activities under surveillance andto make it clear to the employee that he was under ob-servation in the store, even when he was off duty. Suchconduct on the part of the store manager violates Sec-tion 8(a)(1) of the Act. K-Mart Corp., 255 NLRB 922(1981).B. Interrogation and Threats1.Paloma-Caro: The testimony regarding Paloma'sconversations with Caro and other employees of theMcAllen store is virtually undisputed. It was late Febru-ary or early March that Caro gave a homecoming barbe-cue party for Paloma and the subject of the employees'union activities was discussed. When Paloma was in-formed that a number of the employees attending theparty had signed authorization cards for the Union sheasked, "Do you know what you are doing?" This reac-tion on the part of the personnel manager from the Re-spondent's Laredo store carried the unmistakable impli-cation that the employees could expect some form of re-taliation from Respondent for signing authorization cardsfor the Union. Indeed, Paloma stated she was concernedabout Caro, although she professed that she did not be-lieve Caro's job was in jeopardy. If there are any doubtsas to the implication of Paloma's statement at the barbe-cue party, they are fully dispelled when her subsequentphone conversations with Caro are considered. Palomaconfessed to Caro that she might have identified the em-ployee to her store manager in Laredo as one of theprominent supporters of the Union at the McAllen store.She cautioned Caro to be careful. In my judgment, it isreasonable to conclude that Paloma's words of caution,as well as her expression at the barbecue party, were in-tended to convey to Caro that Respondent's managementwould retaliate against her in some fashion because ofher support of the organizing effort. Such conduct has adecided tendency to inhibit employees in the exercise ofrights assured by the Act and violates Section 8(a)(1).2.Gore-Morales: This conversation is in dispute. Mo-rales asserted Gore stated he did not think Moraleswould have signed the "union letter" and asked the em-ployee what he thought the Union had to offer. Goredenied having any such conversation with Morales. Icredit the testimony of Morales. By his own testimony,Gore spoke with a number of employees regarding theUnion. Furthermore, this conversation was consistentwith Gore's efforts to discourage employee support forthe Union. It is of no consequence that Morales' namewas on a letter sent to the Respondent identifying him asa declared supporter of the Union. It has been estab-lished that an employer is not free to "probe directly orindirectly" into an employee's reasons for supporting aunion. ITT Automotive Electrical Products Division, 231NLRB 878 (1977); TRW-United Greenfield Division v.NLRB, 637 F.2d 410, 418 (5th Cir. 1981). Accordingly, Ifind that Gore did question Morales about his reasons forsupporting the Union and that such questioning constitut-ed coercive interrogation in violation of Section 8(a)(1)of the Act.3.Gore-Ronnbeck: Ronnbeck, the payroll clerk, spokewith Gore regarding the unusual number of wage in- MONTGOMERY WARD & CO.177" IAcreases being granted to employees during the union or-ganizing campaign. It is clear from Ronnbeck's testimonythat she attributed the increases to the union organizingeffort. It was during this conversation that Gore statedhe had seen her name on a "union letter" and admittedthat he was not surprised. Gore had previously been ad-vised by Ronnbeck of her reasons for supporting theUnion. It is apparent that Ronnbeck initiated the conver-sation and even if Gore did assert he had seen her nameon a letter supporting the Union, I would not find a vio-lation in this context. Gore was not probing to ascertainthe sentiments of Ronnbeck regarding the Union. Rather,he was responding to an assertion by Ronnbeck that theRespondent was granting wage increases because of theorganizing effort. In these circumstances, I find thatGore did not violate the Act during his conversationwith Ronnbeck.4.Gore-Garcia: Although Garcia testified that he had aconversation with Gore in mid-April, his testimony didnot indicate who initiated the discussion about theUnion. Gore stated Garcia initiated the conversation bystating that the organizing campaign had nothing to dowith Gore personally and that Garcia said he did notwant to jeopardize his job (presumably by supporting theUnion). In response to his question about what the con-ditions would be like if the Union represented the em-ployees,. Garcia testified Gore stated it would be a "dif-ferent ball game" and indicated points would be assessedagainst employees for infractions. When enough were ac-cumulated there would be a trial in the store by a "unionjury" and if convicted, the offending employee would befired. Assuming Garcia did initiate this conversation, Ido not credit Gore's testimony that he merely toldGarcia to do his job and there would be no problem.Having observed Gore during very lengthy testimony, Iam persuaded that his account of the events and conver-sations was not completely straightforward. Moreover, inview of the numerous conversations Gore had with em-ployees concerning the organizing effort and consideringthe patter.i of the sentiments voiced in opposition to theorganizing campaign by many members of management,including Gore, I find it reasonable to conclude that hedid describe this implausible scenario to Garcia. But im-plausible or not, this prediction of adverse consequencesof unionization, without any explanation that the circum-stances would come about for reasons beyond control ofthe Respondent, could reasonably be regarded as a threatto impose more onerous terms and conditions of employ-ment if the Union became the bargaining representative.Mark Lines, Inc., 255 NLRB 1435 (1981). Therefore, Ifind Gore's statements to Garcia on this occasion violat-ed Section 8(a)(1) of the Act.5.Gore-Molina: It is undisputed that after the union or-ganizing drive began, whenever Gore observed Molinatogether with Garcia and Del Castillo in the Buffeteria,he would refer to the group as the "Mafia" or "MexicanMafia." Gore attemped to justify these comments by stat-ing they were done in jest and that Molina would re-spond by calling him "El Gore" or "El Gorito." Whenconsidered in the context of all the unlawful activity en-gaged in by management officials and supervisors in op-position to the Union, Gore's reference to these threeleading adherents of the Union as members of the Mafiatakes on an unlawful connotation. Since their prominentrole on behalf of the Union was well known throughoutthe store, not only to the employees but to members ofmanagement, it is apparent that Gore was equating theirunion activity with activities of a criminal element. Thathis comments may have been made in a humorous orjocular vein does not dispel the coercive impact of thecomparison of their efforts to organize the employeeswith the activities of an organized criminal element. Cf.Houston Coca Cola Bottling Co., 255 NLRB 545 (1981). Itis evident that Gore's disparaging references to the em-ployees, even if made in jest, were uttered because oftheir activities on behalf of the Union. Furthermore, be-cause this was done in the Buffeteria where numerousemployees were usually seated during their breaks orlunches, it is apparent that Gore was attempting to holdthe three leading union adherents up to ridicule in orderto frustrate their organizing efforts. F.W.I.L. Lundy Bras.Restaurant, 248 NLRB 415, 423 (1980).The conversation between Gore and Molina in Gore'soffice in February is, in my judgment, further evidenceof a violation of the Act. Although Gore testified Molinacame into his office to assure him that the union cam-paign had nothing to do with Gore personally andMolina would "call off the dogs," if Gore got rid ofTemo Gonzalez, I do not credit his testimony in thisregard. Rather, I find the statements attributed to Goreby Molina to be consistent with Gore's efforts to dis-courage employee support for the Union. Thus, I findthat Gore said the Respondent would have to cut thehours of the employees in order to make a profit, if theUnion became the bargaining representative. The Su-preme Court has held that "[An employer] may . . .make a prediction as to the precise effect he believesunionization will have on his company. In such a case,however, the prediction must be carefully phrased on thebasis of objective fact to convey an employer's belief asto the demonstrably probable consequences beyond hiscontrol . . . ." NLRB v. Gissel Packing Co., 395 U.S.575, 618 (1969). There was no objective evidence to sup-port Gore's claim that unionization of the employeeswould cause the store to suffer a loss of profits. I find,therefore, that Gore's prediction was not based on objec-tive fact and his statement to Molina violated Section8(a)(1) of the Act. Hinky Dinky Supermarkets, 247 NLRB1176 (1980).6.Hull-Molina: Having found that the store managerkept Molina under surveillance when the employee cameinto the store on his day off in search of some yarn, Ialso find that Hull's conversation with Molina the fol-lowing Monday regarding this incident was unlawful.When Molina told Hull he did not have to follow him inthe store and indicated that he was not even the personwho started the union organizing drive, Hull asked theemployee to give him a few names. Although this re-quest was made in a casual fashion during their conversa-tion, I find, nevertheless, that it was an express solicita-tion for Molina to reveal the names of other supportersof the Union. Such a solicitation constitutes "an imper-missible interference" with the right of the employees to 178DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDengage in activities on behalf of the Union. TRW-UnitedGreenfield Division v. NLRB, supra.The conversation between Hull and Molina during thefirst week in February, when the employee complainedabout Temo Gonzalez, constitutes an additional violationof the Act. When Molina informed Hull he was involvedin the union organizing effort, Hull stated a union wouldnot benefit the employees because they would no longerbe able to come directly to management with their prob-lems and would have to go to the Union with everycomplaint. He further stated the employees would notget pay raises as frequently since the union contractsonly provided for raises once every 3 years. AlthoughHull denied making these statements, I find his denial tobe unconvincing. Hull set the pattern for management'sopposition to the organizing effort and his proclivity formaking unlawful' statements to Molina, and to other em-ployees, causes me to conclude that this conversationtook place as described by Molina. Hull's comments toMolina misrepresented the rights of the employees to re-dress grievances individually if they were represented bythe Union. Section 9(a) of the Act specifically preservesthe right of individual employees or groups of employeesto approach management in respect to grievances with-out intervention of their exclusive bargaining representa-tive, provided any adjustment of such grievances is notinconsistent with any collective-bargaining agreement inforce and provided the bargaining representative is givenan opportunity to be present The clear import of hisstatement to Molina was that this right would be non-existent if the employees selected the Union as their bar-gaining representative. C & J Mfg. Co., 238 NLRB 1388(1978). In addition, his statement that unionization wouldlimit the employees to one pay raise every 3 years wasalso a misrepresentation. Clearly, any collective-bargain-ing agreement between the Respondent and the Unionhad to be the result of mutual consent by the negotiatingparties. By implying that the Union could or would uni-laterally limit the frequency of pay raises, Hull was mis-stating facts and thereby indicating that the employeeswould lose existing opportunities for wage increases ifthey selected the Union as their bargaining representa-tive. Accordingly, I fmd these statements to be violativeof Section 8(a)(1) of the Act.7.Hull-Alvarado: I do not find the statements made byHull to Alvarado and Rudy Cerda in the sewing ma-chine department violated the Act. The employees werereading copies of unfair labor practice charges that hadbeen filed by the Union against the Respondent whenHull observed them. By Alvarado's own testimony, Hullwanted to know if she had made any sales that day andthat she should be selling instead of reading the material.There is no indication that Hull was even aware of thecontent of the material the employees were reading. Buteven if he were, there was nothing unlawful in his insist-ing that the employees return to their work assignments;especially as there is no evidence that they were onbreak or on their own time when the incident occurred.8.Hull-Fred Garcia: Garcia also testified that Hullmade the statement that his door would not be open tothe employees if the Union represented them, and hewould not be able to help the employees as he had in thepast. Although these comments are consistent with thecomments Hull made to Molina, there is one glaring dif-ference in the testimony. Garcia steadfastly maintainedthat the conversation occurred prior to January 29, thedate he signed the union card. He also indicated that theconversation came about because Hull was instructinghim not to solicit for the Union in the store. It is clearfrom the evidence in the record that the first group ofemployees did not meet with the union organizer untilthe evening of January 29 at the Hilton. Hence, the ini-tial group of union supporters did not commence theirsolicitations in the store until after that date. In spite ofthe obvious inaccuracy in fixing the date of the conver-sation, I find, nevertheless, that Garcia did have a con-versation after the commencement of the organizingdrive in which these statements were made. Hull admit-ted that he spoke with Garcia in early February andasked if Garcia had seen anyone handing out union cardsin the store. Thus, there was a discussion between thetwo in which the subject of solicitation of union authori-zation cards in the store was the topic. The fact thatGarcia was mistaken as to the date of the conversationdoes not require a finding that he was also mistakenabout the details of the conversation. As noted, the state-ments attributed to Hull by Garcia are consistent withHull's comments to Molina that the open-door policy ofmanagement would no longer be available if the Unionbecame the bargaining representative. I find, therefore,that Hull did in fact make these statements to Garcia andthat such statements violated Section 8(a)(1) of the Act.9.Hull-Del Castillo: The encounter between Hull andDel Castillo on March 1 in which Hull told the employ-ee that if he did not like the way management ran thestore he could quit is, in my judgment, an additional vio-lation of the Act. Although Hull testified he made thisstatement to Del Castillo because he overheard the em-ployee engaging in a heated disagreement with Goreover the handling of a sale, I fmd Hull's explanation fallsshort of giving the complete account of this incident.Thus, I credit the testimony of Del Castillo in that whenhe asked Hull what was the problem, Hull replied, "Youare the problem" and repeated that Del Castillo couldwalk out of the "big door in front," if he did not like theway things were being run. At the time of this statement,Hull was well aware that Del Castillo was the leadingactivist in the union organizing campaign and in view ofHull's other unlawful statements to supporters of theUnion, I find more to his comments than the mere ad-monishment of an employee who vocally disagreed withcompany policies regarding a sale. Implicit in Hull'sstatements was the fact that Hull considered Del Castilloto be a problem because of his union activities, and hissuggestion that the employee quit if he did not like theway things were being run by management constitutedan implied threat of discharge. Sans Souci Restaurant, 235NLRB 604 (1978). Accordingly, I find that Hull's state-ments were coercive and violated Section 8(a)(1) of theAct.10.Delano-Maria Garcia: The conversation betweenDelano and Garcia in Frank Perez' office on March 26(when Delano informed the employee she would receive MONTGOMERY WARD & CO.179-a wage increase is another example of unlawful interro-gation of employees by Respondent's supervisors. Delanoadmitted that during the course of the conversation hebrought up the subject of the Union and urged the em-ployee to bring him information on the benefits promisedby the Union, so they could be compared with the bene-fits being offered by the Respondent. Delano used thisoccasion not only to inform the employee she would bereceiving a wage increase, but also to express antiunionsentiments. He told Garcia he did not want her to getinto trouble and informed her that he was against havingthe Union in the store. From his statements, Garciacould reasonably anticipate that she would get into diffi-culty with management if she continued to support theUnion. Moreover, by coupling his antiunion statementswith the announcement of a wage increase, Delano wasclearly seeking to undermine Garcia's support for theUnion. In this context, his comments graphically demon-strated that the employees needed not be represented bya union in order to receive benefits from the Respondent.I rind this conduct to be a violation of Section 8(a)(1) ofthe Act:7211.Delano-Caro: As in the case of Garcia, Delano alsospoke to Caro individually on March 26 about the condi-tions in the department and the fact that Respondent wasgranting wage increases to a number of employees. Al-though Caro was not one of the employees receiving anincrease, Delano brought up the subject of the Unionduring the course of their discussion. He asked the em-ployee why she was trying to help the Union get in thestore and informed her that she must be aware of howmanagement knew of her union activities. He also urgedthe employee to compare the benefits being offered bythe Union with the benefits given by management andinformed her that she could be fired because of her in-volvement with the Union. Delano's admission that theUnion was discussed with Caro on this occasion causesme to conclude that the conversation occurred as de-scribed by Caro. It is evident that Delano was revealingto the employee that management was aware of herunion activities and expressly threatening her with dis-charge if she continued to assist in the Union's effort toorganize the store. There was no legitimate reason for in-terrogating Caro concerning her union activities and sen-timents and I find such interrogation to be patently coer-cive. Moreover, there was the clear threat to the em-ployee that if she continued to support the Union, shewould be subject to discharge. I find these statements byDelano to be coercive and in violation of Section 8(a)(1)of the Act. Sans Souci Restaurant, supra.12.Frank Perez-Arturo Tristan: As between the con-flicting versions given by Perez and Tristan regardingtheir conversations at the Eagle Lodge, I credit the testi-mony of Tristan. As a witness, Perez impressed me asone whose testimony did not have the ring of truth. Al-?2 Delano's other conversation with Garcia on April 4, in which headmonished her for not carrying out the tasks assigned to her by Salge,do not, in my judgment, constitute a violation of the Act. Salge testifiedshe complained to Delano about Garcia and his corrective interview withher was nothing more than an attempt to get the employee to follow thesupervisor's instructions. There is no evidence that this repnmand wasunwarranted or motivated by unlawful reasonsthough there was no hesitancy in his responses, he gavethe distinct impression of tailoring his answers to servehis own ends rather than to give a truthful account ofthe events under scrutiny. For these reasons, I rejectPerez' testimony when it conflicts with the testimony ofother witnesses.Thus, I find that during the conversation at the EagleLodge several evenings before the election," Perezbrought up the subject of the Union and questioned Tris-tan about his sentiments regarding the Union. WhenTristan replied he supported the Union, Perez stated hethought the employee was smarter than that and that the"Valley" was not ready for unionization. Interrogationof this nature has been held by the Board to be coerciveprobing of employee sentiment, even in the absence ofthreats of reprisals or promises of benefit. PPG Industry,251 NLRB 1146 (1980); Freuhauf Corp., 237 NLRB 399(1978). But Perez' unlawful statements did not end here.He indicated Tristan had not received a raise because ofhis involvement with the Union and stated that Tristancould be "a hero," if he joined sides with management.When Tristan replied he would do so if he received araise, Perez told the employee that while he did notpromise anything, he would speak to Hull if Tristanwould consider supporting management. It is apparentfrom these statements that Perez was not only assertingthat Tristan suffered reprisals for his union activity, butwas also promising improvement in his situation if theemployee abandoned his support for the Union. Thus,the statements were patently coercive and interferedwith the employee's right to engage in union activities.Accordingly, I find the comments by Perez violated Sec-tion 8(a)(1) of the Act. This is true even though the con-versation took place in a friendly atmosphere during asocial drink at the Eagle Lodge. It is no defense that aviolation is committed in a friendly manner. HoustonCoca Cola Bottling Co., supra; Conagra, Inc., supra.13.David Gonzales-Juan Gonzalez Jr.: Gonzales admit-ted talking to employees in the TV and stereo depart-ment regarding the Union. Although Gonzales stated thesubject of the Union came up because an employee (San-doval) complained be was being harassed by other em-ployees for wearing a "Vote No" button, he admittedthat other employees were gathered around during hisconversation with Sandoval. Although Gonzales deniedthat he initiated the discussion or that he questioned theemployees in his department about the Union, I do notcredit his testimony. Rather, I find that the event tookplace as described by Gonzalez Jr. Thus, I find thatDavid Gonzales called the employees over and inquiredif they knew anything about the Union. I further findthat he told the employees the Union would not be ofany help to the commission sales personnel, but wouldonly benefit the hourly paid employees This probing ofemployee sentiment and the prediction that the Unionwould not benefit the employees is coercive and violatesSection 8(a)(1) of the Act.7 3 Although Tristan placed the conversation as occurrmg on June 16and Perez fixed it as June 12, I do not find this conflict significant Theimportant matter for consideration is the substance of their discussion 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD14.Ed Moreno-Gloria Diaz: By asking Diaz if she hadsigned a union card and by indicating that he knew"more or less" who among the employees in his depart-ment supported the Union, Moreno violated Section8(a)(1) of the Act. In spite of his denials that he everquestioned any employees, I find that Moreno's testimo-ny is not worthy of belief. Moreno's statements to Diazwere consistent with his unlawful conduct in creating animpression of surveillance of the union activity of theemployees in his department. In these circumstances, Ifind that Moreno not only probed employee sentimentregarding the Union, but that he also made every effortto convince them that he was aware which of the em-ployees in his department supported the Union. I findthis conduct further violated Section 8(a)(1) of the Act.15.Moreno-Alvarado: As previously noted, Morenotold Alvarado that management knew the outcome ofthe election and they had sufficient votes to defeat theUnion. I further fmd that 1 day before the electionMoreno advised Alvarado that if the election "does notgo through," a lot of employees were going to be firedand that the Respondent intended to first get rid of the"main pushers" for the Union. His statements to Alvara-do constituted an obvious threat that the Respondentwas going to take retaliatory action against the support-ers of the Union after the election. It is axiomatic thatsuch threats of reprisal for engaging in union activityconstitute a violation of Section 8(a)(1) of the Act.16.Villarreal-Fred Garcia: As has been noted, Villar-real spoke with Garcia on February 14 and attempted toget the employee to reveal the names of other employeeswho had signed authorization cards. It was during thisconversation that Villarreal stated he would find outwho the union supporters were and keep an eye onthem. It is clear from this conversation that Villarrealnot only was threatening to engage in surveillance, butwas attempting to enlist the aid of Garcia in carrying outthis unlawful activity. I find this conduct on the part ofVillarreal to constitute a violation of Section 8(a)(1) ofthe Act. Rock Hill Telephone Co., 234 NLRB 690, 696(1978).C. The Wage IncreasesThe General Counsel contends the wage increasesgiven to large numbers of employees on March 26 (140)and on June 4 (70) were for the express purpose of un-dermining the organizing campaign by unlawfully erod-ing employee support for the Union. The Respondent, onthe other hand, contends the wage increases were theresult of ongoing programs designed to upgrade thewage structure to make the Respondent competitive inthe labor market; especially with its chief rivals•Searsand K-Mart. Therefore, Respondent asserts the wage in-creases were for legitimate business reasons and not in-fluenced by the union activity of the employees.It is settled law that when wage increases are grantedduring an organizing campaign, it is presumptive evi-dence that the increases are given in order to underminethe Union's efforts to organize the employees and vio-lates Section 8(a)(1) of the Act. NLRB v. Exchange PartsCo., 375 U.S. 405 (1964); Chester Valley, Inc., 251 NLRB1435 (1980); Devon Gables Lodge & Apartments, 237NLRB 775 (1978); Zarda Bros. Dairy, 234 NLRB 93(1978). As the Supreme Court stated in Exchange Parts,supra at 409:The danger inherent in well-timed increases in bene-fits is the suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference thatthe source of benefits now conferred is also thesource from which future benefits must flow andwhich may dry up if it is not obliged.Therefore, the burden rests on the Respondent to showthat the increases here were granted for reasons otherthan to undermine employee support for the Union andto influence the outcome of the pending election.To this end, Respondent relied on the extensive testi-mony of Padgett to explain the business justification forthe large number of wage increases. Other than thenormal pay raises, given on or near the conclusion ofprobationary periods or employment anniversary dates,or raises due to promotions, her testimony indicates thewage increases were the result of longstanding programs.She asserted that the programs were mandated by Re-spondent's corporate, regional, and district offices andsupplemented by her own independent surveys of thelocal marketplace.Although Padgett's testimony and the record evidenceappear, at first blush, to overwhelmingly support thebusiness justification for the granting of the wage in-creases on a wholesale scale in March and June, I findthat when considered in the context of other factorspresent here, the Respondent has not overcome the pre-sumption of unlawful motivation. First, the Respondent'savowed animus toward the Union and the numerous in-cidents of unlawful conduct by management staff and su-pervisors cast a large cloud of suspicion over the timingof these wage increases. As the Supreme Court noted inExchange Parts, "[O]ther unlawful conduct may often bean indication of the motive behind a grant of benefitswhile an election is pending, and to that extent it is rele-vant to the legality of the grant . . . ."74 The hostilityand the widespread unlawful conduct, in my judgment,give rise to a strong inference that the decision to grantthe wage increases was based on a calculated desire toundercut the organizing effort and induce the employeesto reject the Union in the pending election. This be-comes all the more apparent when the timing of the Juneincreases is considered. Assuming the factors offered bythe Respondent be true and that these increases were au-thorized to overcome the deficiencies revealed by thevarious surveys, the decision to grant them at a timewhen the pay raises would be reflected in the employees'paycheck on the day of the election rested solely withmanagement. Padgett offered no explanation as to whythis date, as opposed to some later date, was selected toconfer a wage benefit on so many of the employees. Inthis context, I find it reasonable to conclude that the datewas selected in order to have the maximum impact onthe employees at the time they were scheduled to voteand thereby affect the outcome of the election. Nor is74 Exchange Parts Co., supra at 410 MONTGOMERY WARD & CO.181_my conclusion in this regard altered by the fact that it isasserted that a large number of wage increases granted inMarch and June were given pursuant to directives fromRespondent's district and regional offices. Although theMcAllen store was the only facility confronted with theorganizing effort, it is clear that these higher level orga-nizational units were involved in orchestrating the oppo-sition to the union campaign at McAllen. This is evi-denced by the role played by Paul Perez in advising thelocal management in meeting the threat of unionizationand the opinion survey conducted by Respondent's re-gional office. In my judgment, the Respondent cannot in-sulate itself on the local level by claiming that its actionswere mandated for business reasons on instructions fromhigher level organizational units.In sum, when viewed in the context of the strong an-tiunion animus and the many unlawful acts of miscon-duct engaged in by management staff and supervisors,the Respondent has not persuasively established that thewage increases to such large numbers of employees weregranted for legitimate business purposes. Rather, these in-creases, one occurring in the middle of the organizingeffort and the other on the day of the representationelection, compel a finding that the benefits were con-ferred in order to undermine the Union's organizingcampaign and influence the outcome of the pending elec-tion. Montgomery Ward & Co., 253 NLRB 196 (1980).Accordingly, I find the Respondent violated Section8(a)(1) of the Act in granting wage increases to largenumbers of employees in March and June 1980.D. The Solicitation of Employee Grievances1. The opinion surveyThe General Counsel contends the opinion surveyconducted by Respondent's officials in mid-March andthe presentation of the survey results in early April re-sulted in unlawful solicitation of employee grievances'with promises to redress them. There is no question thatthe employee survey was conducted at the store pursu-ant to a decision by Respondent's regional personnel di-rector in Dallas. As McDonald stated, the survey wasconducted because there was a "discipline and moraleproblem" at the McAllen store. It is also apparent thatwhile the use of unsigned questionnaires to determine theattitudes of employees regarding their working condi-tions and company policies was a legitimate managementtool employed by the Respondent throughout its oper-ations around the country, this was the first time such asurvey had ever been conducted at the McAllen store;even though the store had been in operation since 1971.Thus, the timing of its use at McAllen, midway the orga-nizing campaign, compels a strong inference that the Re-spondent was soliciting employee grievances and com-plaints for the purpose of identifying and correctingthem in order to demonstrate to the employees that rep-resentation by the Union was unnecessary. See K-MartCorp., 255 NLRB 922 (1981); City Products Corp., supraat 1518. Cf. General Electric Co., 255 NLRB 673 (1981).Respondent contends there is nothing in the use of thesurvey itself, nor in the actions of those conducting orexplaining the results of the survey, that can be said toindiCate'an unlawful objective. I do not find this conten-tion to be supported by the credible testimony or the ob-jective evidence. First, it is quite evident that when thesurvey was taken and its results announced to the em-ployees, the supervisors and management staff had en-gaged in numerous acts of unlawful conduct, i.e., imper-missible interrogation, threats, surveillance, and creatingan impression of surveillance. The fact that the decisionto conduct the survey was made at an organizationallevel above the store unit does not dispel the inference ofan unlawful objective; especially when such a survey isconducted in the midst of widespread unlawful activity.It is readily apparent from the testimony of Hull, Paul'Perez, and Palorna that Respondent's officials throughoutthe region and the district were well aware of the orga-nizational activity taking place at the McAllen store.Next, it is apparent from the credited testimony thatwhen the results of the survey were announced byMcDonald, he conveyed to the employees management'sintention to take steps to correct many of the problemsabout which they complained. For example, Rivera testi-fied McDonald identified reprimanding employees infront of customers as an area of complaint revealed bythe survey and he stated, "Management was going to.correct this right away." McDonald also indicated thatthere were other areas of concern and managementwould take steps to remedy them. Although McDonalddenied promising the employees any solution to theircomplaints, he admitted telling the employees he woulddiscuss the problems with the store manager and worktoward resolving them. Implicit in this statement is apromise to correct the conditions that brought about thecomplaints. Furthermore, there is evidence that at leastone of the conditions revealed by the survey was actual-ly corrected shortly after McDonald spoke to the em-ployees. Prior to the survey, the employees' paycheckswere not covered by any other material and simplyhanded to them out in the open on the sales floor. Afterthe survey revealed this was an area of concern to theemployees, the paychecks were enclosed in envelopeswhen distributed to the employees. Padgett's testimonythat she was unaware that it was a districtwide policy toissue employees their paychecks in envelopes, althoughshe had been personnel manager since 1976, and Hull'stestimony that he was unaware this policy was not beingfollowed do not carry the ring of persuasiveness. Rather,it is apparent that this condition was corrected after thesurvey revealed the current practice was a source of thecomplaint with the employees.Therefore, it is apparent that the Respondent's opinionsurvey was conducted to enable it to solicit the employ-ees' grievances and complaints. It is also evident that inso doing, the Respondent promised to, and did, takemeasures to correct the conditions giving rise to thecomplaints. The purpose of this activity was clearly toundermine employee support for the Union. I find thisconduct to be a violation of Section 8(a)(1) of the Act.K-Mart Corp., supra; City Products Corp., supra. 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2. Other acts of solicitation of grievances(a)The conversations McDonald had with FredGarcia and Molina are further evidence of unlawful so-licitation of grievances by the Respondent. These con-versations occurred shortly after McDonald had an-nounced the survey results and told the employees thathe would make an effort to resolve their complaints.During his separate conversations with Garcia andMolina, McDonald was informed of their problems withtheir department manager, Temo Gonzalez, and in eachcase, the employees expressed fear that derogatory mate-rial was being placed in their personnel files by Gonza.lez. McDonald acknowledged that he not only checkedtheir personnel files and informed the employees thatnothing was contained therein that they were not awareof, but he also offered to set up a meeting between theemployees and Gonzalez to mediate their differences.Thus, it is evident from McDonald's own testimony thathe not only was attempting to identify the source ofcomplaints these two employees had against manage-ment, but was also willing to take direct steps in order toassist in rectifying them. This action on the part ofMcDonald was consistent with the overall purpose ofthe written survey and was, in my judgment, intended todemonstrate to the employees that their problems couldbe resolved without resorting to union activity.75 As-with the survey and the announcement of its results, Ifind that McDonald's actions were unlawful attempts bymanagement to solicit and remedy employee grievancesin order to undermine their support for the Union. Thisconduct was a further violation of Section 8(a)(1) of theAct. K-Mart Corp., supra.(b)The conversation between Molina and Paul Perezon the evening of March 20 does not constitute unlawfulsolicitation of grievances nor a promise to remedy theemployee's complaint. Molina initiated the meeting withPerez when he called the Respondent's regional office tocomplain about his suspension by Temo Gonzalez earlierthat day. He was directed to Perez who was then visit-ing the McAllen store. Although I credit Molina's testi-mony in most instances, I do not credit his statement thatPerez asked what it would take to get Molina to helpdefeat the Union or that he stated Molina had to provehimself before any action could be taken on his com-plaints. Not only do I find it extremely unlikely Perez,the area labor relations manager, would have made sucha blatant unlawful overture to one of the leading unionactivists, but I also fmd that Molina's testimony regard-ing this particular conversation was exaggerated in orderto implicate Perez in unlawful activity.76 Therefore, I75 I do not fmd it necessary to resolve the conflict between the testi-mony of Molina and McDonald about whether McDonald indicated hehad removed any derogatory information from the personnel files ofGarcia or Molina. In my judgment, it is sufficient that after hearing theemployees' complaints, McDonald examined their personnel files and re-ported back to them in order to alleviate their fears76 Although this findmg affects the reliability of Molina's testimony re-garding his conversation with Perez, I do not find that Mohna's testimo-ny regardmg other incidents or conversations to be unreliable or unwor-thy of belief. I simply do not credit this part of Molina's testimony. Seethe comments of Judge Learned Hand in NLRB v. Universal CameraCorp., 179 F 2d 749, 754 (2d Cir. 1950).find that Perez was merely listening to Molina's unsolic-ited complaints about the store management during theirconversation on March 20 and that he later took it onhimself to investigate the validity of these complaintswithout any prior promise, expressed or implied, to theemployee to remedy them. The fact that Perez' subse-quent investigation substantiated Molina's complaintabout Gonzalez requiring the sales personnel in themajor appliance department to work off the clock andthat Perez directed Hull to correct this situation does notindicate that the grievance was solicited with a promiseto remedy it. Similarly, the fact that Perez told Hull totreat Molina as if he were not involved in any union ac-tivity and cautioned Hull to look into the circumstancessurrounding Molina's suspension, does not, in the circum-stances detailed above, warrant a fmding of unlawfulconduct by Perez. Therefore, I find that during the con-versation regarding Molina's complaints against the storemanagement the Respondent, through Paul Perez, didnot solicit grievances with a promise to remedy them.Hence, no violation of the Act was committed.E. The No-Solicitation Rule and its EnforcementThe rule prohibiting solicitation in the store or on thesidewalk is, on its face, impermissibly broad. It is settledlaw that in retail stores an employer may lawfully pro-hibit all solicitation on the selling floor, but is not privi-leged to bar employees from engaging in such activity innonwork areas during nonworking times, such as breaksand lunch times. Marshall Field & Co., 98 NLRB 88(1951), modified on other grounds and enfd. 200 F.2d375 (7th Cir. 1952); Montgomery Ward & Co., 145 NLRB846 (1964), modified on other grounds 339 F.2d 889 (6thCir. 1965); Miller's Discount Dept. Stores, 198 NLRB 281(1972), enfd. 496 F.2d 484 (6th Cir. 1974).Here the posted rule prohibited all solicitation, by em-ployees and nonemployees alike, within the store prem-ises without regard to selling or nonselling areas. Nordid the rule distinguish between working time and paidnonworking time, i.e., breaks or lunch periods. Therewas simply a blanket prohibition against solicitation inthe store or on the sidewalk. Furthermore, it is apparentfrom the record that the rule was enforced solely to pre-vent union solicitation in the store. Indeed, Hull testifiedthat although the rule had been in effect since the storefirst opened in 1971, he did not direct that it be posteduntil the union organizing campaign began in 1980.Moreover, there is ample evidence to demonstrate thatthe rule was discriminatorily enforced in order to thwartunion solicitations while allowing other forms of solicita-tion to go unimpeded. Ther unrefuted testimony revealsthat a supervisor (Carlos Sandoval) openly solicited em-ployees throughout the store to participate in sports bet-ting pools; employees solicited other employees for thesale of Avon products; and outsiders, such as a local pol-itician and Girl Scouts, were permitted to solicit for po-litical support and sales of cookies in the store. Furtherevidence of the discriminatory enforcement of the rule isfound in the various warnings issued by Hull and Pad-gett to employees they suspected of soliciting on behalfof the Union in the store. Padgett, on being informed -MONTGOMERY WARD & CO. -183that Ray Gonzalez was passing out union authorizationcards in the receiving area of the store, told Gonzalez hecould not pass out union cards on "company time." Simi-larly, Padgett told Lynda Rivera that she had been ob-served passing out union cards on "company time" andwarned the employees she would be subject to discipli-nary action if it occurred again. Although I am not un-mindful that Rivera admitted, during her testimony, thatshe had been passing out union cards on the sales floorbut made no mention of this fact to Padgett, I do notcredit Padgett's testimony that Rivera sought and shegranted the employee permission to solicit in the Buffe-teria. Rather, / fmd Padgett, consistent with the postedntle, warned the employee about soliciting on "companytime." Finally, Hull observed Molina talking to severalemployees in a group on the sales floor and warned thatif he saw Molina soliciting in the store, the employeecould "walk out of the door."In my judgment, the foregoing not only evidences dis-parate enforcement of an overly broad no-solicitationrule, but also demonstrates that management consideredthe entire store off limits to union solicitation. Accord-ingly, I find the no-solicitation rule as promulgated bythe Respondent to be invalid for all purposes. Times Pub-lishing Co., 231 NLRB 207, 208 (1977). I further find thatRespondent's enforcement of the overly broad no-solici-tation rule was discriminatory and interfered with theright of employees to engage in union activity. By thisconduct, I find the Respondent has violated Section8(a)(1) of the Act. Miller's Discount Dept. Stores, supra.F. The Forcible Removal of the Union Representativefrom the BuffeteriaHaving found the no-solicitation rule promulgated bythe Respondent to be unlawfully broad and discrimina-torily enforced, I find its application to Johnson, theunion organizer, on March 19 to be a further violation ofthe Act. Review of the testimony reveals that Hull gaveJohnson permission to talk to employees in the Buffeteriaduring their breaks, but subsequently revoked this per-mission on learning that Johnson had been on the salesfloor inviting employees to meet with her in the Buffe-teria on their breaks. At the time of her ejection, John-son was seated at a table, eating food purchased from thecounter and conversing with employees who were right-fully in the Buffeteria on permissible breaks. Because thefacility was operated for use by the general public aswell as by the employees, it is evident that Johnson wasusing this public cafeteria in a manner consistent with itsintended purpose. Montgomery Ward & Co., 256 NLRB800 (1981). There is no question that the Respondent'sofficials could have lawfully prevented Johnson from so-liciting employees on the sales floor. But as to whetherher advising employees on the sales floor that she wouldbe available in the Buffeteria to discuss the Union duringtheir breaks rises to the level of solicitation is anothermatter. Assuming arguendo, however, that her conductin this regard was in fact solicitation, by calling thepolice and forcibly ejecting her from the Buffeteria,where her conduct there was not incompatible with itsuse, Respondent was making it evident to the employeesthat its no-solicitation rule prohibited all union solicita-non on the store premises, including the public cafeteria.This the Respondent cannot lawfully do. Therefore, Ifind that by this conduct, Respondent violated Section8(a)(1) of the Act. Cf. Montgomery Ward & Co., supra.V. THE VARIOUS VIOLATIONS OF SECTION 8(A)( 3 )The General Counsel contends the Respondent dis-charged Baldemar Flores and Reynaldo Gonzalez inFebruary because these two employees were involved inactivities on behalf of the Union. There is no questionthat both Flores and Gonzalez were active in solicitingemployee signatures on union authorization cards and at-tended union meetings during the early part of the orga-nizing campaign. It is also evident from the credited tes-timony of Gonzalez that Padgett was aware he was so-liciting signatures on authorization cards in the store.Taking into consideration the antiunion animus demon-strated by the Respondent and its widespread misconductduring the organizing campaign, it is evident that theGeneral Counsel has made a prima facie showing thatthe union activities of these two employees was a moti-vating factor in the decision to terminate them in mid-February. This is especially true in the case of Gonzalezbecause of statements made to him by Ruby, when Gon-zalez was working in Ruby's private landscaping businessafter his discharge.On the first occasion, Ruby advised Gonzalez not tocome to the store to talk to him Gonzalez indicated thatRuby stated Hull did not want the former employee inthe store "passing out things" and that he had been dis-charged because he signed a union card. While acknowl-edging that he told Gonzalez not to come to the store todiscuss the landscaping business with him, Ruby indicat-ed he did so because Hull had admonished him not toconduct his private affairs in the store. On the secondoccasion, when Ruby and Gonzalez had finished a land-scaping job and were drinking beer in Ruby's truck,Gonzalez expressed the opinion that he was probablydischarged because of his union activities and Ruby re-plied, "You probably was, you asshole."Under the analysis mandated by the Board in situationsin which dual motivations exist for terminating employ-ees, I find, however, that the Respondent has effectivelyestablished here that Flores and Gonzalez would havebeen terminated in any event, absent any union activityon their part. See Wright Line, Inc., 251 NLRB 1083(1980). The testimony of Gore and Padgett, as well asthe Respondent's records, demonstrate that after thepost-Christmas inventory (taken in January), sales activi-ty declines substantially, briefly increases during theEaster season, and significantly increases during theback-to-school season beginning in August. The recordalso bears out Padgett's testimony that during the slackperiod after Christmas, Respondent usually reduces per-sonnel in nonselling areas. As the Respondent does nothave a recall policy, employees so terminated are rehiredonly if they apply at times when sales activity has in-creased and there are vacancies available that they canfill.Thus, I credit Gore's testimony that he, on directionfrom the district office, began to terminate employees in 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe nonselling areas. I further find that when the decisionwas made to reduce the receiving department by twoemployees, Gore and Padgett decided that the employeeswho would be terminated would be the last two employ-ees hired in that section; in this case, Flores and Gonza-lez. The General Counsel's effort to show that other em-ployees were transferred into the receiving departmentto replace Flores and Gonzalez is not supported by therecord. Aleniz, who worked in security under Villarreal,was not transferred to the receiving department untilApril (when the Easter season commenced) and no otheremployees were hired in or transferred to the receivingdepartment until August (when the back-to-school seasonstarted). For these reasons, I find that both Flores andGonzalez would have been selected for termination inmid-February even in the absence of any union activityon their part. Accordingly, I find that the Respondentdid not engage in conduct that violated the Act when itterminated Flores and Gonzalez.A. The Suspension of MolinaThe issue of whether the suspension of Carlos Molinawas motivated by unlawful reasons is a close question.The record fully demonstrates that Molina initiated aconfrontation with his supervisor, Temo Gonzalez, onMarch 20 when the latter was checking pens of the salespersonnel in his department in an effort to find out whochanged the price tag on a washing machine. It is equal-ly evident that when Gonzalez told Molina to punch outand go home, he was acting well within his supervisoryauthority. There had been a confrontation between thetwo on the preceding day over Gonzalez' instructions toMolina to clean some refrigerators delivered from thewarehouse and this final confrontation, on March 20,was brought about by Molina's unwarranted intrusioninto Gonzalez' efforts to manage his department. Thus, Ifind that the disciplinary action taken by Gonzalez atthat point would have occurred regardless of Molina'sunion activities.It is what followed that casts the suspension in a dif-ferent light. Molina was put in contact with Paul Perezafter his call to the Respondent's regional office andtheir discussion caused Perez to look into the facts ofMolina's suspension. When Hull called Molina into hisoffice to sign the written reprimand (policy exceptionnotice) charging the employee with rudeness and insub-ordination toward his supervisor and placing him on dis-ciplinary probation for 30 days, Hull was likewise fol-lowing the accepted practice in imposing disciplineagainst the offending employee. There is nothing that in-dicated this degree of discipline would not have been im-posed even if Molina had not been involved in union ac-tivity. When Molina refused to sign the policy exceptionnotice, an argument ensued between the employee andHull. I credit Molina's testimony that Hull then suspend-ed him for 30 days, although the written notice statedthe discipline was' to be probation for the period. It isclear from the testimony that Molina understood Hull tosay he had been suspended, and that Hull was unable torecall whether he told the employee he did not want tosee him around the store until the 30 days had expired.Thus, I find there was no misunderstanding and that Hullin fact suspended Molina during the disciplinary inter-view. That Hull rescinded the suspension and reinstatedthe original disciplinary action later the same morningdoes not rule out the strong inference that the suspensionwas imposed, in the first instance, because of his enmityagainst Molina because of the employee's activities onbehalf of the Union. Indeed, the records introduced bythe Respondent indicate that other employees, on occa-sion, refused to sign policy exception notices and nogreater degree of discipline was imposed, other than thatindicated on the written reprimand, In this instance,however, a more stringent penalty was imposed by Hull,albeit briefly. In these circumstances, and considering thenumerous instances of misconduct by Hull, I find his ac-tions warrant the inference that the suspension was im-posed because of Molina's activist role on behalf of theUnion. In so doing, Hull discriminated against the em-ployee in violation of Section 8(a)(3) and (1) of the Act.B. The Written Warnings Issued to Alfredo GarciaAlthough the records amply demonstrate that Garciareceived a number of policy exception notices betweenDecember 1979 and July 1980, the parties are in dis-agreement regarding the conclusion to be drawn fromthe issuance of such a large number of warnings to aknown union adherent. The General Counsel contendsthese written reprimands were issued to Garcia in retalia-tion for his union activities and to discourage him fromengaging in such conduct. The Respondent, on the otherhand, argues that each of the policy exception noticesissued to Garcia were justified because the employee re-peatedly committed infractions of Respondent's storepolicies in handling his sales duties. In my judgment, therecord here does not support the allegations of the Gen-eral Counsel.First, the history of Garcia's past employment with theRespondent indicates that one of his principal problemsstemmed from a failure to follow through on complaintsof customers. Further, that he was discharged in 1975 bythe Respondent for failing to correct this deficiency. Hissubsequent rehire by Hull was conditioned on is over-coming this flaw in his sales performance. Second, afterbeing rehired, it is evident that Garcia continued to expe-rience difficulties in delivering what he promised to cus-tomers. Thus, his performance appraisal in August 1979carried the notation that Garcia generated a greatvolume of sales, but "failed to accomplish what he prom-ises to customers." (R. Exh 7) Although it is clear thatthe bulk of the policy exception notices in the recordwere issued to Garcia during the time of the union orga-nizing campaign, it is also apparent that each of these no-tices (with one exception) involved a failure on the partof Garcia to properly service a customer. Indeed, Garciaacknowledged that the underlying facts set forth in eachof the policy exception notices were accurate. Evenwhen he sought to explain away the circumstances, henevertheless admitted that the incidents occurred. Ac-cordingly, it is clear that there was nothing pretextualabout the underlying basis for the issuance of thesepolicy exception notices to Garcia. Nor does the recordreflect that the Respondent condoned or excused such MONTGOMERY WARD & CO.185infractions of its sales policies in the past, either byGarcia or any other salesperson, by not issuing a policyexception notice to the offending employee.Thus, while it is true that the General Counsel hasmade a prima facie case demonstrating that a largenumber of written reprimands were issued to an employ-ee who was active on behalf of the Union, I find that theRespondent has met the burden of overcoming this evi-dence by establishing that each of the policy exceptionnotices was justified on the basis of Respondent's busi-ness practice and, more importantly, would have beenissued to Garcia regardless of whether he was engagedin union activities. In these circumstances, I find the Re-spondent has not committed any violation of the Act byissuing policy exception notices to employee AlfredoGarcia after the commencement of the union organizingcampaign.C. The Discharge of Employee Mary GuerraThe record demonstrates that Guerra was a principalactivist on behalf of the Union and, further, that Re-spondent's management was fully aware of her union ac-tivity, both in the 'store and after store hours. Guerra notonly solicited employee signatures on authorization cardsin the parking lot, she also attended union meetings andheld a number meetings at her home. It has been foundthat during one such meeting, at least two of Respond-ent's officials, Gore and Rocha, were aware that a unionmeeting was going to be held at Guerra's home, and thatRocha subsequently engaged in unlawful surveillance ofthat meeting. The record also discloses that Guerrafailed to meet the Respondent's standards for commissionsales over an extended period of time.77 When Guerrawas first transferred from a noncommission sales areainto major appliances in the fall of 1979, she failed tomeet the required sales standards. After 6 weeks, she wastransferred to the furniture department and granted anew grace period. Here again the record reflects that shefailed to meet the commission sales standards for twoconsecutive 4-week periods ending March 12. It is in thiscontext that the reasons advanced for Guerra's dischargeon April 2 must be considered.As justification for the termination of Guerra, the Re-spondent points to its documentation of her failure tomeet the commission sales standards while in the furni-ture department and to the "corrective interviews" withGore regarding this matter. At first blush, it wouldappear the Respondent has fully demonstrated thatGuerra would have been terminated in any event, with-out regard for the union organizing campaign or herunion activity. However, there are other factors presenthere that are either ignored or have not been persuasive-ly explained by the Respondent.It is evident from Guerra's credited testimony thatwhen she found herself below the commission salesstandards, she brought the matter to management's atten-77 As previously noted, the Respondent's policies required that com-mission salespersons who failed to meet their weekly draw (against sales)for two consecutive 4-week periods or any three 4-week periods in agiven year be terminated or transferred to a noncomrmssion sales area.The first 4 weeks that a person works in a commission sales area is con-sidered a grace period that does not count toward meeting this standard.tion on several occasions. Each time she was given assur-ances that she need not worry about her job. For exam-ple, Guerra testified she confided in Hull, sometime inMarch, that she was having personal problems that inter-fered with her sales performance. She further asked Hullif she could transfer to another department because hersales were low. Hull informed Guerra that she did nothave to worry about her job. On another occasion inmid-March, when Guerra was called into Gore's officeconcerning her low volume of sales, she was told thatmanagement was going to "let it ride" because she was agood employee and the Respondent did not want to loseher. Although these verbal assurances did not indicatethat Respondent was not going to hold Guerra to theCommission sales standard, they certainly implied thatmanagement did not intend at that time to enforce thestandards to terminate Guerra's employment. Furtherevidence of this view is reflected in Padgett's commentswith Guerra when the discussion centered on Guerra'srequest to transfer to a noncommission selling position inthe cosmetics department. During that conversation,Padgett cited the example of an employee who took overa year to meet Respondent's commission sales standards.Thus, until certain events involving the Union occurred,Respondent's management made it clear to Guerra that'while she should strive to meet the sales standards, heremployment was not in jeopardy.In spite of these assurances, Guerra sought to effectu-ate a transfer to a noncommission position in order tomaintain her employment with the Respondent. After aconversation in February with Mary Gonzalez, managerof the cosmetics department, Guerra was called in byPadgett and questioned about a transfer to that depart-ment. Although Padgett testified that she offered a posi-tion in this department to Guerra and the employee re-fused it because she felt the job in the furniture depart-ment was a challenge, I do not credit her testimony. Ifind that this interview was the result of the inquiry byGonzalez and that Guerra was receptive to such achange. Moreover, it was consistent with her efforts tofind a noncommission position elsewhere in the store. Be-cause of the concern for her low volume of sales, reflect-ed in her discussions with Gore and Hull, I find it highlyimprobable that Guerra would have deliberately rejecteda position in a department where the commission salesstandards did not apply. Thus, I find that Padgett per-suaded the employee to remain in the furniture depart-ment.The record, however, reflects that Guerra's efforts totransfer to a noncommission position did not cease, andshe attempted to persuade Frank Perez and Hull to trans-fer her to the display department. Because there were noavailable openings there, her efforts in this regard wereunsuccessful.One other critical factor deserves mention at this pos-ture. Although Guerra failed to meet the commissionsales standards for the second consecutive 4-week periodending March 12, she was not terminated until April 2.This focuses attention on the intervening events involv-ing the Union and the question of whether they had abearing on the decision to discharge Guerra. More spe- 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcifically, the union meeting held at Guerra's home onMarch 25 was kept under unlawful surveillance by herdepartment manager. On March 26, a letter signed byGuerra was sent to the Respondent in which the employ-ee declared her support for the Union and its organizingeffort at the store. It was shortly after these two eventsthat Guerra was called in on April 2 and terminated forfailure to meet the commission sales standards.78Considering all of the circumstances, I find, on bal-ance, that the decision to discharge Guerra was unlaw-fully motivated. In so doing, I deem the following to besignificant considerations: (1) the Respondent's demon:.strated hostility toward the union organizing campaignand its propensity to engage in unlawful conduct to dis-courage employee support of the Union; (2) the verbalassurances given Guerra that her job was not in jeopardyeven though she failed to meet the commission salesstandards for the furniture department; (3) Padgett's at-tempt to distort her testimony to make it appear thatGuerra refused a noncommission selling position when,in fact, the employee was seeking such a position inorder to protect her employment; (4) a union meeting,which management knew about and unlawfully sur-veilled, was held at Guerra's home shortly before herdischarge; and (5) management received a letter declar-ing Guerra's support for the Union shortly before the de-cision was made to discharge her.Weighing the above factors, including the justificationoffered by the Respondent, I am constrained to concludethat Guerra would not have been terminated by the Re-spondent on April 2 had she not been involved activelyin the union organizing effort. Stated another way, I findthat the Respondent has not persuasively demonstratedthat Guerra would have been terminated in any event onthis date, absent her union activities. Wright Line, supra.Therefore, by terminating Guerra, the Respondent hasviolated Section 8(a)(3) and (1) of the Act.D. The Discharge of Enoc ZunigaAs in the case of Guerra, Zuniga's termination on July15 was for failure to meet the commission sales standards(in the carpet and floor covering department) for twoconsecutive 4-week periods. It is uncontroverted thatZuniga was a member of the union organizing commit-tee, attended meetings, and solicited signatures on au-thorization cards.79 It is also uneontroverted that Zunigafailed to meet his sales draw for a 4-week period endingJune 4 and was called in by Gore for counseling. Zunigawas warned that he would be terminated if he failed to79 The above analysis does not take into account the contention of theGeneral Counsel that Guerra was unable to achieve the requisite volumeof sales because her department manager, Rocha, had her performing dis-play work or refused to allow other experienced employees to assist herin making sales For the purposes here, it is sufficient that Guerra wasbelow the commission sales standard and the Respondent asserted this asthe basis for her discharge.79 Zuniga's department manager, Palamos, testified he was aware ofZuniga's union involvement, but did not pass this information on toGore. Nevertheless, considering that the record establishes that Hullpolled his department heads during weekly management meetings toassess the number of union supporters among the employees, I find it rea-sonable to conclude that Palacios' knowledge of Zuniga's union activitiesare passed on to higher management.meet the sales standard for the next consecutive 4-weekperiod.80 After failing to meet the sales standards for thesecond 4-week period, Zuniga went on vacation. Whilehe was on vacation, the Union sent a notification to theRespondent identifying Zuniga as one of a group of em-ployees selected as "in store representatives" for theUnion. The first day that Zuniga returned from vacation,he was terminated by Gore.Considering the above, I am of the opinion the Re-spondent has met the burden of establishing that Zunigawould have been terminated in any event; whether ornot he had been involved in union activities. The singlemost important factor the General Counsel relies on hereis that Zuniga was identified as an in-store representativefor the Union while the dispute between the Union andthe Respondent was continuing. This argument, howev-er, ignores the fact that the Respondent, through Gore,warned Zuniga he would be terminated if he failed tomeet the sales standard for a second consecutive 4-weekperiod. Unlike the situation involving Guerra, no state-ments were made to Zuniga implying that he did nothave to worry about the consequences of failing to meetthe commission sales standards. Rather, he was pointedlytold the standards would be applied and if he failed toachieve them, he would be terminated. At this point, theRespondent had not received the letter identifyingZuniga as one of the in-store representatives for theUnion. Thus, when Gore terminated Zuniga, his actionswere no different than that expressed to the employeeduring the corrective interview after the first failure tomeet the commission sales standard. In the absence ofmore, I find the Respondent would have dischargedZuniga in any event. Wright Line, supra. In light of thisfinding, I conclude that the Respondent has not violatedSection 8(a)(3) and (1) by discharging employee EnocZuniga on July 15.E. The Discharge of Javier Del CastilloIt cannot be gainsaid here that Del Castillo was theprincipal union activist among the employees. Nor is itdisputed that Respondent's supervisors and managerialofficials were fully aware of the leading role he played inthe union organizing effort. The record is also laced withevidence which reveals that because of his activist role,Del Castillo was the target of disparaging and coercivecomments from Hull, Gore, and Temo Gonzalez. Theirantipathy toward the Union, and toward Del Castillo inparticular, is fully disclosed in the record. However, theRespondent contends, and correctly so, that the protect-ed activities of a known union adherent do not shieldhim from discipline or discharge when the action takenagainst him is not based on his union activity. See Cen-tral Freight Lines, 255 NLRB 509 (1981). Respondent80 The General Counsel makes much of the fact that during this cor-rective mtervtew, Gore told the employee that he would be terminatedbut that during a similar interview in 1979, Gore stated the employeewould be terminated or transferred to a noncommission position I attachno significance to this omission in the latter interview since transfers tononcommission positions were not automatic under the Respondent'spolicies Whether an employee was transferred or terminated dependedon a myriad of factors that have no relevance here MONTGOMERY WARD & CO.187argues that Del Castillo was terminated solely for thereason that he violated company policy and procedure inhandling even exchanges of merchandise to receivedouble commissions on a single sales transaction. There-fore, Respondent asserts that Del Castillo was dischargedfor reasons unrelated to his union activity.In my judgment, the record does not support the Re-spondent's contention. The manner in which the investi-gation of his violation of company policy was initiated,the timing of the investigation, the open hostility exhibit-ed by Respondent's supervisors toward Del Castillo be-cause of his union activities, the surreptitious change inhis 1980 performance appraisal after the commencementof the organizing campaign, and the willingness of theRespondent to discredit its own records in order to dem-onstrate that Del Castillo was an unsatisfactory employeecause me to conclude that he was discharged for reasonsother than the reasons asserted by the Respondent.First, the testimony of Respondent's own witnesses asto how the issue of Del Castillo's even-exchange RORscame to management's attention is conflicting. Hullstated that in late January, Terno Gonzalez showed himan ROR completed by Del Castillo (presumably prior tothe union campaign) and complained that Del Castillohad filled it out in a fashion that would allow him to re-ceive a double commission. Hull asserted he then in-structed Villarreal to make an investigation and reportback to him Villarreal, on the other hand, testified hewas given a Del Castillo ROR by Hull on March 19 or20 (well after the Respondent became aware of the unionorganizing effort and Del Castillo's role in it). Prunedafixed late January or early February as the time when hespoke with Gonzalez about Del Castillo's RORs, whileGonzalez stated Pruneda brought the matter to his atten-tion in early March and he in turn spoke to Gore aboutit.In my opinion, these conflicting statements are morethan the mere product of faulty memories. Rather, theyindicate Respondent's efforts to portray its knowledge ofthe manner in which Del Castillo processed even-ex-change RORs as a recent discovery, which only coinci-dentally came to light during the organizing campaign,to be made of whole cloth. It is apparent from the testi-mony of Del Castillo and Pruneda that for more than ayear, it was common knowledge in the major appliancedepartment that Del Castillo omitted the prefix "9" fromhis even-exchange RORs when the exchange was morethan 30 days after the original sale.81 In addition, thes' I am not unmindful of Del Castillo's testimony that he had neverbeen instructed regarding the procedure for handling RORs on even ex-changes It is clear that he attended sales meetings over the years wherethe subject matter was discussed and, Indeed, signed or initialed docu-ments showmg that he was conversant with the material relating to thissubject. I find his disclaimer of knowledge about the Respondent's in-structions to be a misguided attempt to portray himself as being unin-formed about the procedures for even exchanges of merchandise Never-theless, contrary to the Respondent, there was a colorable basis for themanner in which he processed even-exchange RORs because it was theRespondent's policy to consider all sales, for commission purposes, finalafter 30 days The policy applied even when the item involved was sub-sequently returned by the customer. But it is irrelevant to these proceed-ings whether a colorable basis for his position existed, as it is squarelywithin the Respondent's business prerogative to determine the proceduresto be followed in processing even-exchange RORs.manner in which Del Castillo filled out even-exchangeRORs was the subject of a longstanding dispute betweenPruneda and him. Furthermore, each such ROR and itsaccompanying sales ticket had to be approved first bythe department manager and then by the operating orthe store manager. Therefore, Respondent's assertionthat such approval was routine and did not involve ex-amination of the documents lacks persuasive force; this isespecially true since the transactions involved "bigticket" items.From this, I fmd it reasonable to infer that Respond-ent's management, both at the department and staff levelin the store, was aware of Del Castillo's deviation fromthe required procedures in filling out even-exchangeRORs and his reasons for doing so. Further, his actionsin this regard were apparently ignored by managementuntil January 1980, when Gore rejected an ROR and in-structed Del Castillo to place the prefix "9" on all evenexchanges. My finding in this regard is further substanti-ated by the fact that after the investigation was conduct-ed in March 1980, the only documentation presented bythe Respondent related to transactions that occurred in1979. It is reasonable to assume that had there been anyevidence that Del Castillo continued to fill out even-ex-change RORs in his customary fashion after his conver-sation with Gore in January, the Respondent would havepresented it at the hearing. This compels the strong in-ference that the Respondent was looking for any infrac-tion which would ostensibly justify discharging Del Cas-tillo and seized on the even-exchange RORs of a prioryear, about which it had previous knowledge, to accom-plish this objective. In so doing, the Respondent was in aposition to rid itself of the foremost union activist in thestore.Additional evidence that Del Castillo's union activitiesinspired the action taken against him is reflected in thereport of the investigator sent from the regional office totrack the RORs. In the report, Del Castillo is describedas "one of several employees who have been actively in-volved in union activity and attempted organization,"Although it is asserted this was simply an innocuous partof the background information on the employee, I find inthe circumstances here, that it takes on a more ominousmeaning and was intended to flag the true basis for theinvestigation.Nor is this the only evidence in the record indicatingDel Castillo was targeted for retaliatory treatment be-cause of his union activities. In the years 1977 through1979, the Respondent rated Del Castillo as an above-av-erage employee on his performance appraisals. In con-trast, in 1980, he was rated by his department manager asmerely "satisfactory." 82 However, when the appraisalwas sent on to Hull in mid-February, he changed therating to "unsatisfactory." Contrary to Respondent's ownpolicies, Del Castillo was never shown the appraisal after8 2 It is significant to note at this point that when Gonzalez first at-tempted to have the appraisal interview with Del Castillo in 1980, he hadnot filled in his appraisal of the employee as required by the Respond-ent's policies. It was not until Del Castillo refused to go through with theinterview that Gonzalez completed his portion and then discussed the ap-praisal with the employee 188DECISIONS OF THE NATIONAL TABOR RELATIONS BOARDit had been changed by Hull. Hull's explanation, that thechanged appraisal was given to personnel who in turnwas responsible for sending it to the department manager -to discuss with Del Castillo, is not convincing. To thecontrary, it discloses the lengths the Respondent wasprepared to go in order to undergird its retaliatory ef-forts against Del Castillo because of his involvementwith the Union. Any doubts on this point are fully dis-pelled when consideration is given to Respondent's at-tempt at the trial herein to show that Del Castillo was anunsatisfactory employee, even during the years when hewas rated above average. That Respondent felt com-pelled to do so, in the face of its own documentation tothe contrary, fully demonstrates that its hostility towardDel Castillo was inspired by his union activities and forno other reason.Considering all of the above, I find the Respondent'sasserted justification for discharging Del Castillo is noth-ing more than a pretext offered to camouflage the unlaw-ful basis for the termination. The Respondent's demon-strated hostility toward Del Castillo because of his lead-ing role in the union campaign, the timing of his dis-charge (in the middle of the organizing effort), the wide-spread incidence of unlawful conduct by Respondent'sofficials and supervisors, the willingness to impeach itsown documents to demonstrate that Del Castillo was anunsatisfactory employee, and the investigation of a prac-tice followed by Del Castillo about which managementhad prior, knowledge and chose to ignore, lead me toconclude that his role as the chief union activist in thestore was the underlying basis for his discharge. Or inthe terms of the Board's Wright Line analysis, the Re-spondent has not demonstrated that Del Castillo wouldhave been terminated in any event, absent his union ac-tivities.83 I find, therefore, that the Respondent violatedSection 8(a)(3) and (1) when it discharged Del Castilloon March 29.VI. THE 8( ( 4 ) VIOLATIONSA. Yolanda AlvaradoThe General Counsel contends Alvarado was dis-charged in January 1981 because she testified against theRespondent during the trial of the unfair labor practicesin this case.84 It is without question that Alvarado's testi-mony was in support of the charges against Respondent.Nor is there any doubt that the credited testimony dem-onstrates the Respondent's supervisors and officials knewshe was an active supporter of the Union. The criticalissue here is whether the Respondent constructively dis-charged Alvarado by offenng her a more arduous posi-tion at the end of her maternity leave in order to retali-ate against her for testifying against the Respondent atthe hearing.When Alvarado went on maternity leave on Decem-ber 3, her doctor estimated she would be able to returnto work on January 12 and so indicated on the forms83 Wright Line, Inc , supra84 The General Counsel alternatively contends Alvarado's terminationwas a product of unlawful unilateral changes in the Respondent's staffingpatternprovided to the Respondent.83 Having previously dis-'credited Moreno's testimony regarding unlawful state-ments made to Alvarado during the organizing cam-paign, I do not credit his denial that he assured Alvaradoher position in the sewing department would be availablewhen she returned from maternity leave and that her po-sition was being filled temporarily by part-time employ-ees. Nor do I credit his statement that the part-time em-ployees were working out well." Although Morenodenied calling Alvarado in mid-December to complainabout the performance of his part-time employees, hewas unable (or unwilling) to recall whether he asked Al-varado if she could shorten her leave and return early.Moreno's ambivalence regarding this phone call lendscredence to AIvarado's testimony that such a call was infact made, and that Moreno was experiencing difficultywith the employees in his department at the time.But Moreno's assurances aside, it is evident that theRespondent's policies controlled what an employee couldexpect on return from an extended leave. Because mater-nity leave was considered the same as disability leave,this meant an employee on such leave would be offeredthe same position, or a substantially equivalent one, if theposition were available at the time the employee re-turned. If not, the returning employee would be placedon a preferential rehire list and offered the first suitableopening. Thus, employees did not return to their formerpositions, as a matter of right, after an extended disabilityleave. Therefore, the decision where Alvarado wouldwork when she returned from maternity leave was deter-mined by Padgett's application of the Respondent's dis-ability leave policy and not by representations made bythe department manager.It is unrefuted that the Respondent was instructed byits home office to institute the mechanized pay system(MPS) and this system allowed for greater use of part-time employees by providing a more flexible means ofscheduling coverage when the needs required it. It isalso unrefuted that in certain areas it could not be adapt-ed to the utilization of part-time employees; i.e., thewarehouse, TV and stereos, major appliances, and furni-ture. Thus, Padgett's decision, made after conferringwith Moreno, that three full-time employees were notneeded in the sewing department was consistent with theMPS program implemented on directions from Respond-ent's corporate headquarters.Apart from the business justification, the factual cir-cumstances surrounding the offer made to Alvarado donot warrant the fmding that she was being offered a lessdesirable position as a means of retaliation for testifyingagainst the Respondent. The record substantiates therewas a full-time opening in the carpeting department andPadgett's testimony is unrefuted that the earning poten-tial was double that which Alvarado earned in the85 I attach no significance to the fact that the first set of claim formssubmitted by Alvarado to the personnel office were either lost or mis-placed. That Alvarado had to submit a second set of forms does not indi-cate, without more, that the Respondent was deliberately seeking toimpede her return to work86 This is refuted by Hull's written comments to Moreno in Februaryinstructmg him to hold a meeting because his employees were makingtoo many errors. MONTGOMERY WARD & CO,189sewing machine department.87 The claim that the dutieswere more arduous is not supported by the testimony inthe record. While Zuniga testified that it was necessaryfor the salespersons in the carpeting department to bringout heavy rolls of carpeting or flooring, he also acknowl-edged that forklifts and other mechanized equipmentwere available for this purpose. He further indicated thatthe employees in the stock department were required toassist in this function. It is also clear from the testimonyof Zuniga and F'adgett, that other female employees hadsuccessfully worked in the carpeting department. Thefact that Alvarado would have to leave the store andtravel to the homes of customers to take measurementsand make sales did not make this position any less desira-ble, since she would have received mileage reimburse-ment from the Respondent for such trips.Nor does the record support the General Counsel'scontention that Alvarado was treated differently thanany other employees returning from maternity leave.The list introduced into evidence indicates that some ofthe employees returning from such leave were placed indifferent job positions than they held prior to takingleave and others were able to return to their former jobs.It is apparent that these decisions depended on the cir-cumstances that existed at the time the employee re-turned. Some returned at a peak season and their formerpositions were available; some were able to return totheir former positions because their replacements quit;some were never replaced when they went on leave; andothers were placed in different positions on their return.Thus, there is no conclusive showing here that Alvaradowas treated differently than other employees returningfrom maternity leave.In sum, I find the Respondenf s explanation of the cir-cumstances which caused it to make an offer to Alvara-do of a full-time position in the carpeting and flooringdepartment fully rebuts any adverse inferences that maybe drawn from the decision not to place her in herformer job. In so doing, I am not unmindful of the state-ment made by Moreno to Alvarado in the witness roomat the time of the hearing that the Respondent was goingto fire the employees who testified against it. The factsfound here do not support the contention that this iswhat occurred with Alvarado. Rather, Alvarado's termi-nation was the result of her insistence on returning to herformer position and refusing to accept the position in thecarpeting and flooring department. Accordingly, I findthe General Counsel has failed to establish by a prepon-derance of the credible evidence that the discharge ofAlvarado was unlawful.B. Gilberto MoralesThe discharge of Morales presents less of a problemMorales' activities and support for the Union are welldocumented on the record and his testimony at the hear-ing was certainly contrary to the Respondent's interests.Nevertheless, I find the General Counsel has failed to87 Alvarado complained that she received a higher percent-age of commission from each sale hi the sewing machine department, theactual dollar amount of commission from the carpet and floor coveringsales would have been greater because of the larger unit costdemonstrate that Morales was discharged for reasonsthat violated the Act.There is a virtual litany of infractions that resulted inwritten warnings (policy exception notices) being issuedand corrective interviews given to Morales. These writ-ten warnings and interviews predated the union activityat Respondent's store. It became readily apparent at thetrial that as Morales testified about the written warnings,he did not dispute the circumstances which caused thewarnings to be issued. Rather, he simply adopted the at-titude that they were written because he was an activesupporter of the Union. As the Respondent points out inits,brief, involvement in protected activities will not pre-vent a union adherent from being disciplined or dis-charged when the action taken is not based on the em-ployee's union activity. Central Freight Lines, supra.The record here is well documented with evidence ofnumerous violations Of Respondent's policies and proce-dures committed by Morales between February 1980 andthe time of his discharge. Additionally, these infractionswere not disputed or denied by Morales, nor were theyeffectively explained away. In many instances, they in-volved the quality of service to customers and resultedin customer dissatisfaction and inconvenience, as well asmonetary loss to the Respondent. It is also evident thatany, one or a combination of these infractions could haveresulted in Morales' discharge prior to the time he wasactually terminated. Nevertheless, Morales was placed onprobation for 90 days and warned that he would be dis-charged, if his performance did not improve. In spite ofthe precariousness of his position at this point, Moralesknowingly committed further infractions of companyrules and was terminated.It is more than evident that the record amply demon-strates that Morales would have been discharged by theRespondent in any event after these repeated infractionsof its rules and the failure to heed the warnings givenduring corrective interviews. In my judgment, the unionactivities of Morales had no bearing on the decision toterminate him. Rather, he was discharged because of hiscontinuedpoor performance as an employee. According-ly, I find that the discharge of Morales did not violateany section of the Act.VI. THE UNIT COMPOSITIONA. Maria De La FuenteThe unrefuted testimony of De La Fuente disclosesthat she works approximately 20 hours a week on a regu-lar basis for the Respondent. She shares in all the bene-fits enjoyed by the employees considered part of theunit, including an employee discount on all purchasesmade in the store. Additionally, she participates in theRespondent's retirement program provided she accumu-lates the required number of work hours in the course ofa year. As in the case of all the other employees, De LaFuente punches a timeclock, is subject to the supervisionof the department manager, and receives periodic per-formance appraisals.The General Counsel's contention that De La Fuenteis a casual employee appears to be based on the fact that 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshe works full time for another employer. Board prece-dent, however, does not support this view. The Boardholds, in department store cases, that employees whoregularly work an average of 4 or more hours a weekare regular part-time employees; and this is so eventhough they may work full time elsewhere. Leaders-Na-meoki, Inc., 237 NLRB 202 (1978) (and the cases citedtherein). In light of the above, I find that De La Fuenteshould be included in the bargaining unit.B. Blanca GuerreroSimilar to the situation with De La Fuente, Guerrerowas hired by the Respondent on a part-time basis as amicrowave demonstrator in the major appliance depth-ment. She held a full-time position as a home economicsteacher in the local school district. Guerrero averagedbetween 4 and 12 hours a week giving demonstrationsand conducting classes in the use of microwave ovensuntil she quit Respondent's employ in June 1980. Guerre-ro worked under the supervision of the department man-ager in the major appliance department, punched a fink-clock as did other hourly paid employees, received per-formance appraisals from her department manager, andenjoyed the employee discount given all of Respondent'semployees. For the reasons cited in the case of De LaFuente, I find Guerrero to be a regular part-time em-ployee. Since Guerrero worked at least 4 hours a weekuntil she terminated her employment and because heremployment did not stop until well after the Union'sdemand in April, it is evident that Board law requiresshe be included in the bargaining unit.C. Ernestina HernandezAs the detail clerk, Hernandez has a wide variety ofduties. She is responsible for opening and stamping all in-coming mail, operating the switchboard, typing reportsfor the management staff and department managers, andsetting up meetings for the management staff. In additionto these responsibilities, Hernandez types and files allcorrespondence of the store manager, who is her imme-diate supervisor; including report forms he is required tosubmit to Respondent's district office. During the courseof the organizing campaign, Hernandez typed all lettersthat Respondent issued to the employees opposing theunionization of the store. There is no indication in therecord that any limitation is imposed on Hernandez'access to or typing of the store manager's correspond-ence.As the Supreme Court recently indicated in upholdingthe Board's definition of confidential employee, the ex-clusion for an employee in this category is a narrow one.NLRB v. Hendricks County Rural Electric MembershipCorp., 454 U.S. 170 (1981). It is limited to one who as-sists and acts in a confidential capacity to a person whoformulates, determines, and effectuates management poli-cies in the field of labor relations.88The record here discloses no limitation on Hernandez'access to the correspondence of Hull; including thatwhich relates to labor relations. The Respondent's con-88 B. F Goodrich Go, 115 NLRB 722, 724 (1956).tention that Hull was not involved in-establishing policyfor labor relations, because this was the responsibilty ofPaul Perez, is not supported by the evidence. Althoughit is true that Perez has overall responsibility for laborrelations of the stores in the entire southern area, Hull, asthe senior management official in the store, has the day-to-day responsibility of determining the application andimplementation of these labor policies.Thus, I find that Hernandez acts in a confidential ca-pacity to a person involved in formulating, determining,and effectuating Respondent's labor relations policies.She is, therefore, a confidential employee as defined bythe Board. Reymond Baking Co., 249 NLRB 1100 (1980);National Cement Co., 228 NLRB 1039 (1977). Accord-ingly, I find that Hernandez should be excluded from theunit.D. Delia FloresAlthough Flores reports directly to Personnel Manag-er Padgett, there is nothing in the record that disclosesthat she assists Padgett in any matters that relate to theformulation, determination, and effectuation of Respond-ent's labor relations policies. Although Flores' duties in-clude handling all new applications for employment,they are limited merely to ascertaining that all requiredinformation is filled out by the applicant. She thensimply passes the application on to Padgett for heraction. She also processes and handles the compensationclaims of employees and is responsible for filing docu-ments in the employee's personnel files; this includes up-dating the information taken from the employee's per-formance appraisals after they have been completed andreturned by the department managers and supervisors.Thus, Flores has access to the files in the course of herduties, but the files are maintained in Padgett's office andthe key is kept in Padgett's desk. Ronnbeck, the payrollclerk, has equal access to these files. However, the Gen-eral Counsel does not argue that Ronnbeck is a confiden-tial employee. The Board has held that mere access topersonnel files does not require an employee's exclusionfrom a bargaining unit as a confidential employee. TaftBroadcasting Co., 226 NLRB 540, 543 (1976). There isnothing in the record here that establishes that Floresever assisted Padgett in a confidential capacity in anymatter bearing on labor relations.In light of the foregoing, I find that Flores' duties donot place her in the category of a confidential employee.National Cement Co., 228 NLRB 1039 (1977); TaftBroadcasting Co., supra. Accordingly, I find that Floresis to be included in the bargaining unit.VII. THE MAJORITY STATUS AND THE 8(A) (5)VIOLATIONThe General Counsel contends that when the Unionmade its demand for recognition on April 10, it was thedesignated bargaining representative of a majority of theemployees in the unit. Pursuant to stipulation, the partiesagreed that 283 employees were in the unit on that dateand further, that the unit consisted of 281 employees onApril 30. Thus, at the time of the demand, the Unionneeded at least 142 cards to attain majority status. Of the MONTGOMERY WARD & CO.191162 cards introduced into evidence by the General Coun-sel, 11 have been found to be invalid designations for avariety of reasons. (See the section on authorizationcards, supra)" Eleven other cards, which were foundto be valid, were dated after the demand and cannot becounted toward the majority status on April 10.9•Therefore, on the date of the demand the Union pos-sessed 140 valid designations and this was less than a ma-jority.The Respondent contends that only those cards signedon or before April 10 can be considered in determiningwhether the Union attained majority status. Further, itargues that as no subsequent request for recognition wasmade, there was never a duty to bargain with the Unionand no violation of Section 8(a)(5) can be found. In sup-port of this contention, Respondent relies heavily on thelanguage of the decision of the United States Court ofAppeals for the Third Circuit in Hedstrom Co. v. NLRB,558 F.2d 1137 (3d Cir. 1977). In remanding that case tothe Board, the court reversed the Board's fmding of an8(a)(5) violation when the Union demanded recognition 3days before it achieved majority status and made no fur-ther demand after a majority was attained. The court re-jected the Board's finding that the initial request was a"continuing demand." The Board accepted the court'sopinion as the law of that case only and imposed a bar-gaining order nevertheless on the basis of its decision inPeaker Run Coal Co., 228 NLRB 93 (1977).I find the Respondent's reliance on Hedstrom is mis-placed. The Board simply accepted the court's decisionas the law of that case and has not abandoned its "con-tinuing demand" rationale in appropriate circumstances.In the instant case, the Union had not attained majoritystatus when the demand was made. However, it filed arepresentation petition with the Board's regional officeon the same date and continued to solicit and receivevalid designations from the employees. In the demandletter itself (G.C. Exh. 18), the Union offered to prove itsmajority status by a card check and suggested the dateof April 28 for such a check. 'There is no reason to be-lieve that the Union abandoned its recognitional demandby filing the petition. Indeed, the offer to meet with theRespondent on April 28 to prove its majority status indi-cates the continuing character of the request for recogni-tion. Furthermore, the Respondent's unlawful conductcommenced almost immediately after the initial meetingsbetween the employees and the union representatives inJanuary and continued 'well beyond the date of thedemand on April 10. In view of the Respondent'savowed hostility toward the unionization of its employ-89 The cards found Invalid are Herman• Orosco (G.0 Exh. 65); Fran-cisco Rivera (G C Exh. 124), Mark Wallendorf ((3 C Exh. 129), GenaroCastillo (GC Exh 130); Domingo Villafuerte (G.0 Exh. 137); UllaQuellar (G.0 Exh 160), Donald Frynure (G C. Exh. 166); Yong KolPak (G C. Exh. 184), Jesse Rodnguez (G.0 Exh. 192); Juanita Timmons(G.0 Exh 199); Graciela Adame (G.0 Exh. 201)99 Cards in this category are- Rogeho Aleniz-516 ((IC. Exh. 46); Yo-landa Garza-4/16 (G.0 Exh, 61); Dora Elia Munoz-4/11 (G C. Exh.63); Aida Rodriguez-4/24 (G.C. Exh. 67); Amanda Ledesma-4/28(G.C. Exh 114); Jose Molina-4/30 (G.C. Exh 127); Mateo Zuniga-4/28 ((3 C Exh 128); Fernando G Ennquez-4/21 (G C. Exh. 162);Maria Alicia Garza-4/30 (G.C. Exh. 169), Adan Gutierrez-5/20 (G.C.Exh 171), Michael McKissack-4/22 (G.0 Exh 178)ees, manifested by the numerous acts of unlawful con-duct, it would have been futile for the Union to have re-newed its demand after April 10. Scotts IGA Foodliner,223 NLRB 394, 413 (1976); Victrylite Candle Co., 171NLRB 548 (1968).In these circumstances, I fmd that the Union's demandwas indeed a continuing one that remained viable at thetime the Union secured additional valid authorizationcards. In light of this finding, the Union attained majori-ty status on April 24 when at least five of the post-April10 cards were in its possession. Once the majority statuswas achieved, a violation of Section 8(a)(5) was commit-ted by the Respondent. The law is well settled that anemployer may insist on a Board-conducted electionwhen presented with a bargaining demand so long as hedoes not fatally impede the election process.91 Butshould the employer engage in conduct that impedes theprocess, he forfeits the right to a Board election andmust bargain with the Union whose majority status hasbeen established by other means†such as valid authori-zation cards. NLRB v. Gissel Packing Co., supra at 591-592, 614; Drug Package Co., 228 NLRB 108, 111 (1977).It is at this point that the Board holds an unlawful refus-al to bargain has taken place. Trading Port, 219 NLRB298, 301 (1975).That the facts found here warrant the imposition of abargaining order is, in my opinion, manifestly clear. TheRespondent embarked on a course of unlawful conductalmost immediately after the initial organizing meetingsbetween the employees and the union representatives atthe end of January. The unlawful conduct was not limit-ed to a few lower level supervisors but, rather, was en-gaged in by the chief management official at the store(Hull), his entire management staff, members of Re-spondent's regional office, and by department managersand lesser supervisors. There were numerous instances ofunlawful conduct that included: unlawful interrogations;threats of reprisal for engaging in union activities; obvi-ous surveillance of employees' union activities; creatingimpressions of surveillance; unlawful probing of employ-ees' union sentiments and sympathies; making disparagingremarks to known union supporters; threats to reduce thenumber of hours employees would be allowed to work ifrepresented by the Union; attempts to get employees toreport on union activities of other employees; unlawfulsolicitation of employee grievances with promises to takesteps to remedy them; threats, express and implied, todischarge employees becauses of their activities on behalfof the Union; unlawful grants of wage increases duringthe course of the union organizing campaign†the last ofwhich was timed to be reflected in the employees' pay-checks on the day of the election; the promulgation anddiscriminatory enforcement of an invalid no-solicitationrule; and the forcible ejection of a union representativefrom Respondent's public cafeteria at a time when shewas not engaged in conduct inconsistent with the intend-ed purpose of the cafeteria.Additionally, Respondent unlawfully suspended aknown union adherent and discharged two others; one of91 Summer & Co. v NLRB, 419 US. 301 (1974). 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwhom was the principal union activist among the em-ployees. Nor did this misconduct cease after the electionbut, rather, it continued on through the period of thehearing in this matter.It is more than evident from the above that the Re-spondent's course of unlawful conduct throughout theunion organizing effort was designed and intended to un-dermine the Union's majority strength and impede theelection process. NLRB v. Gissel Packing Co., supra at614; C. E. Wilkinson & Sons, 255 NLRB 1367 (1981). Itis equally evident that the serious nature of the miscon-duct, reflected in the continuous and concerted effort toundermine the employee support for the Union, makesthe possibility of erasing its effects and insuring a fairelection extremely slight. As the Board has indicated;"threatening to discharge and discharging employees be-cause of their protected activity constitutes unlawful ac-tivities which have long been classified as misconductgoing 'to the very heart of the Act." United Services forthe Handicapped, 251 NLRB 823, 826 (1980) (citingNLRB v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir.1941).In addition, the solicitation of grievances with prom-ises to remedy have been found by the Board to havelong-term coercive effects. The Board finds such solicita-tion served "to impress upon the employees the fact thatthey do not need a union to obtain satisfaction of their'demands . . . thereby [eliminatingl by unlawful meansand tactics the very reason for a union's existence." Vira-con, Inc., 256 NLRB 245 (1981). Furthermore, the factthat Respondent's unlawful conduct extended beyond theelection to the unfair labor practice hearing "reveals . . .a continuing hostility toward the Union and further re-duces the possibility of erasing the effects of Respond-ent's unfair labor practices and of insuring a fair rerunelection by the use of traditional Board remedies." South-ern Moldings, 255 NLRB 839 (1981).In view of the above, I conclude that a bargainingorder is warranted not only to protect employee repre-sentational sentiment, once expressed through authoriza-tion cards,92 but also to prevent the Respondent fromprofiting from its own wrongdoing.93VIII. THE INDEPENDENT 8( A )( 5 ) VIOLATIONSThe General Counsel contends that when the mecha-nized payroll system (MPS) program was implementedat the McAllen store, the Respondent was under a dutyto notify the Union and afford it an opportunity to bar-gain about the program and its impact on the unit em-ployees. I find this allegation to be without merit. AsPadgett and Gore indicated, the MPS was the result ofthe computerization of Respondent's payroll system on anationwide basis by its corporate headquarters in Chica-go. The purpose of the MPS was to allow managementto get a more accurate estimate of staffing needs duringselling hours. Use of this program in these circumstanceswas clearly a legitimate entrepreneurial decision and well92 Trading Port, Inc., supra; supra, United Servicesfor the Handicapped, supra.93 Dresser Industries, 248 NLRB 33, 39 (1980)within the prerogatives of management. It was not,therefore, a subject of mandatory bargaining.Nor do I find that the MPS program resulted in unilat-eral changes in terms and conditions of employment ofunit employees so as to warrant a bargaining obligation.That the program provided a more accurate indicator ofRespondent's staffing needs during selling hours has notbeen refuted by the General Counsel. It is also apparentthat this system resulted in Respondent's policy decisionto make treater use of part-time employees in certain de-partments because of the flexibility of scheduling them toprovide coverage during times of need as opposed to thefixed schedules of full-time employees; which did notnecessarily coincide with the peak selling periods. I donot find the change in the ratio between full-time em-ployees and part-time employees after the implementa-tion of MPS to constitute a unilateral change in termsand conditions of employment about which the Respond-ent was obligated to bargain.Other than the evidence relating to Alvarado, theGeneral Counsel has not come forward with anythingwhich would tend to establish that the Respondent wasunlawfully terminating full-time employees and replacingthem with part-time employees. Rather, the unrefutedtestimony of Gore and Padgett demonstrates the Re-spondent relied on attrition to provide the slots for re-placement in those departments where part-time employ-ees could be utilized. Thus, when employees in the af-fected departments quit or were fired (and there is no in-dication here that the terminations were for unlawfulreasons) or went on extended leave, they were replacedin some instances by part-time employees. The only evi-dence regarding an employee returning from extendedleave being affected by this policy is limited to Alvarado.But the facts established here show that she was offeredan equivalent full-time commission sales position in an-other department. It was her insistence on returning toher former job and her refusal to accept the offered posi-tion that resulted in her termination. I find, therefore,that the General Counsel has produced no evidence thatwould demonstrate that the MPS program or the policydecision to make greater use of part-time employees al-tered preexisting terms and conditions of employment.Moreover, the unit represented by the Union consistedof both full-time and regular part-time employees. Thechanges in the ratio between these two categories afterthe implementation of the MPS program did not alterthe unit composition nor did it change the terms andconditions under which the unit employees worked.After the program was implemented, the Union contin-ued to represent both categories of employees; the onlychange being that a greater percentage of part-time em-ployees were now part of the unit.Therefore, I find the General Counsel has not estab-lished that the Respondent was ever under an obligationto bargain about the implementation of the MPS pro-gram or the decision to alter its staffing ratio by using alarger percentage of part-time employees in certain de-partments. Accordingly, I find the Respondent has notcommitted separate violations of Section 8(a)(5) of theAct by failing to bargain with the Union on these issues. MONTGOMERY WARD & CO.193The Objections to the ElectionThe Petitioner timely filed nine objections to conductalleged to have affected the results of the election.94 Theobjections urged by the Petitioner are as follows:1.On various dates during the period prior to the elec-tion the Employer threatened employees with reprisals inthe event they voted in favor of the Petitioner.2.On various dates during the period prior to the elec-tion the Employer interrogated employees concerningtheir activities on behalf of the Petitioner and/or their in-tentions with respect to the upcoming election.3.On the date of the election, various employees weregiven raises to influence their choice in the election.4.On various dates during the period prior to the elec-tion, representatives of the Employer told employeesthat the Employer would not bargain in good faith withthe Union in the event the employees selecteda bargain-ing representative.5.Various employees were harrassed and intimidatedby the Employer because of their support for the Peti-tioner.6.The Employer enforced its no-solicitation rule in adiscriminatory manner permitting and encouraging an-tiunion employees to utilize company time and facilitiesto campaign against the Petitioner.7.On the date of the election the Employer conducteda "Cast-A-Ballot Sweepstakes" in such a manner as toenable the Employer to identify those persons who hadvoted in the election.With the exception of Objection 7, the objections trackthe unfair labor practice allegations contained in the vari-ous complaints. Having found that the Respondent vio-lated the Act by threatening employees with reprisals,unlawfully interrogating employees regarding theirS unionsentiments and desires, informing employees that the Re-spondent would not bargain with the Union if it becametheir representative, and engaging in unlawful acts of re-prisals against employees because of their support for theUnion, I conclude that such conduct also interfered withthe Respondent's exercise of free and untrammeledchoice in the election held on June 18. Accordingly, Irecommend that Objections 1, 2, 3, 4, and 5 be sustained.Objection 6 contends the Respondent's no-solicitationrule was enforced in a discriminatory manner to permitand encourage the antiunion committee to use companytime and facilities to campaign against the Union. Thefacts found here do not support this contention. Conced-edly, the Respondent's no-solicitation rule has beenfound to be overly broad and invalid. But it has not beenestablished here that the rule was enforced so as to allowthe members of the antiunion committee to campaign inthe store while prohibiting supporters of the Union fromdoing the same. For this reason, I recommend that Ob-jection 6 be overruled.The final objection relates to the "Cast-A-BallotSweepstakes" (CABS). While the Board has held thatthe conduct of a raffle does not constitute a per se basisfor setting aside a Board-conducted election, wheretimely objections have been filed, it will consider all of9 4 The Petitioner subsequently withdrew Objections 8 and 9 and theywill not be considered here.the attending circumstances to determine whether theraffle destroyed the laboratory conditions necessary forassuring employees full freedom of choice in selecting abargaining representative. Hollywood Plastics, 177 NLRB678 (1969); Gibson Greeting Cards, 177 NLRB 589 (1969);Thnfl Drug Co., 217 NLRB 1094 (1975).In the instant case, the value of the prize to be award-ed was in excess of $300 and was represented to the em-ployees by the Respondent to be the equivalent of 3years' union dues. When the employees were released tovote, they were given raffle tickets by their supervisorswith instructions to place their names and departmentnumbers on them before depositing the tickets- in theraffle box. This box was located at the opposite end ofthe store from where the polling place was situated.In a similar case, the Board held the amount of a largeprize to be given away on the day of the election "inher-ently [induced] those eligible to vote in the election tosupport the employer's position." Smith International, 242NLRB 20, 21 (1979). In that case the lead prize was anall-expense paid trip for two to Hawaii from Texas, or afamily expense-paid trip to Disneyland or Disneyworld.Here, while the sum of the award was considerably lessthan the prize in Smith, it cannot be considered insub-stantial. Additionally, the timing of the announcementthat a prize of this amount would be given away on theday of the election was as effective in inducing employeesupport for the Employer as the more substantial prizefound objectionable in Smith. Finally, as in Smith, em-ployees here were required to identify themselves byplacing their names and department numbers on theraffle tickets. This is tantamount to maintaining a list pro-scribed by Board policy. Id. at 21. Nor was this flawcured by the assurances of Padgett that the box contain-ing the raffle tickets was incinerated after the winnerwas chosen. The breach of the Board's laboratory condi-tions occurred when the employees were required toidentify themselves on the raffle tickets.In light of the above, I recommend that the Petition-er's Objection 7 be sustained. I further recommend thatthe election here be set aside and in view of my findingthat a bargaining order is warranted, that the petition inCase 23-RC-4887 be dismissed.CONCLUSIONS OF LAW1.The Respondent, Montgomery Ward & Co., Incor-porated, is an employer within the meaning of Section2(2) of the Act engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.United Food and Commercial Workers InternationalUnion, Local Union No. 455, AFL-CIO, CLC is a labororganization within the meaning of Section 2(5) of theAct.3.By the following acts and conduct, the Respondenthas committed violations of Section 8(a)(1) of the Act:(a)Engaging in surveillance and creating an impres-sion of engaging in surveillance of employees' union andother protected activities.(b)Interrogating employees concerning their interestin or activities on behalf of the Union. 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(c)Attempting to induce employees to attend unionmeetings and report back on the union activities of otheremployees.(d)Threatening employees with retaliation, includingloss of jobs, because they engaged in activities in supportof the Union.(e)Informing employees that if they become represent-ed by the Union, their hours will be reduced and moreonerous terms of employment will be imposed.(t) Referring to union supporters in disparaging terms.(g)Attempting to persuade employees to reveal thenames of other employees who support the Union.(h)Jelling employees that should they select theUnion as their bargaining representative, they will nolonger be able to bring their complaints and grievancesdirectly to management.(i)Telling employees that they will receive fewer payraises if the Union becomes their bargaining representa-tive.(j)Promising employees benefits if they abandon theirsupport for and activities on behalf of the Union.(k)Granting employees wage increases in order to un-dermine their support for the Union and to influence theoutcome of the pending election.(1) Soliciting grievances from employees with promisesto remedy their complaints.(m)Maintaining and discriminatorily enforcing an in-valid no-solicitation rule.(n)Forcibly ejecting a union representative from apublic cafeteria at a time when her conduct was consist-ent with the use of the cafeteria and causing her subse-quent arrest.4. Respondent has committed violations of Section8(a)(3) of the Act in the following manner:(a)By imposing more stringent discipline on employ-ees because they engaged in activities on behalf of theUnion.(b)By discharging employees because of their activi-ties in support of the Union.5. Respondent did not violate Section 8(a)(4) of theAct by terminating Yolanda Alvarado , or Gilberto Mo-rales.6. On April 24, 1980, the Union was designated as ex-clusive representative for purposes of collective bargain-ing by a majority of the employees in the unit set forthbelow:All regular full-time and regular part-time employ-ees employed at the Employer's retail facilities lo-cated at El Centro Mall and its warehouse facilityat 600 North Jackson located in Pharr, Texas, ex-cluding all other employees, guards, watchmen, andsupervisors as defined in the Act.The aforesaid unit constitutes a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.7. Commencing on April 10, 1980, and continuing todate, the Union requested, and is requesting, that the Re-spondent bargain collectively with it as the exclusivebargaining representative of the employees in the unitdescribed above with respect to wages, hours, and otherterms and conditions of employment.8.By refusing to recognize and bargain with theUnion since April 24, 1980, as the exclusive collective-bargaining representative of all the employees in the ap-propriate unit described above while contemporaneouslyengaging in cOnduct which undermined the Union's ma-jority status and prevented the holding of a fair election,the Respondent has violated Section 8(a)(5) and (1) ofthe Act.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the Act, it shall be ordered tocease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondent unlawfully dis-charged employees Mary Guerra and Javier Del Castillo,it is recommended that these two employees be offeredimmediate and full reinstatement to their former posi-tions, or if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniorityor other rights and privileges. In addition, that these twoemployees be made whole for any loss of earnings theymay have suffered by the use of the unlawful discrimina-tion against them. Backpay shall be computed in themanner described in F. W Woolworth Co., 90 NLRB 289(1950), and Florida Steel Corp., 231 NLRB 651 (1977).95Further, having found that a bargaining order is warrant-ed in the circumstances of this case, the Respondent shallbe ordered to recognize and bargain with the Union, onrequest, as of April 24, 1980, as the exclusive representa-tive of all the employees in the unit found appropriateherein, and if an understanding is reached, embody suchunderstanding in a signed agreement. Finally, a broadcease and desist order is warranted here since the wide-spread misconduct engaged in by the Respondent clearly"demonstrates a general disregard for [its] employees'fundamental statutory rights." See Hickmott Foods, 242NLRB 1357 (1979).One last item remains to be treated here. The GeneralCounsel requests that as part of the remedy, the Re-spondent be required to pay the legal fees and expensesincurred by the union representative in connection withthe arrest and trial after her forcible ejection from theBuffeteria. It is also urged that Respondent be directedto petition the Municipal Court of Pharr, Texas, toremove any and all records relating to the arrest. In sup-port of this request, the General Counsel cites BaptistMemorial Hospital, 229 NLRB 45 (1977) (employeeawarded legal expenses by the Board for employer-caused arrest while handbilling); and Tiidee Products, 194NLRB 1234 (1972) (employer's defense in Board pro-ceeding found frivolous and union granted expenses in-curred).In the instant case, it cannot be said that the Respond-ent's actions toward Johnson, although found to be un-9 5 See generally Isis Plumbing Co, 138 NLRB 716 (1962). MONTGOMERY WARD & CO.195lawful, were frivolous or without some debatable supportin the invalid no-solicitation rule. Additionally, the casesin which the Board has awarded litigation expenses forcivil or criminal court proceedings resulting from an em-ployer's unlawful conduct, such awards have been givenuniformly to employees. None of the cases involve non-employee union representatives. Cf. Clark Manor NursingHome Corp., 254 NLRB 455 (1981) (employee defendingcharge of trespass brought by employer); Bill Johnson'sRestaurants, 249 NLRB 155 (1980) (employee defendingagainst libel suit brought by employer); Power Systems,239 NLRB 445 (1978) (employee defending against law-suit brought by employer to recover expenses incurred inmeeting an unfair labor practice charge filed by employ-ee); Liberty Mutual Insurance Co,, 235 NLRB 1387 (1978)(employee defending injunction proceeding brought byemployer to prevent employee from engaging in businesswhere purpose was to chill employees' interest in union-ization); Baptist Memorial Hospital, supra. In light of theabove, I find no compelling basis for extending recoveryof legal expenses for the criminal action or to direct theRespondent to request expurgation of the court's recordson behalf of nonemployee Johnson.[Recommended Order omitted from publication.]